[exhibit10-2creditamendme001.jpg]
EXECUTION COPY 1 74916754_5 FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL
AMENDMENT This FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREMENTAL AMENDMENT
(this “Amendment”) is dated as of February 26, 2016, and effective in accordance
with Section 6 below, by and among REALPAGE, INC., a Delaware corporation (the
“Borrower”), certain subsidiaries of the Borrower party hereto, each of the
Existing Lenders referred to below, each financial institution identified on the
signature pages hereto as New Lenders (the “New Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders party to the Credit Agreement (“Administrative Agent”).
STATEMENT OF PURPOSE: WHEREAS, the Borrower, certain financial institutions
party thereto (the “Existing Lenders” and, together with the New Lenders, the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); WHEREAS, the
Borrower has requested an Incremental Term Loan in a principal amount of
$125,000,000 in accordance with Section 2.7 of the Credit Agreement (the
“Incremental Term Loan-1”); WHEREAS, subject to the terms of this Amendment,
each Lender has severally committed (such several commitments, the “Incremental
Term Loan-1 Commitments”) to make the Incremental Term Loan-1; WHEREAS, each New
Lender has agreed to purchase a pro rata share of Revolving Credit Commitments
and Revolving Credit Exposure from the Existing Lenders; NOW, THEREFORE, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows: Section 1. Capitalized
Terms. All capitalized undefined terms used in this Amendment (including,
without limitation, in the introductory paragraph and the statement of purpose
hereto) shall have the meanings assigned thereto in the Credit Agreement (as
amended by this Amendment). Section 2. Amendments to Credit Agreement. Effective
as of the First Amendment Effective Date (as defined below) and subject to the
terms and conditions set forth herein and in reliance upon representations and
warranties set forth herein, the parties hereto agree that the Credit Agreement
is amended as follows: (a) General Amendments to Credit Agreement. The body of
the Credit Agreement is hereby amended to delete the stricken text and to add
the double-underlined text as set forth in the Credit Agreement attached as
Annex A. (b) Amendment to Schedule 1.1. Schedule 1.1 to the Credit Agreement is
hereby amended and restated in its entirety in the form of Annex B attached
hereto. (c) Amendment to Exhibit G. Exhibit G to the Credit Agreement is hereby
amended and restated in its entirety in the form of Annex C attached hereto.
Exhibit 10.2



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme002.jpg]
2 74916754_5 Section 3. Incremental Term Loan-1. (a) Each Lender severally
agrees to fund a portion of the Incremental Term Loan-1 equal to its Incremental
Term Loan-1 Commitment to the Borrower on the First Amendment Effective Date in
accordance with and subject to the terms and conditions of Article IV of the
Credit Agreement (as amended by this Amendment). (b) On and as of the First
Amendment Effective Date, each Lender (i) shall be deemed to be an Incremental
Lender with an Incremental Term Loan-1 Commitment, (ii) shall perform all of the
obligations that are required to be performed by it as such under the Loan
Documents and (iii) shall be entitled to the benefits, rights and remedies as
such set forth in the Loan Documents. (c) The Incremental Term Loan-1 shall be
deemed to have been incurred under clause (A)(1) of the proviso in Section 2.7
of the Credit Agreement. (d) This Amendment shall (i) be deemed to be an
“Incremental Amendment” in accordance with Section 2.7(d)(iii) of the Credit
Agreement and (ii) constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents. Section 4. New Lender Joinder. By its
execution of this Amendment, each New Lender hereby acknowledges, agrees and
confirms that, on and after the First Amendment Effective Date: (a) it will be
deemed to be a party to the Credit Agreement as a “Lender”, a “Revolving Credit
Lender” and a “Term Loan Lender” for all purposes of the Credit Agreement and
the other Loan Documents, and shall have all of the obligations of, and shall be
entitled to the benefits of, a Lender, a Revolving Credit Lender and a Term Loan
Lender under the Credit Agreement as if it had executed the Credit Agreement;
(b) it will be bound by all of the terms, provisions and conditions contained in
the Credit Agreement and the other Loan Documents; (c) it has received a copy of
the Credit Agreement, copies of the most recent financial statements delivered
pursuant to Section 8.1 thereof and such other documents and information as it
deems appropriate, independently and without reliance upon the Administrative
Agent, the Arranger, any other Lender or any of their respective Affiliates, to
make its own credit analysis and decision to enter into this Amendment and to
become a Lender, a Revolving Credit Lender and a Term Loan Lender under the
Credit Agreement; (d) it will, independently and without reliance upon the
Administrative Agent, the Arranger, any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Credit Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder; (e)
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
a Revolving Credit Lender and a Term Loan Lender; and (f) it will provide any
additional documentation (including, without limitation, any Assignment and
Assumption to be executed in connection with this Amendment) to evidence its
status as



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme003.jpg]
3 74916754_5 a Lender, a Revolving Credit Lender and a Term Loan Lender as of
the First Amendment Effective Date or as required to be delivered by it pursuant
to the terms of the Credit Agreement. Section 5. Reallocation of Revolving
Credit Commitments and Revolving Credit Exposure. (a) As of the First Amendment
Effective Date and after giving effect to this Amendment, the Revolving Credit
Commitments and Revolving Credit Commitment Percentages of the Lenders are as
set forth on Annex B hereto. (b) In connection with this Amendment, as of the
First Amendment Effective Date, each New Lender hereby agrees to purchase from
the Existing Lenders at par, and each Existing Lender agrees to sell to the New
Lenders at par, Revolving Credit Commitments and the related Revolving Credit
Exposure, in each case in amounts such that, on the First Amendment Effective
Date, (i) each Lender’s Revolving Credit Commitment Percentage shall equal the
Revolving Credit Commitment Percentage set forth on Annex B hereto and (ii) each
Lender’s Revolving Credit Exposure shall equal its Revolving Credit Commitment
Percentage set forth on Annex B hereto times the Revolving Credit Exposure
immediately prior to giving effect to this Amendment. (c) In connection with
such sales and purchases, notwithstanding the terms of Section 12.9 of the
Credit Agreement, (i) no Assignment and Assumption shall be required, unless
requested by the applicable Lender or Lenders, (ii) no fee shall be required to
be paid pursuant to Section 12.9(b)(iv) of the Credit Agreement and (iii) the
Administrative Agent may use this Amendment to record the Revolving Credit
Commitments in the Register. (d) The parties hereto agree that the
Administrative Agent may reallocate the Revolving Credit Loans and other
Revolving Credit Exposure in accordance with the updated Revolving Credit
Commitment Percentages as of the First Amendment Effective Date (and the Lenders
agree to make all payments and adjustments necessary to effect such
reallocation). The Lenders party hereto agree to waive any costs required to be
paid by the Borrower pursuant to Section 5.9 of the Credit Agreement in
connection with such reallocation. Section 6. Conditions to Effectiveness. This
Amendment shall be deemed to be effective upon the satisfaction or waiver of
each of the following conditions to the reasonable satisfaction of the
Administrative Agent (such date, the “First Amendment Effective Date”): (a) The
Administrative Agent’s receipt of the following, each properly executed by a
Responsible Officer of the signing Credit Party, each in form and substance
reasonably satisfactory to the Administrative Agent: (i) this Amendment, duly
executed by each of the Credit Parties, the Administrative Agent, each of the
New Lenders and each of the Existing Lenders; (ii) an Incremental Term Loan Note
and/or Revolving Credit Note executed by the Borrower in favor of each Lender
that has requested an Incremental Term Loan Note and/or Revolving Credit Note at
least two (2) Business Days in advance of the First Amendment Effective Date;
(iii) a certificate of a Responsible Officer of each Credit Party certifying
that (A) the articles or certificate of incorporation or formation (or
equivalent), as applicable, of such Credit Party have not been amended since the
date of the last delivered certificate, or if they have been amended, attached
thereto are true, correct and complete copies of the same, certified as of a



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme004.jpg]
4 74916754_5 recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party have
not been amended since the date of the last delivered certificate, or if they
have been amended, attached thereto are true, correct and complete copies of the
same, (C) attached thereto is a true, correct and complete copy of resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment and the Credit Agreement
as amended by this Amendment and (D) attached thereto is a true, correct and
complete copy of such certificates of good standing from the applicable
secretary of state of the state of incorporation, organization or formation (or
equivalent), as applicable, of each Credit Party; and (iv) opinion from counsel
to the Credit Parties, substantially in form and substance reasonably
satisfactory to the Administrative Agent. (b) Payment of (i) all fees and
expenses of the Administrative Agent and Wells Fargo Securities, LLC, and in the
case of expenses, to the extent invoiced at least two (2) Business Days prior to
the First Amendment Effective Date (except as otherwise reasonably agreed to by
the Borrower), required to be paid on the First Amendment Effective Date and
(ii) all fees to the Lenders required to be paid on the First Amendment
Effective Date. (c) The representations and warranties in Section 7 of this
Amendment shall be true and correct as of the First Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 6, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto. Section 7. Representations and Warranties. By
its execution hereof, each Credit Party hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the date hereof after giving
effect to this Amendment: (a) each of the representations and warranties made by
the Credit Parties in or pursuant to the Loan Documents is true and correct in
all material respects (except to the extent that such representation and
warranty is subject to a materiality or Material Adverse Effect qualifier, in
which case it shall be true and correct in all respects), in each case, on and
as of the date hereof as if made on and as of the date hereof, except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date; (b) no Default or Event of Default
has occurred and is continuing as of the date hereof or after giving effect
hereto; (c) it has the right and power and is duly authorized and empowered to
enter into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment; (d) this Amendment has been duly authorized and
approved by such Credit Party’s board of directors or other governing body, as
applicable, and constitutes a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme005.jpg]
5 74916754_5 subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; and (e) the execution, delivery and performance of this
Amendment do not conflict with, result in a breach in any of the provisions of,
constitute a default under, or result in the creation of a Lien (other than
Permitted Liens) upon any assets or property of any of the Credit Parties, or
any of their respective Subsidiaries, under the provisions of, such Credit
Party’s or such Subsidiary’s organizational documents or any material agreement
to which such Credit Party or Subsidiary is a party. Section 8. Effect of this
Amendment. On and after the First Amendment Effective Date, references in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
modified hereby. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
Except as expressly set forth herein, this Amendment shall not be deemed (a) to
be a waiver of, or consent to, a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (c) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents or (d) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
any other agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. Section 9. Costs
and Expenses. The Borrower hereby reconfirms its obligations pursuant to Section
12.3 of the Credit Agreement to pay and reimburse the Administrative Agent and
its Affiliates in accordance with the terms thereof. Section 10. Acknowledgments
and Reaffirmations. Each Credit Party (a) consents to this Amendment and agrees
that the transactions contemplated by this Amendment shall not limit or diminish
the obligations of such Person under, or release such Person from any
obligations under, any of the Loan Documents to which it is a party, (b)
confirms and reaffirms its obligations under each of the Loan Documents to which
it is a party and (c) agrees that each of the Loan Documents to which it is a
party remain in full force and effect and are hereby ratified and confirmed.
Section 11. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Section 12. Counterparts.
This Amendment may be executed in any number of counterparts, and by different
parties hereto in separate counterparts and by facsimile signature, each of
which counterparts when so executed and delivered shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Section 13. Electronic Transmission. Delivery of this Amendment by
facsimile, telecopy or pdf shall be effective as delivery of a manually executed
counterpart hereof; provided that, upon the request



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme006.jpg]
6 74916754_5 of any party hereto, such facsimile transmission or electronic mail
transmission shall be promptly followed by the original thereof. Section 14.
Nature of Agreement. For purposes of determining withholding Taxes imposed under
FATCA from and after the Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement (as amended by this
Amendment) as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i). [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme007.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed as of the date and year first above written. BORROWER:
REALPAGE, INC. By: /s/ W. Bryan Hill Name: W. Bryan Hill Title: Executive Vice
President, Chief Financial Officer and Treasurer SUBSIDIARY GUARANTORS:
MULTIFAMILY INTERNET VENTURES, LLC By: /s/ W. Bryan Hill Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROPERTYWARE LLC By: /s/ W. Bryan Hill Name: W. Bryan Hill Title: Executive Vice
President, Chief Financial Officer and Treasurer LEVEL ONE LLC By: /s/ W. Bryan
Hill Name: W. Bryan Hill Title: Executive Vice President, Chief Financial
Officer and Treasurer OURPARENTS LLC By: /s/ W. Bryan Hill Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme008.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page REALPAGE VENDOR COMPLIANCE LLC By: /s/ W. Bryan Hill Name: W.
Bryan Hill Title: Executive Vice President, Chief Financial Officer and
Treasurer VELOCITY UTILITY SOLUTIONS LLC By: /s/ W. Bryan Hill Name: W. Bryan
Hill Title: Executive Vice President, Chief Financial Officer and Treasurer
KIGO, INC. By: /s/ W. Bryan Hill Name: W. Bryan Hill Title: Executive Vice
President, Chief Financial Officer and Treasurer LEASESTAR LLC By: /s/ W. Bryan
Hill Name: W. Bryan Hill Title: Executive Vice President, Chief Financial
Officer and Treasurer RP NEWCO XV LLC By: /s/ W. Bryan Hill Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme009.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page ADMINISTRATIVE AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, Issuing Lender and
Lender By: /s/ Reid Landers Name: Reid Landers Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme010.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page BANK OF AMERICA, N.A., as Lender By: /s/ Jennifer Yan Name:
Jennifer Yan Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme011.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page JPMORGAN CHASE BANK, N.A., as Lender By: /s/ Justin Kelley Name:
Justin Kelley Title: Executive Director



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme012.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page FIFTH THIRD BANK, as Lender By: /s/ Glen Mastey Name: Glen Mastey
Title: Managing Director



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme013.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page COMERICA BANK, as Lender By: /s/ Charles Fell Name: Charles Fell
Title: Vice President



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme014.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page NEW LENDERS: REGIONS BANK, as New Lender By: /s/ Jason Douglas
Name: Jason Douglas Title: Director



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme015.jpg]
RealPage, Inc. First Amendment to Credit Agreement and Incremental Amendment
Signature Page CAPITAL ONE, NATIONAL ASSOCIATION, as New Lender By: /s/ René
Kiehn Name: René Kiehn Title: Senior Vice President



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme016.jpg]
74916754_5 ANNEX A Amended Credit Agreement [See Attached]



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme017.jpg]
EXECUTION VERSION Published CUSIP Number: 75605VAA0 Revolving Credit CUSIP
Number: 75605VAB8 $200,000,000325,000,000 CREDIT AGREEMENT dated as of September
30, 2014, (as amended by the First Amendment dated as of February 26, 2016) by
and among REALPAGE, INC., as Borrower, the Lenders referred to herein, as
Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swingline Lender and Issuing Lender FIFTH THIRD BANK, as Syndication Agent WELLS
FARGO SECURITIES, LLC, as Sole Lead Arranger and Sole Bookrunner
59442126_1074897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme018.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION
1.2 Other Definitions and Provisions 2931 SECTION 1.3 Accounting Terms 2931
SECTION 1.4 UCC Terms 3032 SECTION 1.5 Rounding 3032 SECTION 1.6 References to
Agreement and Laws 3032 SECTION 1.7 Times of Day 3032 SECTION 1.8 Letter of
Credit Amounts 3032 SECTION 1.9 Guarantees 3132 SECTION 1.10 Covenant Compliance
Generally 3132 ARTICLE II REVOLVING CREDIT FACILITY 3133 SECTION 2.1 Revolving
Credit Loans 3133 SECTION 2.2 Swingline Loans 3133 SECTION 2.3 Procedure for
Advances of Revolving Credit Loans and Swingline Loans 3334 SECTION 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans 3335 SECTION
2.5 Permanent Reduction of the Revolving Credit Commitment 3536 SECTION 2.6
Termination of Revolving Credit Facility 3537 SECTION 2.7 Incremental
Commitments 3537 ARTICLE III LETTER OF CREDIT FACILITY 3839 SECTION 3.1 L/C
Facility 3839 SECTION 3.2 Procedure for Issuance of Letters of Credit 3840
SECTION 3.3 Commissions and Other Charges 3940 SECTION 3.4 L/C Participations
3941 SECTION 3.5 Reimbursement Obligation of the Borrower 4042 SECTION 3.6
Obligations Absolute 4042 SECTION 3.7 Effect of Letter of Credit Application
4143 SECTION 3.8 Letters of Credit Issued for Subsidiaries 4143 ARTICLE IV
[Reserved] 41TERM LOAN FACILITY 43 SECTION 4.1 Incremental Term Loan-1 43
SECTION 4.2 Procedure for Advance of Term Loans 43 i 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme019.jpg]
TABLE OF CONTENTS (continued) Page SECTION 4.3 Repayment of Term Loans 43
SECTION 4.4 Prepayments of Term Loans 44 ARTICLE V GENERAL LOAN PROVISIONS 4146
SECTION 5.1 Interest 4146 SECTION 5.2 Notice and Manner of Conversion or
Continuation of Loans 4247 SECTION 5.3 Fees 4347 SECTION 5.4 Manner of Payment
4348 SECTION 5.5 Evidence of Indebtedness 4448 SECTION 5.6 Sharing of Payments
by Lenders 4449 SECTION 5.7 Administrative Agent’s Clawback 4549 SECTION 5.8
Changed Circumstances 4650 SECTION 5.9 Indemnity 4751 SECTION 5.10 Increased
Costs 4751 SECTION 5.11 Taxes 4853 SECTION 5.12 Mitigation Obligations;
Replacement of Lenders 5156 SECTION 5.13 [Reserved] 5257 SECTION 5.14 Cash
Collateral 5257 SECTION 5.15 Defaulting Lenders 5358 ARTICLE VI CONDITIONS OF
CLOSING AND BORROWING 5560 SECTION 6.1 Conditions to Closing and Initial
Extensions of Credit 5560 SECTION 6.2 Conditions to All Extensions of Credit
5963 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 5964
SECTION 7.1 Organization; Power; Qualification 6064 SECTION 7.2 Ownership 6064
SECTION 7.3 Authorization; Enforceability 6065 SECTION 7.4 Compliance of
Agreement, Loan Documents and Borrowing with Laws, Etc 6065 SECTION 7.5
Compliance with Law; Governmental Approvals 6165 SECTION 7.6 Tax Returns and
Payments 6165 SECTION 7.7 Intellectual Property Matters 6166 SECTION 7.8
Environmental Matters 6166 SECTION 7.9 Employee Benefit Matters 6267 SECTION
7.10 Margin Stock 6368 ii 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme020.jpg]
TABLE OF CONTENTS (continued) Page SECTION 7.11 Government Regulation 6368
SECTION 7.12 Material Contracts 6368 SECTION 7.13 Employee Relations 6368
SECTION 7.14 Financial Statements 6468 SECTION 7.15 No Material Adverse Change
6468 SECTION 7.16 Solvency 6468 SECTION 7.17 Title to Properties 6469 SECTION
7.18 Litigation 6469 SECTION 7.19 Anti-Corruption Laws and Sanctions 6469
SECTION 7.20 Disclosure 6469 SECTION 7.21 Leases 6570 SECTION 7.22 Credit
Parties 6570 SECTION 7.23 Existing Obligations Pertaining to Acquisitions 6570
ARTICLE VIII AFFIRMATIVE COVENANTS 6570 SECTION 8.1 Financial Statements and
Budgets 6570 SECTION 8.2 Certificates; Other Reports 6671 SECTION 8.3 Notice of
Litigation and Other Matters 6772 SECTION 8.4 Preservation of Corporate
Existence and Related Matters 6873 SECTION 8.5 Maintenance of Property 6873
SECTION 8.6 Insurance 6873 SECTION 8.7 Accounting Methods and Financial Records
6873 SECTION 8.8 Payment of Taxes 6873 SECTION 8.9 Compliance with Laws and
Approvals 6974 SECTION 8.10 Environmental Laws 6974 SECTION 8.11 Compliance with
ERISA 6974 SECTION 8.12 Visits and Inspections 6974 SECTION 8.13 Additional
Subsidiaries 6974 SECTION 8.14 Compliance with Anti-Corruption Laws and
Sanctions 7075 SECTION 8.15 Use of Proceeds 7176 SECTION 8.16 Disclosure Updates
7176 SECTION 8.17 Further Assurances 7176 SECTION 8.18 Post-Closing Matters 7176
iii 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme021.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE IX NEGATIVE COVENANTS 7176 SECTION
9.1 Indebtedness 7277 SECTION 9.2 Liens 7479 SECTION 9.3 Investments 7681
SECTION 9.4 Fundamental Changes 7883 SECTION 9.5 Asset Dispositions 7984 SECTION
9.6 Restricted Payments 8185 SECTION 9.7 Transactions with Affiliates 8286
SECTION 9.8 Accounting Changes; Organizational Documents 8287 SECTION 9.9
Payments and Modifications of Junior Indebtedness 8287 SECTION 9.10 No Further
Negative Pledges; Restrictive Agreements 8388 SECTION 9.11 Nature of Business
8589 SECTION 9.12 Amendments of Other Documents 8589 SECTION 9.13 Financial
Covenants 8590 ARTICLE X DEFAULT AND REMEDIES 8590 SECTION 10.1 Events of
Default 8590 SECTION 10.2 Remedies 8792 SECTION 10.3 Rights and Remedies
Cumulative; Non-Waiver; etc 8893 SECTION 10.4 Crediting of Payments and Proceeds
8994 SECTION 10.5 Administrative Agent May File Proofs of Claim 9094 SECTION
10.6 Credit Bidding 9095 ARTICLE XI THE ADMINISTRATIVE AGENT 9095 SECTION 11.1
Appointment and Authority 9095 SECTION 11.2 Rights as a Lender 9196 SECTION 11.3
Exculpatory Provisions 9196 SECTION 11.4 Reliance by the Administrative Agent
9297 SECTION 11.5 Delegation of Duties 9297 SECTION 11.6 Resignation of
Administrative Agent 9398 SECTION 11.7 Non-Reliance on Administrative Agent and
Other Lenders 9499 SECTION 11.8 No Other Duties, Etc 9499 SECTION 11.9
Collateral and Guaranty Matters 9499 SECTION 11.10 Secured Hedge Agreements and
Secured Cash Management Agreements 95100 iv 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme022.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE XII MISCELLANEOUS 95100 SECTION 12.1
Notices 95100 SECTION 12.2 Amendments, Waivers and Consents 98103 SECTION 12.3
Expenses; Indemnity 99105 SECTION 12.4 Right of Setoff 101107 SECTION 12.5
Governing Law; Jurisdiction, Etc 102107 SECTION 12.6 Waiver of Jury Trial 103108
SECTION 12.7 Reversal of Payments 103108 SECTION 12.8 Injunctive Relief 103108
SECTION 12.9 Successors and Assigns; Participations 103109 SECTION 12.10
Treatment of Certain Information; Confidentiality 107112 SECTION 12.11
Performance of Duties 108113 SECTION 12.12 All Powers Coupled with Interest
108113 SECTION 12.13 Survival 108114 SECTION 12.14 Titles and Captions 109114
SECTION 12.15 Severability of Provisions 109114 SECTION 12.16 Counterparts;
Integration; Effectiveness; Electronic Execution 109114 SECTION 12.17 Term of
Agreement 109115 SECTION 12.18 USA PATRIOT Act 110115 SECTION 12.19 Independent
Effect of Covenants 110115 SECTION 12.20 No Advisory or Fiduciary Responsibility
110115 SECTION 12.21 Inconsistencies with Other Documents 111116 SECTION 12.22
Acknowledgment and Consent to Bail-In of EEA Financial Institutions 116 v
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme023.jpg]
EXHIBITS Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of
Swingline Note Exhibit A-3 - Form of Incremental Term Loan Note Exhibit B - Form
of Notice of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit
D - Form of Notice of Prepayment Exhibit E - Form of Notice of
Conversion/Continuation Exhibit F - Form of Officer’s Compliance Certificate
Exhibit G - Form of Assignment and Assumption Exhibit H-1 - Form of U.S. Tax
Compliance Certificate (Non-Partnership Foreign Lenders) Exhibit H-2 - Form of
U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants) Exhibit
H-3 - Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4 - Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships) Exhibit I - IP Reporting Certificate SCHEDULES Schedule 1.1 -
Revolving CreditLenders and Commitments and Revolving Credit Commitment
Percentages vi 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme024.jpg]
CREDIT AGREEMENT, dated as of September 30, 2014, by and among RealPage, Inc., a
Delaware corporation, as Borrower, the lenders who are party to this Agreement
and the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders. STATEMENT OF
PURPOSE The Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrower. NOW, THEREFORE, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, such parties hereby agree as follows:
ARTICLE I DEFINITIONS Definitions. The following terms when used in this
Agreement shall have theSECTION 1.1 meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any corporation, partnership or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company. “Administrative Agent” means Wells Fargo, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 11.6. “Administrative Agent’s Office” means the office of the
Administrative Agent specified in or determined in accordance with the
provisions of Section 12.1(c). “Administrative Questionnaire” means an
administrative questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agreement”
means this Credit Agreement, as amended, restated, supplemented or otherwise
modified from time to time. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to the Borrower or its Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder. 59442126_1074897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme025.jpg]
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators. “Applicable Margin” means
the corresponding percentages per annum as set forth below based on the
Consolidated Net Leverage Ratio: Revolving Credit Loans and Incremental Term
Loan-1 Pricing Level Consolidated Net Leverage Ratio Commitment Fee LIBOR + Base
Rate + I Less than 1.50 to 1.00 0.25% 1.25% 0.25% II Greater than or equal to
1.50 to 1.00, but less than 2.50 to 1.00 0.25% 1.50% 0.50% III Greater than or
equal to 2.50 to 1.00, but less than 3.50 to 1.00 0.30% 1.75% 0.75% IV Greater
than or equal to 3.50 to 1.00 0.35% 2.00% 1.00% The Applicable Margin shall be
determined and adjusted quarterly on the date one (1) Business Day after the day
on which the Borrower provides an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower (each
such date, a “Calculation Date”); provided that (a) the Applicable Margin shall
be based on Pricing Level I until the first Calculation Date occurring after the
Closing Date and, thereafter the Pricing Level shall be determined by reference
to the Consolidated Net Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
and (b) if the Borrower fails to provide an Officer’s Compliance Certificate
when due as required by Section 8.2(a) for the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin from the date on which such Officer’s Compliance Certificate
was required to have been delivered shall be based on Pricing Level III until
such time as such Officer’s Compliance Certificate is delivered, at which time
the Pricing Level shall be determined by reference to the Consolidated Net
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. The applicable Pricing Level shall
be effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Pricing Level shall be applicable to all Extensions of Credit
then existing or subsequently made or issued. Notwithstanding the foregoing, in
the event that any financial statement or Officer’s Compliance Certificate
delivered pursuant to Section 8.1 or 8.2(a) is shown to be inaccurate
(regardless of whether (i) this Agreement is in effect, (ii) any Revolving
Credit Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Net Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and 2
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme026.jpg]
(C) the Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor any of their
other rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive the termination of the Revolving
Credit Commitments and the repayment of all other Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Arranger” means Wells Fargo Securities, LLC,
in its capacity as sole lead arranger and sole bookrunner, and its successors.
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Equity Interests owned thereby) owned by any
Credit Party or any Subsidiary thereof whether by sale, lease, Sale Leaseback,
transfer or otherwise. “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an Eligible Assignee (with the consent
of any party whose consent is required by Section 12.9), and accepted by the
Administrative Agent, in substantially the form attached as Exhibit G or any
other form approved by the Administrative Agent. “Attributable Indebtedness”
means, on any date of determination, (a) in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease Obligation.
“Bail-In Action” has the meaning assigned thereto in Section 12.22. “Base Rate”
means, at any time, the highest of (a) the Prime Rate, (b) the Federal Funds
Rate plus 0.50% and (c) LIBOR for an Interest Period of one month plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or LIBOR (provided
that clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable). “Base Rate Loan” means any Loan bearing
interest at a rate based upon the Base Rate as provided in Section 5.1(a).
“Borrower” means RealPage, Inc., a Delaware corporation. “Borrower Materials”
has the meaning assigned thereto in Section 8.2. “Business Day” means (a) for
all purposes other than as set forth in clause (b) below, any day other than a
Saturday, Sunday or legal holiday on which banks in Charlotte, North Carolina
and New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day. 3 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme027.jpg]
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin. “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Cash Collateralize” means, to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the Issuing
Lender (with notice thereof to the Administrative Agent), for the benefit of one
or more of the Issuing Lender, the Swingline Lender or the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lender and the
Swingline Lender shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. “Cash Equivalents” means, collectively, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within one (1) year from the date of acquisition
thereof, (b) commercial paper maturing no more than one (1) year from the date
of creation thereof and currently having a rating of at least A-1 (or the then
equivalent grade) or P-1 (or the then equivalent grade) obtainable from either
S&P or Moody’s, respectively, (c) certificates of deposit maturing no more than
one (1) year from the date of creation thereof issued by any Lender or any other
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency,
(d) overnight deposits or time deposits maturing no more than one (1) year from
the date of creation thereof with any Lender or any other commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, and (e) solely in the
case of a Foreign Subsidiary, instruments equivalent to those referred to in
clauses (a) through (d) of this definition denominated in any foreign currency
that is the local currency of such Foreign Subsidiary comparable in tenor and in
credit quality to those referred to above and customarily used by corporations
for cash management purposes in any jurisdiction outside the United States to
the extent reasonably required in connection with any business conducted by such
Foreign Subsidiary organized in such jurisdiction. “Cash Management Agreement”
means any agreement to provide cash management services, including treasury,
depository, overdraft, credit or debit card (including non-card electronic
payables), electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement. “Change in
Control” means an event or series of events by which: (i) any “person” or
“group” (within the meaning of Sections 13(d) and 14(d) of the(a) Exchange Act)
(other than a Permitted Holder) becomes the “beneficial owner” (as defined in
Rules 4 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme028.jpg]
13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group” shall
be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, on a fully diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right), of thirty-five percent (35%) or more of the Equity
Interests of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower, (ii) a
majority of the members of the board of directors (or other equivalent governing
body) of the Borrower shall not constitute Continuing Directors or (iii) the
Borrower fails to own and control, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each other Credit Party (except with respect
to MTS Minnesota, Inc., a Delaware corporation and MTS Connecticut, Inc., a
Delaware corporation, for which the Borrower shall only be required to own and
control 40% of the Equity Interests of each); provided, that any merger or
liquidation permitted under Section 9.4 of the Agreement shall not constitute a
Change in Control; or there shall have occurred under any indenture or other
instrument evidencing any(b) Indebtedness or Equity Interests in excess of the
Threshold Amount any “change in control” or similar provision (as set forth in
the indenture, agreement or other evidence of such Indebtedness) obligating the
Borrower or any of its Subsidiaries to repurchase, redeem or repay all or any
part of the Indebtedness or Equity Interests provided for therein. “Change in
Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Class” means, when used in reference to any Loan, whether
such Loan is a Revolving Credit Loan or Swingline Loan, Swingline Loan or Term
Loan and, when used in reference to any Commitment, whether such Commitment is a
Revolving Credit Commitment or an Incremental Term Loan Commitment. “Closing
Date” means the date of this Agreement. “Code” means the Internal Revenue Code
of 1986. “Collateral” means the collateral security for the Secured Obligations
pledged or granted pursuant to the Security Documents. “Collateral Agreement”
means the collateral agreement of even date herewith executed by the Credit
Parties in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, which shall be in form and substance reasonably acceptable to
the Administrative Agent. “Commitment Fee” has the meaning assigned thereto in
Section 5.3(a). 5 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme029.jpg]
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment or Term Loan Percentage, as applicable. “Commitments” means,
collectively, as to all Lenders, the Revolving Credit Commitments and the
Incremental Term Loan Commitments of such Lenders. “Commodity Exchange Act”
means the Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Connection Income
Taxes” means Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP. “Consolidated EBITDA” means, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: Consolidated Net Income
for such period plus(a) the sum of the following, without duplication, to the
extent deducted in determining(b) Consolidated Net Income for such period:
provisions for taxes based on income, profits or capital, including federal,
foreign(i) and state income, franchise taxes, and similar taxes based on income,
profits or capital paid or accrued during such period (including in respect of
repatriated funds), Consolidated Interest Expense,(ii) amortization,
depreciation and other non-cash charges, expenses or losses (except(iii) to the
extent that such non-cash charges, expenses or losses are reserved for cash
expenses to be taken in the future), unusual or extraordinary losses (excluding
extraordinary losses from(iv) discontinued operations), one-time restructuring
and integration expenses (which for the avoidance of(v) doubt, shall include,
but not be limited to, retention, severance, systems establishment costs,
contract termination costs, including future lease commitments, and costs to
consolidate facilities and relocate employees) incurred by the Borrower and its
Subsidiaries in connection with, and directly related to, any Permitted
Acquisition (in an aggregate amount not to exceed $15,000,000 during any twelve
(12) month period), only to the extent that such restructuring and integration
expenses are incurred within twelve (12) months following the consummation of
such Permitted Acquisition, one-time out-of-pocket costs and expenses incurred
by the Borrower and its(vi) Subsidiaries in connection with, and directly
related to, (A) the Transactions, (B) any Permitted Acquisition, (C) issuances
of any Equity Interests, (D) dispositions of any assets permitted hereunder, (E)
incurrence, amendment, modification, refinancing or repayment of Indebtedness
(in each case of clauses (B) through (E), whether or not successful), including,
without limitation, legal, accounting and advisory fees, provided that to the
extent incurred after the Closing Date or 6 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme030.jpg]
the consummation of the applicable transaction, such out-of-pocket costs and
expenses may only be included to the extent that such out-of-pocket costs and
expenses are incurred within twelve (12) months following the Closing Date or
the consummation of such transaction, as applicable, litigation fees, costs and
expenses (but exclusive of any payments that are funded(vii) with proceeds of
Borrower’s liability insurance) incurred by Borrower and its Subsidiaries during
the preceding twelve (12) month period, not to exceed $5,000,000 in the
aggregate for any such period, one-time facility consolidation, closing and
relocation costs and expenses(viii) incurred in connection with the transition
or relocation of the Borrower’s headquarters location and consolidation of the
Borrower’s offices not currently a part of Borrower’s headquarters location,
less (c) the sum of the following, without duplication, to the extent included
in determining Consolidated Net Income for such period: (i) interest income,
(ii) any unusual or extraordinary gains; and (iii) non-cash gains or non-cash
items increasing Consolidated Net Income; provided that, to the extent included
in determining Consolidated Net Income for such period, Consolidated EBITDA
shall be calculated so as to exclude (x) the effects of adjustments (including,
without limitation, in connection with the fair value adjustment tied to the
Borrower’s deferred revenue and fair value adjustments determined in accordance
with GAAP related to Earn-outs, Holdbacks or other contingent consideration
obligations) resulting from the application of purchase accounting related to
the Transactions, any Acquisition consummated prior to the date hereof or any
Permitted Acquisition or the amortization or write-off of any amounts thereof,
net of Taxes and (y) the cumulative effect of any changes in GAAP or accounting
principles applied by management during such period. For purposes of this
Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis.
“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis, without
duplication, the sum of (a) all Indebtedness of the type described in clauses
(a), (b) (only to the extent of Earn-outs and Holdbacks payable in cash that are
required to be set forth on the Consolidated balance sheet of the Borrower and
its Subsidiaries in an amount calculated in accordance with GAAP) and (c) of the
definition of Indebtedness on such date plus (b) guarantees of Indebtedness of
the type described in clauses (a), (b) (only to the extent of Earn-outs and
Holdbacks payable in cash that are required to be set forth on the Consolidated
balance sheet of the Borrower and its Subsidiaries in an amount calculated in
accordance with GAAP) and (c) of the definition of Indebtedness on such date
plus (c) the aggregate amount of Indebtedness relating to the drawn and
unreimbursed amounts outstanding under letters of credit (including standby and
commercial) and bankers’ acceptances on such date less (d) the aggregate amount
of Qualified Cash and Cash Equivalents in excess of $10,000,000 on such date
(provided that if the aggregate Revolving Credit Outstandings (excluding L/C
Obligations) exceed $50,000,000, the amount of Qualified Cash and Cash
Equivalents permitted to be subtracted hereunder shall not exceed $60,000,0000)
less (e) Real Estate Finance Indebtedness secured pursuant to Section 9.2(h).
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately 7 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme031.jpg]
prior to such date less the excess (if any, and to the extent not less than
zero) of (i) all scheduled principal in respect of any Real Estate Finance
Indebtedness for such period less (ii) all lease or sublease income received
with respect to real property financed with such Real Estate Finance
Indebtedness or with respect to leased properties vacated in connection with the
consolidation of other office locations of the Borrower and its Subsidiaries for
such period to (b) Consolidated Interest Expense for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date.
“Consolidated Interest Expense” means, for any period, determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP, interest expense (including, without limitation,
interest expense attributable to Capital Lease Obligations and all net payment
obligations pursuant to Hedge Agreements) for such period. “Consolidated Net
Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date. “Consolidated Net Income” means, for any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided, that
in calculating Consolidated Net Income of the Borrower and its Subsidiaries for
any period, there shall be excluded (without duplication) (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to clause
(c) below), in which the Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) subject to any pro forma adjustments
required herein, the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or any of its Subsidiaries or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries except
to the extent included pursuant to the foregoing clause (a), (c) the net income
(or loss), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Subsidiary,
but only to the extent of such prohibition and (d) any gain or loss from Asset
Dispositions during such period. “Continuing Directors” means the directors of
the Borrower on the Closing Date and each other director of the Borrower, if, in
each case, such other director’s election or nomination for election to the
board of directors (or equivalent governing body) of the Borrower is approved by
more than 50% of the then Continuing Directors. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Controlled Account” means each deposit account
and securities account that is subject to an account control agreement in form
and substance satisfactory to the Administrative Agent and the Issuing Lender
that is entitled to Cash Collateral hereunder at the time such control agreement
is executed. “Convertible Debt Securities” means any notes issued by the
Borrower that are convertible into common stock of the Borrower, cash or a
combination thereof. “Credit Facility” means, collectively, the Revolving Credit
Facility, the Swingline Facility and, the L/C Facility and the Term Loans. 8
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme032.jpg]
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors. “Debt Issuance” means the issuance of any Indebtedness for borrowed
money by any Credit Party or any of its Subsidiaries. “Debtor Relief Laws” means
the Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect. “Default” means any of the events specified in Section
10.1 which with the passage of time, the giving of notice or any other
condition, would constitute an Event of Default. “Defaulting Lender” means,
subject to Section 5.15(b), any Lender that (a) has failed to (i) fund all or
any portion of the Revolving Credit Loans or any Term Loans, participations in
L/C Obligations or participations in Swingline Loans required to be funded by it
hereunder within two Business Days of the date such Loans or participations were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender. “Disclosure Letter”
means the Disclosure Letter, dated as of the date hereof, delivered by Borrower
to the Administrative Agent in connection with this Agreement, as may be updated
from time to time in accordance with the terms of this Agreement and the other
Loan Documents. 9 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme033.jpg]
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than inchoate indemnity obligations) that are
accrued and payable and the termination of the Revolving Credit Commitments),
(b) are redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests) (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations (other than inchoate indemnity
obligations) that are accrued and payable and the termination of the Revolving
Credit Commitments), in whole or in part, (c) provide for the scheduled payment
of dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date; provided that if such Equity Interests is issued pursuant
to a plan for the benefit of the Borrower or its Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because they may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations. “Dollars” or “$” means, unless otherwise qualified,
dollars in lawful currency of the United States. “Domestic Subsidiary” means any
Subsidiary incorporated or organized under the laws of the United States or any
political subdivision of the United States, provided such Subsidiary is owned by
the Borrower or a Domestic Subsidiary of the Borrower. “Earn-outs” means
unsecured liabilities of a Credit Party arising under an agreement to make any
deferred payment as a part of the purchase price for a Permitted Acquisition,
including performance bonuses or consulting payments in any related services,
employment or similar agreement, in an amount that is subject to or contingent
upon the revenues, income, cash flow or profits (or the like) of the underlying
target, in each case, to the extent that such deferred payment would be included
as part of such purchase price; provided that Earn-outs shall not include
payments consistent with the management incentive plan or professional incentive
plan generally offered by the Borrower. “Eligible Assignee” means any Person
that meets the requirements to be an assignee under Section 12.9(b)(iii), (v)
and (vi) (subject to such consents, if any, as may be required under Section
12.9(b)(iii)). “Employee Benefit Plan” means (a) any employee benefit plan
within the meaning of Section 3(3) of ERISA that is maintained for employees of
any Credit Party or any ERISA Affiliate or (b) any Pension Plan or Multiemployer
Plan that has at any time within the preceding seven (7) years been maintained,
funded or administered for the employees of any Credit Party or any current or
former ERISA Affiliate. “Engagement Letter” means that certain Engagement Letter
dated as of August 25, 2014, between Wells Fargo Securities, LLC and the
Borrower, as amended, restated, supplemented or otherwise modified from time to
time. “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, 10 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme034.jpg]
investigations (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any
violation of any permit issued, or any approval given, under any such
Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment
under any Environmental Laws. “Environmental Laws” means any and all federal,
foreign, state, provincial and local laws, statutes, ordinances, codes, rules,
standards and regulations, permits, licenses, approvals and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. “Equity Interests” means (a) in the case of
a corporation, capital stock, (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership interests, (e) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person and (f)
any and all warrants, rights or options to purchase any of the foregoing
(including through convertibleequity-linked securities, but excluding
convertible debt securitiesConvertible Debt Securities (irrespective whether
settled in Equity Interests or cash) and Permitted Call Spread Agreements).
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder. “ERISA Affiliate” means any Person who together with
any Credit Party or any of its Subsidiaries is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code or Section
4001(b) of ERISA. “Eurodollar Reserve Percentage” means, for any day, the
percentage which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City. “Event of Default” means any of the events specified in
Section 10.1; provided that any requirement for passage of time, giving of
notice, or any other condition, has been satisfied. “Exchange Act” means the
Securities Exchange Act of 1934. “Excluded Subsidiary” means (a) RealPage
Payment Processing Services, Inc., (b) anyRealPage Payments Services LLC, (c)
any other Subsidiary of the Borrower whose business consists solely of
processing third party payments or operating a money services business for the
transmission of third party funds and (cd) any Foreign Subsidiary Holding
Company. “Excluded Swap Obligation” means, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such 11 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme035.jpg]
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any liability or guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Credit Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
liability for or the guarantee of such Credit Party or the grant of such
security interest becomes effective with respect to such Swap Obligation (such
determination being made after giving effect to any applicable keepwell, support
or other agreement for the benefit of the applicable Credit Party, including
under the keepwell provisions of the Guaranty Agreement). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal for
the reasons identified in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are otherwise Other Connection Taxes, (b) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Revolving Credit Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Loan or Revolving Credit Commitment
(other than pursuant to an assignment request by the Borrower under Section
5.12(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 5.11, amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 5.11(g) and (d) any United States federal withholding Taxes imposed
under FATCA. “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of December 22, 2011, by and among the Borrower, the
lenders party thereto and Wells Fargo Capital Finance, LLC, as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time. “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of Incremental Term Loans
made by such Lender then outstanding or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Recipient is resident implementing such provisions), or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with, any current or future regulations promulgated thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law implementing an intergovernmental
agreement that is included in this definition. “FDIC” means the Federal Deposit
Insurance Corporation. 12 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme036.jpg]
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. “First Amendment Effective Date” means February 26, 2016. “First Tier
Foreign Subsidiary” means any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and the Equity
Interests of which are owned directly by any Credit Party. “Fiscal Year” means
the fiscal year of the Borrower and its Subsidiaries ending on December 31 of
each calendar year, except in the case of RealPage India Private Limited for
which the fiscal year ends on March 31 of each calendar year. “Foreign Lender”
means (a) if the Borrower is a U.S. Person, a Lender that is not a U.S. Person,
and (b) if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. “Foreign Subsidiary” means any Subsidiary that is
not a Domestic Subsidiary. “Foreign Subsidiary Holding Company” means any
Domestic Subsidiary substantially all of the assets of which consist of the
Equity Interests of one or more Foreign Subsidiaries. “Fronting Exposure” means,
at any time there is a Defaulting Lender, (a) with respect to the Issuing
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by the
Issuing Lender, other than such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof. “Fund” means
any Person (other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities. “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied. “Governmental Approvals” means all
authorizations, consents, approvals, permits, licenses and exemptions of, and
all registrations and filings with or issued by, any Governmental Authorities.
13 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme037.jpg]
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Subsidiary Guarantors in favor of the Administrative
Agent, for the ratable benefit and the Secured Parties, which shall be in form
and substance reasonably acceptable to the Administrative Agent. “Hazardous
Materials” means any substances or materials (a) which are or become defined as
hazardous wastes, hazardous substances, pollutants, contaminants, chemical
substances or mixtures or toxic substances under any Environmental Law, (b)
which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, or (e) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement; provided that the term
Hedge Agreement shall not include (i) Permitted Call Spread Agreements, (ii) any
derivative instruments issued under equity incentive or similar plans
(including, any 14 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme038.jpg]
stock option or phantom stock plan), (iii) any forward, option or warrant
agreement for the purchase or sale of Equity Interests of the Borrower, (iv)
contracts for the purchase of securities of the Borrower or (v) any of the items
described in this definition to the extent that it constitutes a derivative
embedded in Convertible Debt Securities issued by the Borrower. “Hedge Bank”
means any Person that, (a) at the time it enters into a Hedge Agreement with a
Credit Party permitted under Article IX, is a Lender, an Affiliate of a Lender,
the Administrative Agent or an Affiliate of the Administrative Agent or (b) at
the time it (or its Affiliate) becomes a Lender (including on the Closing Date),
is a party to a Hedge Agreement with a Credit Party, in each case in its
capacity as a party to such Hedge Agreement. “Hedge Termination Value” means, in
respect of any one or more Hedge Agreements, after taking into account the
effect of any legally enforceable netting agreement relating to such Hedge
Agreements, (a) for any date on or after the date such Hedge Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Hedge Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in Hedge
Agreements of the same type as such Hedge Agreements (which may include a Lender
or any Affiliate of a Lender). “Holdback” means a portion of the purchase price
for a Permitted Acquisition not paid at the closing therefor but held by a
Credit Party for satisfaction of indemnification obligations and purchase price
adjustments. “Immaterial Subsidiary” means any Subsidiary (excluding any
Excluded Subsidiaries) that (a) together with its Subsidiaries (excluding any
Excluded Subsidiaries), (i) has assets (excluding restricted cash and Cash
Equivalents) representing no more than five percent (5%) of the Consolidated
total assets (excluding restricted cash and Cash Equivalents) of the Borrower
and its Subsidiaries (excluding any Excluded Subsidiaries) or (ii) generates no
more than five percent (5%) of the Consolidated revenues of the Borrower and its
Subsidiaries (excluding any Excluded Subsidiaries), in each case, as reflected
in the most recent financial statements delivered pursuant to Section 6.1(e)(i)
or Sections 8.1(a) or (b), as applicable and (b) has been designated as an
“Immaterial Subsidiary” by the Borrower in the manner provided below; provided
that, if at any time, (A) the total assets of the Immaterial Subsidiaries
(excluding restricted cash and Cash Equivalents), taken as a whole, as of the
last day of the Borrower’s most recently ended fiscal quarter shall be greater
than ten percent (10%) of the Consolidated total assets (excluding restricted
cash and Cash Equivalents) of the Borrower and its Subsidiaries (excluding any
Excluded Subsidiaries) or (B) ten percent (10%) the Consolidated total revenues
of the Borrower and its Subsidiaries (excluding any Excluded Subsidiaries) on
such date, then the Borrower shall take such actions as may be necessary,
including causing an Immaterial Subsidiary to become a Subsidiary Guarantor and
grant security interests pursuant to Section 8.13, to comply with the
requirements set forth in the preceding clauses (A) and (B). The Borrower may
from time to time designate any Subsidiary (including a newly-created or
newly-acquired Subsidiary) as an Immaterial Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer making such
designation and confirming that (x) such Subsidiary meets the requirements set
forth in this definition and (y) immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing.
“Increase Effective Date” shall havehas the meaning assigned thereto in Section
2.7(c). “Incremental Amendment” shall havehas the meaning assigned thereto in
Section 2.7(d)(iii). “Incremental Commitments” shall havehas the meaning
assigned thereto in Section 2.7(a). 15 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme039.jpg]
“Incremental Lender” shall havehas the meaning assigned thereto in Section
2.7(b). “Incremental Term Loan” shall havehas the meaning assigned thereto in
Section 2.7(a). “Incremental Term Loan Commitment” shall havehas the meaning
assigned thereto in Section 2.7(a) and shall include the Incremental Term Loan-1
Commitment. “Incremental Term Loan Note” means a promissory note made by the
Borrower in favor of a Lender evidencing the Incremental Term Loan-1 and any
Incremental Term Loans made by such Lender, substantially in the form of Exhibit
A-3. “Incremental Term Loan-1” means the incremental term loan made, or to be
made, to the Borrower pursuant to Section 4.1(a). “Incremental Term Loan-1
Commitment” means (a) as to any Term Loan Lender, the obligation of such Term
Loan Lender to make a portion of the Incremental Term Loan-1 to the account of
the Borrower hereunder on the First Amendment Effective Date in an aggregate
principal amount not to exceed the amount set forth opposite such Term Loan
Lender’s name on Schedule 1.1 and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make such Incremental Term Loan-1. The
aggregate Incremental Term Loan-1 Commitment of all Term Loan Lenders on the
First Amendment Effective Date shall be $125,000,000. “Indebtedness” means, with
respect to any Person at any date and without duplication, the sum of the
following: all liabilities, obligations and indebtedness for borrowed money
including, but(a) not limited to, obligations evidenced by bonds, debentures,
notes or other similar instruments of any such Person; all obligations to pay
the deferred purchase price of property or services of any(b) such Person
(including Earn-outs and Holdbacks solely to the extent payable in cash, in an
amount calculated in accordance with GAAP and to the extent included on the
Consolidated balance sheet of the Borrower and its Subsidiaries), except (i)
trade payables arising in the ordinary course of business and repayable in
accordance with customary trade practices, or that are currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person, (ii)
deferred compensation, deferred revenue and deferred tax liabilities; the
Attributable Indebtedness of such Person with respect to such Person’s(c)
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP); all obligations of such Person under
conditional sale or other title retention(d) agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); all Indebtedness of any third
party secured by a Lien on any asset owned or being(e) purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements except trade payables arising in the ordinary course of business),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse; 16 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme040.jpg]
provided, that the amount of such Indebtedness shall be limited to the lesser of
such obligation and the value of the property subject to such Lien if such
Person has not assumed or become liable for the payment of such obligation; all
obligations, contingent or otherwise, of any such Person relative to the face(f)
amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person; all obligations of any such Person in respect of
Disqualified Equity Interests;(g) all net obligations of such Person under any
Hedge Agreements; and(h) all Guarantees of any such Person with respect to any
of the foregoing.(i) For all purposes hereof, the Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Hedge Agreement on any date shall be deemed to be the
Hedge Termination Value thereof as of such date. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Credit Party under any Loan Document
and (b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 12.3(b). “Insurance and
Condemnation Event” means the receipt by any Credit Party or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective Property. “Interest Period” means, as to
each LIBOR Rate Loan, the period commencing on the date such LIBOR Rate Loan is
disbursed or converted to or continued as a LIBOR Rate Loan and ending on the
date one (1), two (2), three (3), or six (6) months thereafter, in each case as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that: the Interest
Period shall commence on the date of advance of or conversion to(a) any LIBOR
Rate Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the immediately
preceding Interest Period expires; if any Interest Period would otherwise expire
on a day that is not a Business Day,(b) such Interest Period shall expire on the
next succeeding Business Day; provided that if any Interest Period with respect
to a LIBOR Rate Loan would otherwise expire on a day that is not a Business Day
but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the immediately preceding Business
Day; any Interest Period with respect to a LIBOR Rate Loan that begins on the
last(c) Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; 17 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme041.jpg]
no Interest Period shall extend beyond the Latest Maturity Date; and(d) there
shall be no more than six (6) Interest Periods in effect at any time.(e) “IP
Reporting Certificate” means a certificate of a Responsible Officer of the
Borrower substantially in the form attached as Exhibit I. “IRS” means the United
States Internal Revenue Service. “ISP98” means the International Standby
Practices (1998 Revision, effective January 1, 1999), International Chamber of
Commerce Publication No. 590. “Issuing Lender” means Wells Fargo in its capacity
as issuing lender hereunder or any successor thereto. “Junior Indebtedness”
means (a) any Indebtedness of the Borrower or its Subsidiaries in an aggregate
outstanding principal amount in excess of $5,000,000 that is unsecured, (b) any
Real Estate Finance Indebtednessincurred under Section 9.1(r) and (cb) any
Subordinated Indebtedness. “Latest Maturity Date” means, at any date of
determination, the latest maturity or expiration date applicable to any Loan,
Revolving Credit Commitment or Incremental Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loan.
“L/C Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment. “L/C Facility” means the letter of credit facility
established pursuant to Article III. “L/C Obligations” means at any time, an
amount equal to the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to Section
3.5. “L/C Participants” means, with respect to any Letter of Credit, the
collective reference to all the Revolving Credit Lenders other than the Issuing
Lender. “Lender” means each Person executing this Agreement as a Lender on the
Closing Date, each Term Loan Lender and any other Person that shall have become
a party to this Agreement as a Lender pursuant to an Assignment and Assumption
or pursuant to Section 2.7, other than any Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender. “Lending
Office” means, with respect to any Lender, the office of such Lender maintaining
such Lender’s Extensions of Credit. “Letter of Credit Application” means an
application, in the form specified by the Issuing Lender from time to time,
requesting the Issuing Lender to issue a Letter of Credit. “Letters of Credit”
means the collective reference to letters of credit issued pursuant to Section
3.1. Notwithstanding anything to the contrary contained herein, a letter of
credit issued by the Issuing Lender (other than Wells Fargo at any time it is
also acting as Administrative Agent) shall not be a 18 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme042.jpg]
“Letter of Credit” for purposes of the Loan Documents until such time as the
Administrative Agent has been notified in writing of the issuance thereof by the
Issuing Lender. “LIBOR” means, for any interest rate calculation with respect to
a LIBOR Rate Loan, the rate of interest(a) per annum determined on the basis of
the rate for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period. for any interest rate calculation with
respect to a Base Rate Loan, the rate of interest per(b) annum determined on the
basis of the rate for deposits in Dollars for an Interest Period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination. Each calculation by the Administrative
Agent of LIBOR shall be conclusive and binding for all purposes, absent manifest
error. “LIBOR Rate” means a rate per annum determined by the Administrative
Agent pursuant to the following formula: LIBOR Rate = LIBOR 1.00-Eurodollar
Reserve Percentage Notwithstanding the foregoing, if the LIBOR Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. “LIBOR Rate Loan” means any Loan bearing interest at a rate based
upon the LIBOR Rate as provided in Section 5.1(a). “Lien” means, with respect to
any asset, any mortgage, leasehold mortgage, lien, pledge, charge, security
interest, hypothecation or encumbrance in the nature of a security interest of
any kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease Obligation or other title retention agreement relating
to such asset. 19 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme043.jpg]
“Liquidity” shall mean, as of any date, the sum of (a) all Qualified Cash and
Cash Equivalents of the Borrower and its Subsidiaries on such date and (b) the
amount available and permitted to be drawn under the Revolving Credit Facility
as of such date. “Loan Documents” means, collectively, this Agreement, each
Note, the Letter of Credit Applications, the Security Documents, the Guaranty
Agreement and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent or any Secured
Party in connection with this Agreement or otherwise referred to herein or
contemplated hereby (excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement). “Loans” means the collective reference to the Revolving
Credit Loans, the Swingline Loans and the Incremental Term Loans, and “Loan”
means any of such Loans. “London Banking Day” means any day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
Eurodollar market. “Material Adverse Effect” means a material adverse change in
(a) the business, operations, results of operations, assets, liabilities or
financial condition of the Borrower and its Subsidiaries, taken as a whole, (b)
the ability of any Credit Party to perform its obligations under any Loan
Document to which it is a party, (c) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or (d) the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document to which it is a party. “Material Contract” means, with respect to any
Credit Party, any contract, agreement, instrument or arrangement which is a type
of material contract covered by Item 601(b)(10) of Regulation S-K. “Maturity
Date” means the earliest to occur of (a) September 30, 2019, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5 and (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a). “Minimum Collateral Amount” means, at
any time, (a) with respect to Cash Collateral consisting of cash or deposit
account balances, an amount equal to 105% of the sum of (i) the Fronting
Exposure of the Issuing Lender with respect to Letters of Credit issued and
outstanding at such time and (ii) the Fronting Exposure of the Swingline Lender
with respect to all Swingline Loans outstanding at such time and (b) otherwise,
an amount determined by the Administrative Agent and the Issuing Lender at such
time in their reasonable discretion. “Moody’s” means Moody’s Investors Services,
Inc. “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years. “Net Cash Proceeds” means,
as applicable, (a) with respect to any Asset Disposition or Insurance and
Condemnation Event, the gross proceeds received by any Credit Party or any of
its Subsidiaries therefrom (including any cash, Cash Equivalents, deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, as
and when received, and any cash insurance proceeds or condemnation award
proceeds) less the sum of (i) all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
20 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme044.jpg]
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such Asset Disposition and (iii) the principal amount of, premium, if any,
and interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all reasonable and customary out-of-pocket legal, underwriting
and other fees and expenses incurred in connection therewith. “Net Share
Settlement” shall mean any settlement upon conversion of Convertible Debt
Securities consisting of Equity Interests, cash or a combination of cash and
Equity Interests. “Non-Consenting Lender” means any Lender that does not approve
any consent, waiver, amendment, modification or termination that (a) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 12.2 and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Non-Guarantor Subsidiary” means any Subsidiary of the
Borrower that is not a Subsidiary Guarantor. “Notes” means the collective
reference to the Revolving Credit Notes, the Swingline Note and the Incremental
Term Loan Notes. “Notice of Account Designation” has the meaning assigned
thereto in Section 2.3(b). “Notice of Borrowing” has the meaning assigned
thereto in Section 2.3(a). “Notice of Conversion/Continuation” has the meaning
assigned thereto in Section 5.2. “Notice of Prepayment” has the meaning assigned
thereto in Section 2.4(c). “Obligations” means, in each case, whether now in
existence or hereafter arising: (a) the principal of and interest on (including
interest accruing after the filing of any bankruptcy or similar petition) the
Loans, (b) the L/C Obligations and (c) all other fees and commissions (including
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Credit Parties
and each of their respective Subsidiaries to the Lenders, the Issuing Lender or
the Administrative Agent, in each case under any Loan Document, with respect to
any Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. “OFAC” means the
U.S. Department of the Treasury’s Office of Foreign Assets Control. “Officer’s
Compliance Certificate” means a certificate of the chief financial officer or
the treasurer of the Borrower substantially in the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease. 21 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme045.jpg]
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12). “Participant” has the meaning assigned thereto in Section
12.9(d). “Participant Register” has the meaning assigned thereto in Section
12.9(d). “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)). “PBGC” means the Pension Benefit Guaranty
Corporation or any successor agency. “Pension Plan” means any employee benefit
plan within the meaning of Section 3(2) of ERISA, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained, funded or administered for the employees
of any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
if such Acquisition meets all of the following requirements: no less than ten
(10) Business Days (or such shorter period of time as Administrative(a) Agent
may agree in its sole discretion) prior to the proposed closing date of such
Acquisition, the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent, which notice shall include the proposed
closing date of such Acquisition; the Board of Directors and/or shareholders (or
equivalent) of the Person to be acquired(b) shall have approved the consummation
of such Acquisition (which approval shall not have been withdrawn); the Person
or business to be acquired shall be in a line of business permitted pursuant
to(c) Section 9.11; if such transaction is a merger or consolidation, (i) the
Borrower shall be the surviving(d) Person in any such transaction involving the
Borrower, or if such transaction is a merger or consolidation involving a
Subsidiary Guarantor, either a Subsidiary Guarantor shall be the surviving
Person or the surviving Person shall become a Subsidiary Guarantor within the
applicable time period specified in Section 8.13, and (ii) no Change in Control
shall have been effected thereby; 22 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme046.jpg]
the Borrower shall have delivered or will deliver to the Administrative Agent
all(e) documents required to be delivered pursuant to, and in accordance with,
Section 8.13 in the applicable time periods specified therein; for any
Acquisition with aggregate consideration (including cash, Cash Equivalents,(f)
Equity Interests, Earn-outs, Holdbacks and other deferred payment obligations)
in excess of $25,000,000, no later than five (5) Business Days (or such lesser
time as determined by the Administrative Agent in its sole discretion) prior to
the proposed closing date of such Acquisition, the Borrower shall have delivered
to the Administrative Agent an Officer’s Compliance Certificate for the most
recent fiscal quarter end preceding such Acquisition for which financial
statements are available demonstrating that the Borrower is in compliance on a
Pro Forma Basis (as of the last day of such fiscal quarter and after giving
effect thereto and any Indebtedness incurred in connection therewith) with each
covenant contained in Section 9.13; for any Acquisition with aggregate
consideration (including cash, Cash Equivalents,(g) Equity Interests, Earn-outs,
Holdbacks and other deferred payment obligations) in excess of $50,000,000, no
later than five (5) Business Days (or such lesser time as determined by the
Administrative Agent in its sole discretion) prior to the proposed closing date
of such Acquisition, the Borrower shall have delivered to the Administrative
Agent: forecasted balance sheets, profit and loss statements and cash flow
statements for(i) the Person to be acquired, all prepared on a basis consistent
with such Person’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the one (1)
year period following the date of the proposed Acquisition, on a quarterly
basis, in form and substance (including, without limitation, as to scope and
underlying assumptions) reasonably satisfactory to the Administrative Agent; and
copies of substantially final documentation entered into in connection with
such(ii) Acquisition, which shall be in form and substance reasonably
satisfactory to the Administrative Agent; no Default or Event of Default shall
have occurred and be continuing both before and(h) immediately after giving
effect to such Acquisition; the consideration for all Acquisitions of
Non-Guarantor Subsidiaries consummated(i) during the term of this Agreement
shall not exceed $150,000,000 in the aggregate; the Borrower shall have
Liquidity of not less than $35,000,000 immediately after giving(j) effect to the
Acquisition; and for any Acquisition with aggregate consideration (including
cash, Cash Equivalents,(k) Equity Interests, Earn-outs, Holdbacks and other
deferred payment obligations) in excess of $25,000,000, not later than five (5)
Business Days (or such later date as Administrative Agent may agree in its sole
discretion) following the consummation of such Acquisition, the Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer thereof certifying that all of the requirements set forth above have
been satisfied. “Permitted Call Spread Agreements” means (a) any contract
(including, but not limited to, any convertible bond hedge or capped call
transaction) pursuant to which, among other things, the Borrower acquires an
option requiring the counterparty thereto to deliver to the Borrower shares of
common stock of the Borrower, cash in lieu of delivering shares of common stock
or cash representing the termination 23 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme047.jpg]
value of such option or a combination thereof from time to time upon exercise or
early termination of such option and (b) any contract pursuant to which, among
other things, the Borrower issues to the counterparty thereto warrants to
acquire shares of common stock of the Borrower, the cash value of such shares or
a combination thereof upon exercise of such warrants, in each case entered into
by the Borrower in connection with the issuance of Convertible Debt Securities
(including, without limitation, the exercise of any over?allotment or
underwriter’s option); provided that the terms, conditions and covenants of such
contract are customary for contracts of such type (as determined by the Borrower
in good faith). “Permitted Holder” means Steve Winn and his Affiliates or any
other entity to which Mr. Winn may be attributed beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act), other than affiliate portfolio
companies. “Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness is not greater than the
principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness at the time of such refinancing, refunding, renewal, extension or
replacement, except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, extension or
replacement, and by an amount equal to any existing commitments thereunder that
have not been utilized at the time of such refinancing, refunding, renewal,
extension or replacement, (b) the final maturity and weighted average life to
maturity of such Refinancing Indebtedness shall not be prior to or shorter than
that applicable to the Refinanced Indebtedness, (c) the primary obligor of such
Refinancing Indebtedness shall be the same as the primary obligor of the
Refinanced Indebtedness, (d) such Refinancing Indebtedness shall not be secured
by (i) Liens on assets other than (x) assets securing the Refinanced
Indebtedness at the time of such refinancing, refunding, renewal, extension or
replacement, (y) any after-acquired property that is affixed or incorporated
into the property covered by such Liens and (z) proceeds and products thereof,
or (ii) Liens having a higher priority than the Liens, if any, securing the
Refinanced Indebtedness, (e) such Refinancing Indebtedness shall not be
guaranteed by or otherwise recourse to any Person other than the Person(s) to
whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in
each case as of the time of such refinancing, refunding, renewal, extension or
replacement, (f) to the extent such Refinanced Indebtedness is subordinated in
right of payment to the Obligations (or the Liens securing such Indebtedness
were originally contractually subordinated to the Liens securing the Collateral
pursuant to the Security Documents), such refinancing, refunding, renewal,
extension or replacement is subordinated in right of payment to the Obligations
(or the Liens securing such Indebtedness shall be subordinated to the Liens
securing the Collateral pursuant to the Security Documents) on terms at least as
favorable to the Lenders as those contained in the documentation governing such
Refinanced Indebtedness, (g) the terms of such Refinancing Indebtedness, taken
as a whole, are not materially more restrictive on the Borrower and its
Subsidiaries than the terms of the Refinanced Indebtedness, taken as a whole,
and (h) no Event of Default shall have occurred and be continuing at the time of
such refinancing, refunding, renewal, extension or replacement. “Person” means
any individual, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity. 24
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme048.jpg]
“Platform” has the meaning assigned thereto in Section 8.2. “Prime Rate” means,
at any time, the rate of interest per annum publicly announced from time to time
by the Administrative Agent as its prime rate. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in such
prime rate occurs. The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent as its prime rate is an index or base rate
and shall not necessarily be its lowest or best rate charged to its customers or
other banks. “Pro Forma Basis” means, for purposes of calculating Consolidated
EBITDA for any period during which one or more Specified Transactions occurs,
that such Specified Transaction (and all other Specified Transactions that have
been consummated during the applicable period) shall be deemed to have occurred
as of the first day of the applicable period of measurement and: (a) all income
statement items (whether positive or negative) attributable to the Property or
Person disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included (provided that such
income statement items to be included are reflected in financial statements or
other financial data reasonably acceptable to the Administrative Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact); and (b) non-recurring costs, extraordinary expenses and
other pro forma adjustments (including anticipated cost savings and other
synergies) attributable to such Specified Transaction may be included to the
extent that such costs, expenses or adjustments (i) are reasonably expected to
be realized within twelve (12) months of such Specified Transaction as set forth
in reasonable detail on a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent, (ii) are calculated on a basis consistent
with GAAP and are, in each case, reasonably identifiable, factually supportable,
and expected to have a continuing impact on the operations of the Borrower and
its Subsidiaries and (iii) are either permitted as an adjustment pursuant to
Article 11 of Regulation S-X under the Securities Act of 1933 or represent less
than five percent (5%) of Consolidated EBITDA (determined without giving effect
to this clause (b) in the aggregate); provided that the foregoing costs,
expenses, adjustments, cost savings and other synergies shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above. If a transaction
which is conditioned on compliance on a Pro Forma Basis with the covenants set
forth in Section 9.13 is consummated prior to the first date on which such
covenant is required to be satisfied, the level required for such first date
shall be deemed to apply for determining such compliance on a Pro Forma Basis.
Any Permitted Acquisition or incurrence of Indebtedness under Section 9.1(r)
which is conditioned on, or determined by reference to, compliance on a Pro
Forma Basis with Section 9.13, may include an increase in the required
Consolidated Net Leverage Ratio under Section 9.13(a) to the extent permitted
pursuant to the second paragraph of such Section if the Borrower has elected to
exercise such increase by giving written notice to the Administrative Agent not
less than five (5) Business Days’ prior to the consummation of such Permitted
Acquisition or incurrence of Indebtedness. “Property” means any right or
interest in or to property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, including, without limitation, Equity
Interests. “Public Lenders” has the meaning assigned thereto in Section 8.2. 25
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme049.jpg]
“Qualified Cash and Cash Equivalents” means, as of any date of determination,
the aggregate amount of Unrestricted cash and Cash Equivalents held by the
Borrower and its Subsidiaries in deposit accounts or securities accounts located
within the United States and covered by a control agreement in favor of the
Administrative Agent. For purposes hereof, “Unrestricted” means, when referring
to cash and Cash Equivalents of the Borrower and its Subsidiaries, that such
cash and Cash Equivalents (a) do not appear or would not be required to appear
as “restricted” on the financial statements of the Borrower or any such
Subsidiary (unless related to the Loan Documents or the Liens created
thereunder) or (b) are not subject to a Lien (other than Liens permitted under
Section 9.2(a) or (k)). “Qualified Equity Interests” means any Equity Interests
that are not Disqualified Equity Interests. “Real Estate Finance Indebtedness”
has the meaning assigned thereto in Section 9.1(i).Qualified Unsecured Debt
Issuance” means the issuance of unsecured debt securities (whether convertible
or non-convertible) by the Borrower pursuant to Section 9.1(r) in an outstanding
principal or accreted amount of $150,000,000 or more, on customary market terms
(as determined in good faith by the Borrower). “Recipient” means (a) the
Administrative Agent, (b) any Lender and (c) the Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c). “Reimbursement
Obligation” means the obligation of the Borrower to reimburse the Issuing Lender
pursuant to Section 3.5 for amounts drawn under Letters of Credit issued by the
Issuing Lender. “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates. “Required Lenders” means, at any time, Lenders
whose outstanding Loans (including such Lender’s participation in outstanding
L/C Obligations and Swingline Loans) and unused Revolving Credit Commitments
aggregatehaving Total Credit Exposures representing more than fifty percent
(50%) of the outstanding Loans (including participations in outstanding L/C
Obligations and Swingline Loans) and unused Revolving Credit Commitments of all
Lenders. The outstanding Loans (including participations in outstanding L/C
Obligations and Swingline Loans) and unused Revolving Credit CommitmentsTotal
Credit Exposures of all Lenders. The Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Revolving Credit
Exposure; provided that the Revolving Credit Commitment of, and the portion of
the Revolving Credit Exposure, as applicable, held or deemed held by, any
Defaulting Lender shall be disregarded in determining Required Revolving Credit
Lenders. “Required Term Loan Lenders” means, at any time, Term Loan Lenders
having outstanding Term Loans representing more than fifty percent (50%) of the
aggregate principal amount of all outstanding Term Loans. The outstanding Term
Loans of any Defaulting Lender shall be disregarded in determining Required Term
Loan Lenders. 26 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme050.jpg]
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower or any Subsidiary Guarantor and reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6. “Revolving
Commitment Increase” shall have the meaning assigned thereto in Section 2.7(a).
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 2.7) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 2.7). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $200,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender as of the First Amendment Effective Date is set forth
opposite the name of such Lender on Schedule 1.1. “Revolving Credit Commitment
Percentage” means, with respect to any Revolving Credit Lender at any time, the
percentage of the total Revolving Credit Commitments of all the Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. If the Revolving Credit Commitments have terminated or expired, the
Revolving Credit Commitment Percentages shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments. The initial Revolving Credit Commitment Percentage of each
Revolving Credit Lender as of the First Amendment Effective Date is set forth
opposite the name of such Lender on Schedule 1.1. “Revolving Credit Exposure”
means, as to any Revolving Credit Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Credit Loans and such Revolving
Credit Lender’s participation in L/C Obligations and Swingline Loans at such
time. “Revolving Credit Facility” means the revolving credit facility
established pursuant to Article II (including any increase in such revolving
credit facility established pursuant to Section 2.7). “Revolving Credit Maturity
Date” means the earliest to occur of (a) September 30, 2019, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5 and (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 10.2(a). “Revolving Credit Lenders” means,
collectively, all of the Lenders with a Revolving Credit Commitment. “Revolving
Credit Loan” means any revolving loan made to the Borrower pursuant to Section
2.1, and all such revolving loans collectively as the context requires. 27
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme051.jpg]
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part. “Revolving Credit Outstandings” means
the sum of (a) with respect to Revolving Credit Loans and Swingline Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans and
Swingline Loans, as the case may be, occurring on such date; plus (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount
thereof on such date after giving effect to any Extensions of Credit occurring
on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date. “Revolving Extensions of Credit” means (a) any Revolving Credit Loan
then outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline
Loan then outstanding. “S&P” means Standard & Poor’s Financial Services LLC, a
part of McGraw-Hill Financial and any successor thereto. “Sale Leaseback” means
any arrangement pursuant to which any Credit Party or any Subsidiary thereof,
directly or indirectly becomes or remains liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any Property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any Subsidiary thereof has
sold or transferred or is to sell or transfer to a Person which is not another
Credit Party or Subsidiary of a Credit Party or (b) which any Credit Party or
any Subsidiary thereof intends to use for substantially the same purpose as any
other Property that has been sold or is to be sold or transferred by such Credit
Party or such Subsidiary to another Person which is not another Credit Party or
Subsidiary of a Credit Party in connection with such lease. “Sanctioned Country”
means at any time, a country or territory which is itself the subject or target
of any Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan
and Syria). “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Secured Cash Management Agreement” means any Cash Management
Agreement between or among any Credit Party and any Cash Management Bank. 28
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme052.jpg]
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank. “Secured Obligations” means, collectively, (a) the
Obligations and (b) all existing or future payment and other obligations owing
by any Credit Party under (i) any Secured Hedge Agreement (other than an
Excluded Swap Obligation) and (ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns. “Security Documents” means the collective reference to the Collateral
Agreement and each other agreement or writing pursuant to which any Credit Party
pledges or grants a security interest in any Property or assets securing the
Secured Obligations. “Solvent” and “Solvency” mean, with respect to any Person
on any date of determination, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments generally as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “Specified Disposition”
means any Asset Disposition having gross sales proceeds in excess of
$25,000,000. “Specified Transactions” means (a) any Specified Disposition, (b)
any Permitted Acquisition and (c) the Transactions. “Subordinated Indebtedness”
means the collective reference to any Indebtedness incurred by the Borrower or
any of its Subsidiaries that is subordinated in right and time of payment to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent. “Subsidiary” means as to any Person, any corporation,
partnership, limited liability company or other entity of which more than fifty
percent (50%) of the outstanding Equity Interests having ordinary voting power
to elect a majority of the board of directors (or equivalent governing body) or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned by (directly or indirectly) or the management
is otherwise controlled by (directly or indirectly) such Person (irrespective of
whether, at the time, Equity Interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified, references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower. 29 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme053.jpg]
“Subsidiary Guarantors” means, collectively, all direct and indirect Domestic
Subsidiaries of the Borrower (other than any Immaterial Subsidiary and any
Excluded Subsidiary) in existence on the Closing Date or which become a party to
the Guaranty Agreement pursuant to Section 8.13. “Swap Obligation” means, with
respect to any Subsidiary Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act. “Swingline Commitment” means
the lesser of (a) $20,000,000 and (b) the Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2. “Swingline Lender” means Wells Fargo in its capacity as swingline
lender hereunder or any successor thereto. “Swingline Loan” means any swingline
loan made by the Swingline Lender to the Borrower pursuant to Section 2.2, and
all such swingline loans collectively as the context requires. “Swingline Note”
means a promissory note made by the Borrower in favor of the Swingline Lender
evidencing the Swingline Loans made by the Swingline Lender, substantially in
the form attached as Exhibit A-2, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP. “Taxes” means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, fines, additions to tax or
penalties applicable thereto. “Term Loan Lenders” means, collectively, all of
the Lenders with an Incremental Term Loan Commitment and/or outstanding Term
Loans. “Term Loan Maturity Date” means (a) with respect to the Incremental Term
Loan-1, the earlier to occur of (i) September 30, 2019 and (ii) the date of the
acceleration of the Term Loans pursuant to Section 10.2(a), and (b) with respect
to any other Term Loan, the earlier to occur of (i) the date of maturity
determined by the applicable Term Lenders pursuant to Section 2.7 and (ii) the
date of the acceleration of the Term Loans pursuant to Section 10.2(a). “Term
Loan Percentage” means, with respect to any Term Loan Lender at any time, the
percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. “Term Loans” means the Incremental Term Loan-1 and, if applicable, any
additional Incremental Term Loans. “Termination Event” means the occurrence of
any of the following which, individually or in the aggregate, has resulted or
could reasonably be expected to result in liability of the Borrower in an
aggregate amount in excess of the Threshold Amount: (a) a “Reportable Event”
described in Section 4043 30 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme054.jpg]
of ERISA for which the thirty (30) day notice requirement has not been waived by
the PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate. “Threshold Amount” means $15,000,000. “Total Credit Exposure” means,
as to any Lender at any time, the unused Commitments, Revolving Credit Exposure
and outstanding Term Loans of such Lender at such time. “Transactions” means,
collectively, (a) the repayment in full of all Indebtedness outstanding under
the Existing Credit Agreement, (b) the initial Extensions of Credit and (c) the
payment of all fees, commissions and expenses incurred in connection with the
foregoing. “UCC” means the Uniform Commercial Code as in effect in the State of
New York. “United States” means the United States of America. “U.S. Borrower”
means any Borrower that is a U.S. Person. “U.S. Person” means any Person that is
a “United States person” as defined in Section 7701(a)(30) of the Code. “U.S.
Tax Compliance Certificate” has the meaning assigned thereto in Section 5.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association. “Wholly-Owned” means, with respect to a Subsidiary, that all of the
Equity Interests of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries). “Withholding Agent” means the Borrower and the
Administrative Agent. 31 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme055.jpg]
Other Definitions and Provisions. With reference to this Agreement andSECTION
1.2 each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”. Accounting
Terms.SECTION 1.3 All accounting terms not specifically or completely defined
herein shall be construed in(a) conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP,
applied on a consistent basis, as in effect from time to time and in a manner
consistent with that used in preparing the audited financial statements required
by Section 6.1(e)(i) or Section 8.1(a), as applicable, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of (i) FASB ASC 825 (ii) FASB ASC 470-20 and
(iii) any accounting change described in the Proposed Accounting Standards
Update to Leases (Topic 840) dated August 17, 2010, the Proposed Accounting
Standards Update (Revised) to Leases (Topic 842) dated May 16, 2013 shall each
be disregarded. If at any time any change in GAAP would affect the computation
of any financial ratio or(b) requirement set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect immediately prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. UCC Terms. Terms defined in the UCC in effect on the
Closing Date andSECTION 1.4 not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.
Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect. 32 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme056.jpg]
Rounding. Any financial ratios required to be maintained pursuant to thisSECTION
1.5 Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number). References to Agreement and Laws. Unless otherwise expressly
providedSECTION 1.6 herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law. Times of Day. Unless
otherwise specified, all references herein to times ofSECTION 1.7 day shall be
references to Eastern time (daylight or standard, as applicable). Letter of
Credit Amounts. Unless otherwise specified, all references hereinSECTION 1.8 to
the amount of a Letter of Credit at any time shall be deemed to mean the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).
Guarantees. Unless otherwise specified, the amount of any Guarantee shallSECTION
1.9 be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.
Covenant Compliance Generally. For purposes of determining complianceSECTION
1.10 under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to Section
6.1(e)(i) or Section 8.1(a), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections. 33 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme057.jpg]
ARTICLE II REVOLVING CREDIT FACILITY Revolving Credit Loans. Subject to the
terms and conditions of thisSECTION 2.1 Agreement and the other Loan Documents,
and in reliance upon the representations and warranties set forth in this
Agreement and the other Loan Documents, each Revolving Credit Lender severally
agrees to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date to, but not including, the Revolving Credit Maturity Date as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that (a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date. Swingline Loans.SECTION 2.2
Availability. Subject to the terms and conditions of this Agreement and the
other Loan(a) Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans to the Borrower from time to time from the
Closing Date to, but not including, the Revolving Credit Maturity Date;
provided, that (a) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.
Subject to the terms and conditions hereof, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder until the Revolving Credit Maturity Date.
Refunding.(b) Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand(i) by the Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan. The Borrower shall
pay to the Swingline Lender on demand the amount of such(ii) Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. In addition, the Borrower hereby authorizes the Administrative Agent
to charge any account 34 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme058.jpg]
maintained by the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 11.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable). Each Revolving Credit Lender
acknowledges and agrees that its obligation to(iii) refund Swingline Loans in
accordance with the terms of this Section is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Article VI. Further,
each Revolving Credit Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 10.1(h) or (i) shall have occurred, each
Revolving Credit Lender will, on the date the applicable Revolving Credit Loan
would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded). Defaulting Lenders. Notwithstanding anything to the contrary contained
in this(c) Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15. Procedure for Advances of Revolving
Credit Loans and Swingline Loans.SECTION 2.3 Requests for Borrowing. The
Borrower shall give the Administrative Agent irrevocable(a) prior written notice
substantially in the form of Exhibit B (a “Notice of Borrowing”) not later than
12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan (or, in the case of any LIBOR Rate Loans to be borrowed on the Closing
Date, such shorter period of time as may be agreed to by the Administrative
Agent and the Lenders), of its intention to borrow, specifying (A) the date of
such borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof, (y) with respect to LIBOR Rate Loans in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (z) with respect to Swingline Loans in an aggregate principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the case of a
Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (E) in the case of a 35 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme059.jpg]
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. If the
Borrower fails to specify a type of Loan in a Notice of Borrowing, then the
applicable Loans shall be made as Base Rate Loans. If the Borrower requests a
borrowing of LIBOR Rate Loans in any such Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. A Notice of Borrowing received after 12:00 p.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.
Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00 p.m.
on the(b) proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b). Repayment and Prepayment of Revolving
Credit and Swingline Loans.SECTION 2.4 Repayment on Termination Date. The
Borrower hereby agrees to repay the outstanding(a) principal amount of (i) all
Revolving Credit Loans in full on the Revolving Credit Maturity Date, and (ii)
all Swingline Loans in accordance with Section 2.2(b) (but, in any event, no
later than the Revolving Credit Maturity Date), together, in each case, with all
accrued but unpaid interest thereon. Mandatory Prepayments. If at any time the
Revolving Credit Outstandings exceed the(b) Revolving Credit Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).
Optional Prepayments. The Borrower may at any time and from time to time
prepay(c) Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If 36 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme060.jpg]
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans and $500,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 12:00 p.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
Notwithstanding the foregoing, any Notice of a Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any incurrence of Indebtedness or the occurrence of
some other identifiable event or condition, may be, if expressly so stated to
be, contingent upon the consummation of such refinancing or incurrence or
occurrence of such other identifiable event or condition and may be revoked by
the Borrower in the event such condition is not satisfied (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 5.9). Limitation on Prepayment of LIBOR Rate
Loans. The Borrower may not prepay any(d) LIBOR Rate Loan on any day other than
on the last day of the Interest Period applicable thereto unless such prepayment
is accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section(e) shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans. Permanent Reduction of the
Revolving Credit Commitment.SECTION 2.5 Voluntary Reduction. The Borrower shall
have the right at any time and from time to(a) time, upon at least three (3)
Business Days prior irrevocable written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $3,000,000 or any
whole multiple of $1,000,000 in excess thereof. Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment Percentage.
All Commitment Fees accrued until the effective date of any termination of the
Revolving Credit Commitment shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Revolving
Credit Commitment delivered in connection with any refinancing of all of the
Credit Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such condition is not satisfied
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9). Corresponding
Payment. Each permanent reduction permitted pursuant to this Section(b) shall be
accompanied by a payment of principal sufficient to reduce the aggregate
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Revolving Credit Commitment as so reduced, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 10.2(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment 37
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme061.jpg]
and the Swingline Commitment and the Revolving Credit Facility. If the reduction
of the Revolving Credit Commitment requires the repayment of any LIBOR Rate
Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof. Termination of Revolving Credit Facility. The
Revolving Credit Facility andSECTION 2.6 the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date. Incremental Commitments.SECTION
2.7 Request for Incremental Commitments. At any time and from time to time, the
Borrower(a) may by written notice to the Administrative Agent (who shall
promptly notify the Lenders) request (i) one or more increases in the Revolving
Credit Commitments (a “Revolving Commitment Increase”) or (ii) one or more
incremental term loan commitments (an “Incremental Term Loan Commitment” and,
together with any Revolving Commitment Increases, the “Incremental Commitments”)
to make incremental term loans (an “Incremental Term Loan”); provided that (A)
the total aggregate principal amount for all such Incremental Commitments and
Incremental Term Loans made after the ClosingFirst Amendment Effective Date
shall not exceed an amount equal to (1) $150,000,00025,000,000 plus (2) such
amount as would not cause the Consolidated Net Leverage Ratio to exceed 3.25 to
1.00 (calculated on a Pro Forma Basis based on the financial statements for the
most recent fiscal quarter end for which financial statements have been provided
after giving effect the incurrence of any then requested Incremental Commitment
and the use of proceeds thereof, but without netting the proceeds thereof); and
(B) any such request for an Incremental Commitment shall be in a minimum amount
of $5,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (A). Lenders. Each notice from the Borrower pursuant to this
Section shall set forth the(b) requested amount and proposed terms of the
relevant Incremental Commitment. Incremental Commitments may be provided by any
existing Lender or by any other Persons (an “Incremental Lender”); provided that
the Administrative Agent, the Issuing Lender and/or the Swingline Lender, as
applicable, shall have consented (not to be unreasonably withheld, conditioned
or delayed) to such Incremental Lender’s providing such Incremental Commitment
to the extent any such consent would be required under Section 12.9(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Incremental Lender. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Incremental Lender is requested to respond, which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the proposed Incremental Lenders. Each proposed Incremental Lender may elect or
decline, in its sole discretion, and shall notify the Administrative Agent
within such time period whether it agrees, to provide an Incremental Commitment
and, if so, whether by an amount equal to, greater than or less than requested.
Any Person not responding within such time period shall be deemed to have
declined to provide an Incremental Commitment. Effective Date and Allocations.
The Administrative Agent and the Borrower shall(c) determine the effective date
(each, an “Increase Effective Date”) for each Incremental Commitment and the
final allocation of such Incremental Commitment. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocations of such
Incremental Commitment and the Increase Effective Date. Conditions to
Effectiveness of Increase. Each Incremental Commitment shall become(d) effective
as of the applicable Increase Effective Date; provided: 38 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme062.jpg]
no Default or Event of Default shall exist on such Increase Effective Date(i)
immediately prior to or after giving effect to (A) such Incremental Commitment
or (B) the making of any Extensions of Credit pursuant thereto; the Borrower is
in pro forma compliance with the financial covenants set forth in(ii) Section
9.13 based on the financial statements most recently delivered pursuant to
Section 8.1 after giving effect to such Incremental Commitment (assuming that
the entire applicable Incremental Term Loan and/or Revolving Commitment Increase
is fully funded on the effective date thereof and giving effect to any permanent
repayment of Indebtedness in connection therewith); each such Incremental
Commitment shall be effected pursuant to an amendment(iii) (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, the Administrative Agent and the applicable
Incremental Lenders, which Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.7; in the case
of each Incremental Term Loan (the terms of which shall be set forth(iv) in the
relevant Incremental Amendment): such Incremental Term Loan will mature and
amortize in a manner(A) reasonably acceptable to the Incremental Lenders making
such Incremental Term Loan and the Borrower, but will not in any event have a
maturity date earlier than the Latest Maturity Date; the Applicable Margin and
pricing grid, if applicable, for such(B) Incremental Term Loan shall be
determined by the applicable Incremental Lenders and the Borrower on the
applicable Increase Effective Date and shall be consistent with then current
market conditions; and except as provided above, all other terms and conditions
applicable to(C) any Incremental Term Loan, to the extent not consistent with
the terms and conditions of this Agreement prior to giving effect thereto, shall
be reasonably satisfactory to the Administrative Agent and the Borrower (but in
no event shall such terms and conditions be more restrictive, taken as a whole,
than those set forth in this Agreement and any other Loan Document); in the case
of each Revolving Commitment Increase (the terms of which shall be(v) set forth
in the relevant Incremental Amendment): Revolving Credit Loans made with respect
to the Revolving(A) Commitment Increase shall mature on the Revolving Credit
Maturity Date and shall be subject to the same terms and conditions as the other
Revolving Credit Loans; the outstanding Revolving Credit Loans and Revolving
Credit(B) Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increase Effective
Date among the Revolving Credit Lenders (including the Incremental Lenders
providing such Revolving Commitment Increase) in accordance with their revised
Revolving Credit Commitment 39 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme063.jpg]
Percentages (and the Revolving Credit Lenders (including the Incremental Lenders
providing such Revolving Commitment Increase) agree to make all payments and
adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment); and except as provided
above, all of the other terms and conditions applicable(C) to such Revolving
Commitment Increase shall, except to the extent otherwise provided in this
Section 2.7, be identical to the terms and conditions applicable to the
Revolving Credit Facility; each Incremental Commitment shall constitute
Obligations of the Borrower and(vi) shall be secured and guaranteed with the
other Extensions of Credit on a pari passu basis; and any Incremental Lender
with a Revolving Commitment Increase shall be entitled(vii) to the same voting
rights as the existing Revolving Credit Lenders under the Revolving Credit
Facility and any Extensions of Credit made in connection with each Revolving
Commitment Increase shall receive proceeds of prepayments on the same basis as
the other Revolving Credit Loans made hereunder. Conflicting Provisions. This
Section shall supersede any provisions in Sections 5.6 or(e) 12.2 to the
contrary. ARTICLE III LETTER OF CREDIT FACILITY L/C Facility.SECTION 3.1
Availability. Subject to the terms and conditions hereof, the Issuing Lender, in
reliance(a) on the agreements of the Revolving Credit Lenders set forth in
Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate amount
not to exceed its L/C Commitment for the account of the Borrower or, subject to
Section 3.8, any Subsidiary thereof, Letters of Credit may be issued on any
Business Day from the Closing Date to but not including the fifth (5th) Business
Day prior to the Revolving Credit Maturity Date in such form as may be approved
from time to time by the Issuing Lender; provided, that the Issuing Lender shall
not issue any Letter of Credit if, after giving effect to such issuance, (a) the
L/C Obligations would exceed the L/C Commitment or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $500,000 (or such
lesser amount as agreed to by the Issuing Lender and the Administrative Agent),
(ii) expire on a date no more than twelve (12) months after the date of issuance
or last renewal of such Letter of Credit (subject to automatic renewal for
additional one (1) year periods pursuant to the terms of the Letter of Credit
Application or other documentation acceptable to the Issuing Lender), which date
shall be no later than the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date and (iii) be subject to the ISP98, as set forth in the
Letter of Credit Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of New York. The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Applicable Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of 40 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme064.jpg]
Credit in particular or shall impose upon the Issuing Lender with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which the Issuing Lender is
not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to the Issuing Lender as of the Closing Date and that the Issuing Lender in good
faith deems material to it, or (B) the conditions set forth in Section 6.2 are
not satisfied. References herein to “issue” and derivations thereof with respect
to Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. Defaulting
Lenders. Notwithstanding anything to the contrary contained in this(b)
Agreement, Article III shall be subject to the terms and conditions of Section
5.14 and Section 5.15. Procedure for Issuance of Letters of Credit. The Borrower
may from time toSECTION 3.2 time request that the Issuing Lender issue a Letter
of Credit by delivering to the Issuing Lender at its applicable office (with a
copy to the Administrative Agent at the Administrative Agent’s Office) a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender or the Administrative Agent may request. Upon receipt of
any Letter of Credit Application, the Issuing Lender shall process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower and the Administrative Agent a
copy of such Letter of Credit and the Administrative Agent shall promptly notify
each Revolving Credit Lender of the issuance and upon request by any Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein. Commissions and
Other Charges.SECTION 3.3 Letter of Credit Commissions. Subject to Section
5.15(a)(iii)(B), the Borrower shall pay(a) to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3 in accordance with their
respective Revolving Credit Commitment Percentages. Fronting Fee. In addition to
the foregoing commission, the Borrower shall pay directly to(b) the Issuing
Lender, for its own account, a fronting fee with respect to each Letter of
Credit issued by the Issuing Lender as set forth in the Engagement Letter
executed by the Issuing Lender. Such fronting fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the Issuing Lender.
41 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme065.jpg]
Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and(c) commissions, the Borrower shall pay or reimburse the Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by the Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it. L/C
Participations.SECTION 3.4 The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant,(a) and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Credit Commitment Percentage in the Issuing Lender’s obligations and rights
under and in respect of each Letter of Credit issued by it hereunder and the
amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit issued by the Issuing Lender for which the
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed. Upon becoming aware of
any amount required to be paid by any L/C Participant to the(b) Issuing Lender
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by the Issuing Lender under any Letter of Credit, issued by it, the Issuing
Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
Issuing Lender) of the amount and due date of such required payment and such L/C
Participant shall pay to the Administrative Agent (which, in turn shall pay the
Issuing Lender) the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day. Whenever,
at any time after the Issuing Lender has made payment under any Letter of(c)
Credit issued by it and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this Section,
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise), or any payment of interest on
account thereof, the Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it. Reimbursement
Obligation of the Borrower. In the event of any drawingSECTION 3.5 under any
Letter of Credit, the Borrower agrees to reimburse (either with the proceeds of
a Revolving Credit Loan as provided for in this Section or with funds from other
sources), in same day funds, the 42 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme066.jpg]
Issuing Lender on each date on which the Issuing Lender notifies the Borrower of
the date and amount of a draft paid by it under any Letter of Credit for the
amount of (a) such draft so paid and (b) any amounts referred to in Section
3.3(c) incurred by the Issuing Lender in connection with such payment. Unless
the Borrower shall immediately notify the Issuing Lender that the Borrower
intends to reimburse the Issuing Lender for such drawing from other sources or
funds, the Borrower shall be deemed to have timely given a Notice of Borrowing
to the Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on the applicable
repayment date in the amount of (i) such draft so paid and (ii) any amounts
referred to in Section 3.3(c) incurred by the Issuing Lender in connection with
such payment, and the Revolving Credit Lenders shall make a Revolving Credit
Loan bearing interest at the Base Rate in such amount, the proceeds of which
shall be applied to reimburse the Issuing Lender for the amount of the related
drawing and such fees and expenses. Each Revolving Credit Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in accordance
with this Section to reimburse the Issuing Lender for any draft paid under a
Letter of Credit issued by it is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full. Obligations Absolute. The Borrower’s
obligations under this Article IIISECTION 3.6 (including, without limitation,
the Reimbursement Obligation) shall be absolute and unconditional under any and
all circumstances and irrespective of any set off, counterclaim or defense to
payment which the Borrower may have or have had against the Issuing Lender or
any beneficiary of a Letter of Credit or any other Person. The Borrower also
agrees that the Issuing Lender and the L/C Participants shall not be responsible
for, and the Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by the Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
the Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of the Issuing Lender or any L/C Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued to it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit. Effect
of Letter of Credit Application. To the extent that any provision ofSECTION 3.7
any Letter of Credit Application related to any Letter of Credit is inconsistent
with the provisions of this Article III, the provisions of this Article III
shall apply. Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter ofSECTION 3.8 Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a 43 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme067.jpg]
Subsidiary, the Borrower shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the Issuing Lender hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries inures
to the benefit of the Borrower and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries. ARTICLE IV
[RESERVED]TERM LOAN FACILITY Incremental Term Loan-1. Subject to the terms and
conditions of this SECTION 4.1 Agreement and the other Loan Documents, and in
reliance upon the representations and warranties set forth in this Agreement and
the other Loan Documents, each Term Loan Lender with an Incremental Term Loan-1
Commitment severally agrees to make the Incremental Term Loan-1 to the Borrower
on the First Amendment Effective Date in a principal amount equal to such Term
Loan Lender’s Incremental Term Loan-1 Commitment as of the First Amendment
Effective Date. Procedure for Advance of Term Loans.SECTION 4.2 Incremental Term
Loan-1. Not later than 1:00 p.m. on the First Amendment Effective (a) Date, each
Term Loan Lender with an Incremental Term Loan-1 Commitment will make available
to the Administrative Agent for the account of the Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
with an Incremental Term Loan-1 to be made by such Term Loan Lender on the First
Amendment Effective Date. The Incremental Term Loan-1 will be made as a Base
Rate Loan on such date (provided that the Borrower may request, no later than
one (1) Business Day prior to the First Amendment Effective Date, that the Term
Loan Lenders make the Incremental Term Loan-1 as a LIBOR Rate Loan if the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Term Loan Lenders in the manner set forth in Section 5.9). The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of the
Incremental Term Loan-1 in immediately available funds by wire transfer to the
Borrower as directed by the Borrower in writing. Additional Incremental Term
Loans. Any additional Incremental Term Loans shall be (b) borrowed pursuant to,
and in accordance with Section 2.7. Repayment of Term Loans.SECTION 4.3
Incremental Term Loan-1. The Borrower shall repay the aggregate outstanding
principal (a) amount of the Incremental Term Loan-1 in consecutive quarterly
installments on the last Business Day of each March, June, September and
December commencing with June 30, 2016 as set forth below (as such installments
may be adjusted pursuant to Section 4.4): Payment Date Principal Installment
June 30, 2016 $781,250 September 30, 2016 $781,250 December 31, 2016 $781,250
March 31, 2017 $781,250 June 30, 2017 $1,562,500 September 30, 2017 $1,562,500
December 31, 2017 $1,562,500 44 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme068.jpg]
March 31, 2018 $1,562,500 June 30, 2018 $1,562,500 September 30, 2018 $1,562,500
December 31, 2018 $1,562,500 March 31, 2019 $1,562,500 June 30, 2019 $3,125,000
September 30, 2019 Remaining Outstanding Balance If not sooner paid, the
Incremental Term Loan-1 shall be paid in full, together with accrued interest
thereon, on the Term Loan Maturity Date with respect thereto. Additional
Incremental Term Loans. The Borrower shall repay the aggregate outstanding (b)
principal amount of each additional Incremental Term Loan (if any) as determined
pursuant to, and in accordance with, Section 2.7. Prepayments of Term
Loans.SECTION 4.4 Optional Prepayments. The Borrower shall have the right at any
time and from time to (a) time, without premium or penalty, to prepay the Term
Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, specifying the date and amount of repayment, whether the repayment is
of LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and the specific tranche of
Term Loan to be prepaid. Each optional prepayment of the Term Loans hereunder
shall be in an aggregate principal amount of at least $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and shall be applied to reduce the
remaining scheduled principal installments of the applicable Term Loan as
directed by the Borrower. Each repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the applicable Term Loan Lenders of
each such Notice of Prepayment. Notwithstanding the foregoing, any Notice of
Prepayment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any other incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such refinancing is not
consummated or such condition is not satisfied (provided that the failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9). Mandatory Prepayments.(b) Debt Issuances. The
Borrower shall make mandatory principal prepayments of (i) the Term Loans in the
manner set forth in clause (iv) below in an amount equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from any Debt Issuance not otherwise
permitted pursuant to Section 9.1. Such prepayment shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Debt Issuance. Asset Dispositions and Insurance and Condemnation Events. The
Borrower shall (ii) make mandatory principal prepayments of the Term Loans in
the manner set forth in clause (iv) below in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from 45 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme069.jpg]
(A) any Asset Disposition made under clause (q) of Section 9.5, or (B) any
Insurance and Condemnation Event, if the aggregate amount of all such Net Cash
Proceeds for such clauses (A) and (B) exceeds $5,000,000 during any Fiscal Year.
Such prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds; provided that, so long as no Event of Default
has occurred and is continuing, no prepayment shall be required under this
Section 4.4(b)(ii) with respect to such portion of such Net Cash Proceeds that
the Borrower shall have, on or prior to such date, given written notice to the
Administrative Agent of its intent to reinvest in accordance with Section
4.4(b)(iii). Reinvestment Option. With respect to any Net Cash Proceeds realized
or (iii) received with respect to any Asset Disposition or any Insurance and
Condemnation Event by any Credit Party of any Subsidiary thereof (in each case,
to the extent not excluded pursuant to Section 4.4(b)(ii)), at the option of the
Borrower, the Credit Parties may reinvest all or any portion of such Net Cash
Proceeds in assets used or useful for the business of the Credit Parties and
their Subsidiaries (including Permitted Acquisitions) within twelve (12) months
following receipt of such Net Cash Proceeds; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within three (3) Business Days after the
applicable Credit Party reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Term
Loans as set forth in this Section 4.4(b). Pending the final application of any
such Net Cash Proceeds, the applicable Credit Party may invest (or repay
Revolving Credit Loans) an amount equal to such Net Cash Proceeds in any manner
that is not prohibited by this Agreement. Notice; Manner of Payment. Upon the
occurrence of any event triggering the (iv) prepayment requirement under clause
(i), (ii) or (iii) above, the Borrower shall promptly deliver a Notice of
Prepayment to the Administrative Agent and, upon receipt of such notice, the
Administrative Agent shall promptly so notify the Term Loan Lenders. Each
prepayment of the Term Loans under this Section shall be applied ratably among
the then outstanding Term Loans (unless otherwise agreed by the Term Loan
Lenders) and such prepayment shall reduce the remaining scheduled principal
installments of the applicable Term Loans on a pro rata basis. Prepayment of
LIBOR Rate Loans. Each prepayment shall be accompanied by (v) any amount
required to be paid pursuant to Section 5.9; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b). Upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of the outstanding Term Loans in
accordance with the relevant provisions of this Section 4.4(b). No Reborrowings.
Amounts prepaid under any Term Loan pursuant to this (vi) Section may not be
reborrowed. 46 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme070.jpg]
ARTICLE V GENERAL LOAN PROVISIONS Interest.SECTION 5.1 Interest Rate Options.
Subject to the provisions of this Section, at the election of the(a) Borrower,
(i) Revolving Credit Loans and the Incremental Term Loan-1 shall bear interest
at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 5.9 of this Agreement) and, (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin. and (iii) any
additional Incremental Term Loans shall bear interest at the rate determined
pursuant to Section 2.7. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2. Default Rate. Subject to Section 10.3, (i) immediately
upon the occurrence and during(b) the continuance of an Event of Default under
Section 10.1(a), (b), (h) or (i), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law. Interest Payment and Computation.
Interest on each Base Rate Loan shall be due and(c) payable in arrears on the
last Business Day of each calendar quarter commencing with the calendar quarter
ending December 31, 2014; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year). Maximum Rate. In no contingency or event whatsoever
shall the aggregate of all(d) amounts deemed interest under this Agreement
charged or collected pursuant to the terms of this Agreement exceed the highest
rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted 47
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme071.jpg]
by Applicable Law and the Lenders shall at the Administrative Agent’s option (i)
promptly refund to the Borrower any interest received by the Lenders in excess
of the maximum lawful rate or (ii) apply such excess to the principal balance of
the Obligations. It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law. Notice
and Manner of Conversion or Continuation of Loans. Provided thatSECTION 5.2 no
Default or Event of Default has occurred and is then continuing, the Borrower
shall have the option to (a) convert at any time all or any portion of any
outstanding Base Rate Loans (other than Swingline Loans) in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 12:00 p.m. (A) on the same
Business Day as, in the case of a conversion to a Base Rate Loan, or (B) three
(3) Business Days before, in the case of a conversion to, or continuation of, a
LIBOR Rate Loan, the day on which a proposed conversion or continuation of such
Loan is to be effective specifying (1) the Loans to be converted or continued,
and, in the case of any LIBOR Rate Loan to be converted or continued, the last
day of the Interest Period therefor, (2) the effective date of such conversion
or continuation (which shall be a Business Day), (3) the principal amount of
such Loans to be converted or continued, and (4) the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan. If the Borrower fails
to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.
Fees.SECTION 5.3 Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A),(a) the Borrower shall pay to the Administrative Agent,
for the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the calendar
quarter ending December 31, 2014 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages. 48 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme072.jpg]
Other Fees. The Borrower shall pay to the Arranger and the Administrative Agent
for(b) their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter. The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Manner of Payment. Each payment by the Borrower on
account of theSECTION 5.4 principal of or interest on the Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement shall be made not later than 1:00 p.m. on the
date specified for payment under this Agreement to the Administrative Agent at
the Administrative Agent’s Office for the account of the Lenders entitled to
such payment in Dollars, in immediately available funds and shall be made
without any set off, counterclaim or deduction whatsoever. Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 10.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
such Lender at its address for notices set forth herein its Revolving Credit
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii). Evidence of Indebtedness.SECTION 5.5
Extensions of Credit. The Extensions of Credit made by each Lender and the
Issuing(a) Lender shall be evidenced by one or more accounts or records
maintained by such Lender or the Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or the Issuing Lender to the Borrower and its Subsidiaries and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender or the
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Credit Note,
Incremental Term Loan Note and/or Swingline Note, as applicable, which shall
evidence such Lender’s Revolving Credit Loans, Term Loans and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto. 49 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme073.jpg]
Participations. In addition to the accounts and records referred to in
subsection (a), each(b) Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Sharing of Payments by Lenders. If any Lender
shall, by exercising anySECTION 5.6 right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that: if any such participations are
purchased and all or any portion of the payment(i) giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and the provisions of
this paragraph shall not be construed to apply to (A) any(ii) payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 5.14 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans and Letters of Credit to any assignee or participant, other
than to the Borrower or any of its Subsidiaries or Affiliates (as to which the
provisions of this paragraph shall apply). Each Credit Party consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Credit Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Credit Party in the amount of such participation.
Administrative Agent’s Clawback.SECTION 5.7 Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative(a) Agent shall have received
notice from a Lender (i) in the case of Base Rate Loans, not later than 1:00
p.m. on the date of any proposed borrowing and (ii) otherwise, prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with SectionSections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate 50
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme074.jpg]
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. Payments by the
Borrower; Presumptions by Administrative Agent. Unless the(b) Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders,
the Issuing Lender or the Swingline Lender hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders, the Issuing Lender or the Swingline
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders, the Issuing Lender or
the Swingline Lender, as the case maybe, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, Issuing Lender or the Swingline Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. Nature of
Obligations of Lenders Regarding Extensions of Credit. The obligations of the(c)
Lenders under this Agreement to make the Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. The
failure of any Lender to make available its Revolving Credit Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date. Changed Circumstances.SECTION 5.8 Circumstances Affecting LIBOR Rate
Availability. In connection with any request for a(a) LIBOR Rate Loan or a
conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period 51 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme075.jpg]
applicable to such LIBOR Rate Loan; or (B) convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period. Laws Affecting LIBOR Rate Availability. If, after
the date hereof, the introduction of, or(b) any change in, any Applicable Law or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period. Indemnity. The Borrower
hereby indemnifies each of the Lenders againstSECTION 5.9 any loss or expense
(including any loss (other than loss of anticipated profit) or expense arising
from the liquidation or reemployment of funds obtained by it to maintain a LIBOR
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss (other than loss of anticipated profit) or
expense shall be determined, in the applicable Lender’s sole discretion, based
upon the assumption that such Lender funded its Revolving Credit Commitment
Percentageportion of the LIBOR Rate Loans in the London interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. Increased
Costs.SECTION 5.10 Increased Costs Generally. If any Change in Law shall:(a)
impose, modify or deem applicable any reserve, special deposit, compulsory(i)
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender; subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes(ii) described in clauses (b) through (d)
of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or 52
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme076.jpg]
impose on any Lender or the Issuing Lender or the London interbank market
any(iii) other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender, the Issuing Lender or such other Recipient of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, the Issuing Lender or other Recipient, the
Borrower shall promptly pay to any such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered. Capital
Requirements. If any Lender or the Issuing Lender determines that any Change(b)
in Law affecting such Lender or the Issuing Lender or any lending office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or the Issuing Lender the Borrower shall promptly
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered. Certificates for Reimbursement. A certificate of a Lender, or the
Issuing Lender or such(c) other Recipient setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof. Delay in
Requests. Failure or delay on the part of any Lender or the Issuing Lender or(d)
such other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s or such other
Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate any Lender or the Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender or the Issuing Lender or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or the Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof). 53 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme077.jpg]
Taxes.SECTION 5.11 Defined Terms. For purposes of this Section 5.11, the term
“Lender” includes the Issuing(a) Lender and the term “Applicable Law” includes
FATCA. Payments Free of Taxes. Any and all payments by or on account of any
obligation of any(b) Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. Payment of Other Taxes by the
Credit Parties. The Credit Parties shall timely pay to the(c) relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes. Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally(d) indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error. Indemnification by the Lenders. Each Lender
shall severally indemnify the(e) Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e). Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit(f) Party to a Governmental Authority pursuant to this
Section 5.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent. 54
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme078.jpg]
Status of Lenders.(g) Any Lender that is entitled to an exemption from or
reduction of withholding Tax(i) with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Without limiting the generality of the foregoing:(ii) Any Lender
that is a U.S. Person shall deliver to the Borrower and the(A) Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from United States federal backup
withholding tax; any Foreign Lender shall, to the extent it is legally entitled
to do so,(B) deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: (1) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed copies of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 55 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme079.jpg]
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or (4) to the extent a Foreign
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner; any Foreign Lender shall, to the extent it is
legally entitled to do so,(C) deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and if a payment made to a Lender under any Loan
Document would be(D) subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. Treatment of Certain Refunds. If any
party determines, in its sole discretion exercised in(h) good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 5.11 (including by the payment of additional amounts pursuant to
this Section 5.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the 56 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme080.jpg]
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. Survival. Each party’s obligations under this Section 5.11
shall survive the resignation or(i) replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document. Mitigation Obligations; Replacement of
Lenders.SECTION 5.12 Designation of a Different Lending Office. If any Lender
requests compensation under(a) Section 5.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. Replacement of Lenders. If any Lender requests
compensation under Section 5.10, or if(b) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
12.9), all of its interests, rights (other than its existing rights to payments
pursuant to Section 5.10 or Section 5.11) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that: the Borrower shall have paid to the Administrative
Agent the assignment fee (if(i) any) specified in Section 12.9; such Lender
shall have received payment of an amount equal to the outstanding(ii) principal
of its Loans and participations in Letters of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 5.9) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); 57 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme081.jpg]
in the case of any such assignment resulting from a claim for compensation
under(iii) Section 5.10 or payments required to be made pursuant to Section
5.11, such assignment will result in a reduction in such compensation or
payments thereafter; such assignment does not conflict with Applicable Law;
and(iv) in the case of any assignment resulting from a Lender becoming a(v)
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. [Reserved].SECTION 5.13 Cash
Collateral. At any time that there shall exist a Defaulting Lender,SECTION 5.14
within one Business Day following the written request of the Administrative
Agent, the Issuing Lender (with a copy to the Administrative Agent) or the
Swingline Lender (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize the Fronting Exposure of the Issuing Lender and/or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 5.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount. Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting(a) Lender, such Defaulting Lender, hereby grants to
the Administrative Agent, for the benefit of the Issuing Lender and the
Swingline Lender, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans, to be
applied pursuant to subsection (b) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent, the Issuing Lender and the Swingline
Lender as herein provided (other than, to the extent agreed by the
Administrative Agent in its reasonable discretion, Permitted Liens in favor of a
depository bank), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). Application.
Notwithstanding anything to the contrary contained in this Agreement,(b) Cash
Collateral provided under this Section 5.14 or Section 5.15 in respect of
Letters of Credit and Swingline Loans shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations and Swingline Loans (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein. Termination of Requirement. Cash
Collateral (or the appropriate portion thereof)(c) provided to reduce the
Fronting Exposure of the Issuing Lender and/or the Swingline Lender, as
applicable, shall no longer be required to be held as Cash Collateral pursuant
to this Section 5.14 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent, the
Issuing Lender and the Swingline Lender that there exists excess Cash
Collateral; provided that, subject to Section 5.15, the Person providing Cash
Collateral, the Issuing Lender and the Swingline 58 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme082.jpg]
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents. Defaulting Lenders.SECTION 5.15 Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in(a) this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law: Waivers
and Amendments. Such Defaulting Lender’s right to approve or(i) disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders and Section 12.2. Defaulting
Lender Waterfall. Any payment of principal, interest, fees or other(ii) amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 12.4 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender or the Swingline Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of the Issuing Lender and the
Swingline Lender with respect to such Defaulting Lender in accordance with
Section 5.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swingline Loans issued under this
Agreement, in accordance with Section 5.14; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (1) such payment is a
payment of the principal amount of any Loans or funded participations in Letters
of Credit or Swingline Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made or the related
Letters of Credit or Swingline Loans were issued at a time when the conditions
set forth in Section 6.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Credit 59 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme083.jpg]
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. Certain Fees.(iii) No Defaulting
Lender shall be entitled to receive any Commitment Fee(A) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender). Each Defaulting Lender shall be entitled to receive
letter of credit(B) commissions pursuant to Section 3.3 for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Revolving Credit Commitment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 5.14. With respect
to any Commitment Fee or letter of credit commission not(C) required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee. Reallocation of
Participations to Reduce Fronting Exposure. All or any part of(iv) such
Defaulting Lender’s participation in L/C Obligations and Swingline Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. NoSubject to Section 12.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. Cash
Collateral, Repayment of Swingline Loans. If the reallocation described in(v)
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’ Fronting Exposure in accordance with the procedures set forth in Section
5.14. Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender(b) and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the 60 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme084.jpg]
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the Revolving Credit Commitments
under the applicable Credit Facility (without giving effect to Section
5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING Conditions to Closing and Initial Extensions
of Credit. The obligation of theSECTION 6.1 Lenders to close this Agreement and
to make the initial Loans or issue or participate in the initial Letter of
Credit, if any, is subject to the satisfaction (or waiver) of each of the
following conditions (other than those items set forth on Schedule 8.18 to the
Disclosure Letter): Executed Loan Documents. This Agreement, a Revolving Credit
Note in favor of each(a) Revolving Credit Lender requesting a Revolving Credit
Note, a Swingline Note in favor of the Swingline Lender (if requested thereby),
the Security Documents and the Guaranty Agreement, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder. Closing Certificates; Etc. The Administrative Agent shall have
received each of the(b) following in form and substance reasonably satisfactory
to the Administrative Agent: Officer’s Certificate. A certificate from a
Responsible Officer of the Borrower to(i) the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all
respects); (B) none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since December 31, 2013, no event has occurred or
condition arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2. Certificate of Secretary of each Credit Party. A
certificate of a Responsible(ii) Officer of each Credit Party certifying as to
the incumbency and genuineness of the signature of each officer of such Credit
Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Credit Party and all 61 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme085.jpg]
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, and (C)
resolutions duly adopted by the board of directors (or other governing body) of
such Credit Party authorizing and approving the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party. Certificates of Good Standing.
Certificates as of a recent date of the good(iii) standing of each Credit Party
under the laws of its jurisdiction of incorporation, organization or formation
(or equivalent), as applicable. Opinions of Counsel. Opinions of counsel to the
Credit Parties addressed to the(iv) Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall reasonably request. Personal Property Collateral.(c)
Filings and Recordings. The Administrative Agent shall have received all
filings(i) and recordations that are necessary to perfect the security interests
of the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens). Pledged Collateral. The Administrative
Agent shall have received (A) original(ii) stock certificates or other
certificates evidencing the certificated Equity Interests pledged pursuant to
the Security Documents, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) each
original promissory note pledged pursuant to the Security Documents together
with an undated allonge for each such promissory note duly executed in blank by
the holder thereof; provided that no pledge shall be required of more than
sixty-five percent (65%) of the total outstanding voting stock of a Foreign
Subsidiary or Foreign Subsidiary Holding Company. Lien Search. The
Administrative Agent shall have received the results of a Lien(iii) search
(including a search as to bankruptcy, tax and intellectual property matters), in
form and substance reasonably satisfactory thereto, made against the Credit
Parties under the Uniform Commercial Code as in effect in each jurisdiction in
which filings or recordations under the Uniform Commercial Code should be made
to evidence or perfect security interests in all assets of such Credit Party,
indicating among other things that the assets of each such Credit Party are free
and clear of any Lien (except for certain Permitted Liens). Property and
Liability Insurance. The Administrative Agent shall have received,(iv) in each
case in form and substance reasonably satisfactory to the Administrative Agent,
evidence of property and liability insurance covering each Credit Party,
evidence of payment of all insurance premiums for the current policy year of
each policy (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies. Other Collateral
Documentation. The Administrative Agent shall have received(v) any documents
reasonably requested thereby or as required by the terms of the Security 62
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme086.jpg]
Documents to evidence its security interest in the Collateral (including,
without limitation, any landlord waivers or collateral access agreements,
control agreements and filings evidencing a security interest in any
intellectual property included in the Collateral. Consents; Defaults.(d)
Governmental and Third Party Approvals. The Credit Parties shall have
received(i) all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect. No Injunction, Etc. No action, suit, proceeding or
investigation shall be pending(ii) or, to the knowledge of the Borrower,
threatened in writing in any court or before any arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.
Financial Matters.(e) Financial Statements. The Administrative Agent shall have
received (A) the(i) audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2013 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of June 30, 2014 and related unaudited interim statements of income and retained
earnings for the fiscal quarter then ended. Financial Projections. The
Administrative Agent shall have received pro forma(ii) Consolidated financial
statements for the Borrower and its Subsidiaries, and projections prepared by
management of the Borrower, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first year following the Closing Date
and on an annual basis for each year thereafter during the term of the Credit
Facility, which shall not be materially inconsistent with any financial
information or projections previously delivered to the Administrative Agent.
Solvency Certificate. The Borrower shall have delivered to the
Administrative(iii) Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that on a pro forma basis after giving effect
to the Transactions, the Credit Parties, taken as a whole, are Solvent. Payment
at Closing. The Borrower shall have paid or made arrangements to pay(iv)
contemporaneously with closing (A) to the Administrative Agent, the Arranger and
the Lenders the fees set forth or referenced in Section 5.3 and any other
accrued and unpaid fees or commissions due hereunder, (B) all reasonable and
documented fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. 63 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme087.jpg]
Revolving Credit Facility Availability. After giving effect to all Extensions of
Credit(f) occurring on the Closing Date, the Borrower shall have Liquidity of
not less than $50,000,000. Miscellaneous.(g) Notice of Account Designation. The
Administrative Agent shall have received a(i) Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed. Existing Indebtedness. All existing
Indebtedness of the Borrower and its(ii) Subsidiaries (including Indebtedness
under the Existing Credit Agreement but excluding Indebtedness permitted
pursuant to Section 9.1) shall be repaid in full, all commitments (if any) in
respect thereof shall have been terminated and all guarantees therefor and
security therefor shall be released, and the Administrative Agent shall have
received pay-off letters in form and substance reasonably satisfactory to it
evidencing such repayment, termination and release. PATRIOT Act, etc. The
Borrower and each of the Subsidiary Guarantors shall(iii) have provided to the
Administrative Agent and the Lenders at least five Business Days prior to the
Closing Date the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations.
Other Documents. All opinions, certificates and other instruments and all(iv)
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement. Without limiting the
generality of the provisions of the last paragraph of Section 11.3, for purposes
of determining compliance with the conditions specified in this Section 6.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. Conditions to All Extensions of Credit. The
obligations of the Lenders toSECTION 6.2 make or participate in any Extensions
of Credit (including the initial Extension of Credit), and/or the Issuing Lender
to issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date: Continuation of Representations and Warranties. The representations and
warranties(a) contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date). 64 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme088.jpg]
No Existing Default. No Default or Event of Default shall have occurred and
be(b) continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date. Notices. The
Administrative Agent shall have received a Notice of Borrowing or Letter(c) of
Credit Application, as applicable, from the Borrower in accordance with Section
2.3(a) or Section 3.2, as applicable. New Swingline Loans/Letters of Credit. So
long as any Lender is a Defaulting Lender,(d) (i) the Swingline Lender shall not
be required to fund any Swingline Loans unless it is satisfied that it will have
no Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE
CREDIT PARTIES To induce the Administrative Agent and Lenders to enter into this
Agreement and to induce the Lenders to make Extensions of Credit, the Credit
Parties hereby represent and warrant to the Administrative Agent and the Lenders
both before and after giving effect to the transactions contemplated hereunder,
which representations and warranties shall be deemed made on the Closing Date
and as otherwise set forth in Section 6.2, that: Organization; Power;
Qualification. Each Credit Party and each SubsidiarySECTION 7.1 thereof (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Closing Date are described on Schedule 7.1 to
the Disclosure Letter. Ownership. Each Subsidiary of each Credit Party as of the
Closing Date isSECTION 7.2 listed on Schedule 7.2 to the Disclosure Letter. As
of the Closing Date, the capitalization of each Credit Party (other than the
Borrower) and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.2 to the Disclosure Letter. All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable. As
of the Closing Date, no outstanding shares are subject to any preemptive or
similar rights, except as described in Schedule 7.2 to the Disclosure Letter. As
of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party or
any Subsidiary thereof, except as described on Schedule 7.2 to the Disclosure
Letter. Authorization; Enforceability. Each Credit Party and each Subsidiary
thereofSECTION 7.3 has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan 65 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme089.jpg]
Documents have been duly executed and delivered by the duly authorized officers
of each Credit Party and each Subsidiary thereof that is a party thereto, and
each such document constitutes the legal, valid and binding obligation of each
Credit Party and each Subsidiary thereof that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.SECTION 7.4
The execution, delivery and performance by each Credit Party and each Subsidiary
thereof of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any Material Contract or any Governmental Approval
relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC or with respect to the Collateral to be made, or otherwise
delivered to Administrative Agent for filing and/or recordation, as of the
Closing Date, (iii) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office and (iv) consents and authorizations
that have been obtained and are in full force and effect. Compliance with Law;
Governmental Approvals. Each Credit Party andSECTION 7.5 each Subsidiary thereof
(a) has all Governmental Approvals required by any Applicable Law for it to
conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or, to its
knowledge, threatened (in writing) attack by direct or collateral proceeding,
(b) is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect. Tax Returns and Payments. Each
Credit Party and each Subsidiary thereofSECTION 7.6 has duly filed or caused to
be filed all federal and state income tax returns and all other material tax
returns required by Applicable Law to be filed, and has paid, or made adequate
provision for the payment of, all federal and state income taxes and all other
material taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party or
Subsidiary). Such returns accurately reflect in all material respects all
liability for taxes of any Credit Party or any Subsidiary thereof for the
periods covered thereby. As of the Closing Date, except as set forth on Schedule
7.6 to the Disclosure Letter, there is no ongoing audit or 66 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme090.jpg]
examination or, to its knowledge, other investigation by any Governmental
Authority of any material tax liability of any Credit Party or any Subsidiary
thereof. No Governmental Authority has asserted any Lien or other claim against
any Credit Party or any Subsidiary thereof with respect to material unpaid taxes
which has not been discharged or resolved (other than (a) any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party and (b) Permitted Liens).
Intellectual Property Matters. Each Credit Party and each Subsidiary
thereofSECTION 7.7 owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are material and reasonably necessary to conduct its business.
No event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights which are
material and reasonably necessary to conduct its business, and to the knowledge
of any Credit Party, no Credit Party nor any Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights
which are material and reasonably necessary to conduct its business as a result
of its business operations. Environmental Matters.SECTION 7.8 Except as would
not reasonably be expected, individually or in the aggregate, to have a(a)
Material Adverse Effect, the real properties owned, leased or operated by each
Credit Party and each Subsidiary thereof now or, to the knowledge of any Credit
Party, in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which constitute
or constituted a violation of applicable Environmental Laws; Except as would not
reasonably be expected, individually or in the aggregate, to have a(b) Material
Adverse Effect, to its knowledge, each Credit Party and each Subsidiary thereof
and such real properties owned, leased or operated by each Credit Party and each
Subsidiary thereof and all operations conducted in connection therewith by the
Credit Parties or their respective Subsidiaries are in compliance, and have been
in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such real properties or such operations which
could interfere with the continued operation of such real properties or impair
the fair saleable value thereof; No Credit Party nor any Subsidiary thereof has
received any notice of violation, alleged(c) violation, non-compliance,
liability or potential liability regarding environmental matters, Hazardous
Materials, or compliance with Environmental Laws that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
nor does any Credit Party or any Subsidiary thereof have knowledge or reason to
believe that any such notice will be received or is being threatened in writing;
Except as would not reasonably be expected, individually or in the aggregate, to
have a(d) Material Adverse Effect, to its knowledge, Hazardous Materials have
not been transported or disposed of to or from the real properties owned, leased
or operated by any Credit Party or any Subsidiary thereof in violation of, or in
a manner or to a location which could give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Laws; No judicial proceedings or governmental or administrative
action is pending, or, to the(e) knowledge of the Borrower, threatened in
writing, under any Environmental Law to which any Credit 67 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme091.jpg]
Party or any Subsidiary thereof is or will be named as a potentially responsible
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any applicable Environmental Law with respect to
any Credit Party, any Subsidiary thereof, with respect to any real property
owned, leased or operated by any Credit Party or any Subsidiary thereof or
operations conducted in connection therewith that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and There
has been no release, or to its knowledge, threat of release, of Hazardous
Materials(f) at or from real properties owned, leased or operated by any Credit
Party or any Subsidiary, now or in the past, in violation of or in amounts or in
a manner that could give rise to liability under applicable Environmental Laws
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. Employee Benefit Matters.SECTION 7.9 Each Credit Party
and each ERISA Affiliate is in compliance with all applicable(a) provisions of
ERISA, the Code and the regulations published thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. No liability has been incurred by any Credit Party or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect; As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan(b) become subject to funding based benefit restrictions
under Section 436 of the Code, nor has any funding waiver from the IRS been
received or requested with respect to any Pension Plan, nor has any Credit Party
or any ERISA Affiliate failed to make any contributions or to pay any amounts
due and owing as required by Sections 412 or 430 of the Code, Section 302 of
ERISA or the terms of any Pension Plan on or prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Section 302 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan; Except where the failure of
any of the following representations to be correct could not(c) reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
no Credit Party nor any ERISA Affiliate has: (i) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (ii) incurred any liability to the PBGC which remains outstanding
other than the payment of premiums and there are no premium payments which are
due and unpaid, (iii) failed to make a required contribution or payment to a
Multiemployer Plan, or (iv) failed to make a required installment or other
required payment under Sections 412 or 430 of the Code; No Termination Event has
occurred or is reasonably expected to occur;(d) Except where the failure of any
of the following representations to be correct could not(e) reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
no proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to its knowledge,
threatened in writing concerning or involving (i) any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by any Credit Party or any ERISA Affiliate, (ii) any Pension Plan or (iii)
any Multiemployer Plan. 68 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme092.jpg]
Margin Stock. No Credit Party nor any Subsidiary thereof is engagedSECTION 7.10
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. Government
Regulation. No Credit Party nor any Subsidiary thereof is anSECTION 7.11
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940) and no
Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law, in each case which limits its ability to incur
or consummate the transactions contemplated hereby. Material Contracts. As of
the Closing Date, no Credit Party nor anySECTION 7.12 Subsidiary thereof (nor,
to its knowledge, any other party thereto) is in breach of or in default under
any Material Contract in any material respect. Employee Relations. As of the
Closing Date, no Credit Party or anySECTION 7.13 Subsidiary thereof is party to
any collective bargaining agreement, nor has any labor union been recognized as
the representative of its employees except as set forth on Schedule 7.13 to the
Disclosure Letter. The Borrower knows of no pending, threatened in writing or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Financial Statements. The audited and unaudited financial statementsSECTION 7.14
delivered pursuant to Section 6.1(e)(i) are complete and correct in all material
respects and fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of the Borrower and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements and the absence of footnotes from unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. The pro
forma projections delivered pursuant to Section 6.1(e)(ii) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed by the Borrower to be reasonable in light of then existing conditions
except that such financial projections shall be subject to normal year end
closing and audit adjustments and the absence of footnote disclosures (it being
recognized by the Lenders that projections are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may vary from such projections and such variations could be material). No
Material Adverse Change. Since December 31, 2013, no event hasSECTION 7.15
occurred or condition arisen that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Solvency. The
Credit Parties, taken as a whole, are Solvent.SECTION 7.16 Title to Properties.
As of the Closing Date, the real property listed onSECTION 7.17 Schedule 7.17 to
the Disclosure Letter constitutes all of the real property that is owned, leased
or subleased by any Credit Party or any of its Subsidiaries. Each Credit Party
and each Subsidiary thereof has such title to the real property owned or
leasehold interests leased by it as is necessary or desirable to 69 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme093.jpg]
the conduct of its business and valid and legal title to all of its personal
property and assets, except those which have been disposed of by the Credit
Parties and their Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder and except where the failure to have such title, could not reasonably
be expected to have a Material Adverse Effect. Litigation. Except for matters
existing on the Closing Date and set forth onSECTION 7.18 Schedule 7.18 to the
Disclosure Letter, there are no actions, suits or proceedings pending nor, to
its knowledge, threatened in writing against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect. Anti-Corruption Laws and Sanctions.SECTION 7.19
SECTION 7.19 Anti-Corruption Laws and Sanctions. None of (ai) the Borrower,
any(a) Subsidiary or to the knowledge of the Borrower or such Subsidiary any of
their respective directors, officers or employees, or (bii) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions., (B) has its assets located in a Sanctioned Country, (C) derives
revenues from investments in, or transactions with, Sanctioned Persons or (D)
has taken any action, directly or indirectly, that would result in a violation
by such Persons of any Anti-Corruption Laws. Each of the Borrower and its
Subsidiaries, and to the knowledge of Borrower, each director, officer,
employee, agent and Affiliate of Borrower and each such Subsidiary, is in
compliance with the Anti-Corruption Laws and applicable Sanctions in all
material respects. No proceeds of any Extension of Credit have been used,
directly or indirectly, by the (b) Borrower, any of its Subsidiaries or any of
its or their respective directors, officers, employees and agents (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or (iii)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto. Disclosure. No financial statement, material report, material
certificate orSECTION 7.20 other written material information (other than
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, other
forward-looking information and information of a general or economic or industry
specific nature) furnished by or on behalf of any Credit Party or any Subsidiary
thereof to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken together as a whole with Borrower’s filings with the SEC, as
of the date furnished, contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, such information was prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time (it being recognized by
the Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections or estimates and such variations could be material). 70
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme094.jpg]
Leases. The Borrower and/or its Subsidiaries enjoy peaceful and
undisturbedSECTION 7.21 possession under all leases material to their business
and to which they are parties or under which they are operating, and, except to
the extent being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP, all of such
material leases are valid and subsisting and no material default by the Borrower
or its Subsidiaries, as applicable, exists under any of them. Credit Parties.
Except for any Subsidiary of the Borrower that is anSECTION 7.22 Excluded
Subsidiary, or an Immaterial Subsidiary that is not required to become a Credit
Party pursuant to Section 8.13, each Domestic Subsidiary of the Borrower is a
Credit Party to the extent required by Section 8.13. Existing Obligations
Pertaining to Acquisitions. Set forth on Schedule 7.23SECTION 7.23 to the
Disclosure Letter is a true and complete list of all payment obligations,
contingent or otherwise, owing by any Credit Party pursuant to any Acquisition
consummated prior to the Closing Date including, without limitation, any
Earn-outs, Holdbacks and principal payments in respect of Indebtedness, and such
Schedule accurately sets forth the aggregate amount of each such obligation
owing as of the Closing Date. ARTICLE VIII AFFIRMATIVE COVENANTS Until all of
the Obligations (other than contingent indemnification obligations not then due)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to: Financial Statements and Budgets. Deliver to the Administrative
AgentSECTION 8.1 (which shall promptly make such information available to the
Lenders in accordance with its customary practice): Annual Financial Statements.
As soon as available and in any event within one hundred(a) twenty (120) days
(or, if earlier, on the date of any required public filing thereof after giving
effect to any extension permitted by the SEC) after the end of each Fiscal Year
(commencing with the Fiscal Year ended December 31, 2014), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm of recognized national
standing or otherwise reasonably acceptable to the Administrative Agent, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit (other than a qualification related
solely to the maturity of the Loans in the 15-month period following such
report). Quarterly Financial Statements. As soon as available and in any event
within forty-five(b) (45) days (or, if earlier, on the date of any required
public filing thereof after giving effect to any extension permitted by the SEC)
after the end of the first three fiscal quarters of each Fiscal Year (commencing
with the fiscal quarter ended September 30, 2014), an unaudited Consolidated
balance sheet 71 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme095.jpg]
of the Borrower and its Subsidiaries as of the close of such fiscal quarter and
unaudited Consolidated statements of income, retained earnings and cash flows,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes. Annual Business Plan and Budget. As soon as practicable and in any
event within ninety(c) (90) days after the end of each Fiscal Year (commencing
with the Fiscal Year ended December 31, 2014), a business plan and operating and
capital budget, in form and detail consistent with such business plan and
operating capital budget most recently delivered to the Administrative Agent
prior to the Closing Date, of the Borrower and its Subsidiaries for the
immediately following Fiscal Year, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet, and a reasonable disclosure of the key assumptions and drivers
with respect to such budget, accompanied by a certificate from a Responsible
Officer of the Borrower to the effect that such budget contains good faith
estimates (utilizing assumptions believed to be reasonable at the time of
delivery of such budget) of the financial condition and operations of the
Borrower and its Subsidiaries for such period. Certificates; Other Reports.
Deliver to the Administrative Agent (whichSECTION 8.2 shall promptly make such
information available to the Lenders in accordance with its customary practice):
at each time financial statements are delivered pursuant to Sections 8.1(a) or
(b) and at(a) such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower; at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at(b) such other times as the Administrative Agent shall
reasonably request, a duly completed IP Reporting Certificate signed by a
Responsible Officer of the Borrower; promptly after the same are filed, copies
of all annual, regular, periodic and special(c) reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto; promptly upon the request thereof, such
other information and documentation required by(d) bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including, without limitation, the PATRIOT Act), as from time to
time reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent); and such other information regarding the operations,
business affairs and financial condition(e) of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request. Documents required to be delivered pursuant to Sections 8.1(a), (b) or
(c) or Section 8.2(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered 72 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme096.jpg]
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address
www.realpage.com; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. The Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the Issuing Lender materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak Online or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”. Notice of Litigation and Other Matters.
Promptly (but in no event later thanSECTION 8.3 ten (10) days after any
Responsible Officer of any Credit Party obtains knowledge thereof) notify the
Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice): the
occurrence of any Default or Event of Default; and(a) the commencement of all
proceedings and investigations by or before any Governmental(b) Authority and
all actions and proceedings in any court or before any arbitrator against or
involving any Credit Party or any Subsidiary thereof or any of their respective
properties, assets or businesses in each case that could reasonably be expected
to result in a Material Adverse Effect. Each notice pursuant to Section 8.3
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 8.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 73 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme097.jpg]
Preservation of Corporate Existence and Related Matters. Except asSECTION 8.4
permitted by Section 9.4, preserve and maintain its separate corporate (or
equivalent form) existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business if the failure to maintain such rights,
franchises, licenses or privileges would reasonably be expected to result in a
Material Adverse Effect, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect. Maintenance of Property. In addition to the
requirements of any of theSECTION 8.5 Security Documents, protect and preserve
all Properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear, casualty and condemnation excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect. Insurance. Maintain insurance with financially sound and
reputableSECTION 8.6 insurance companies against at least such risks and in at
least such amounts as are customarily maintained by similar businesses and as
may be required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). All
such insurance shall, (a) provide that if such policies are cancelled before
their respective expiration dates, notice will be delivered in accordance with
such policy provisions, (b) in the case of general liability insurance policies,
name the Administrative Agent as an additional insured party thereunder as its
interests may appear and (c) in the case of each casualty insurance policy, name
the Administrative Agent as lender’s loss payee as its interests may appear.
Deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. Accounting Methods and
Financial Records. Maintain a system ofSECTION 8.7 accounting, and keep proper
books, records and accounts (which shall be true and complete in all material
respects) as may be required or as may be necessary to permit the preparation of
financial statements in accordance with GAAP and in material compliance with the
regulations of any Governmental Authority having jurisdiction over it or any of
its Properties. Payment of Taxes. Pay all material taxes, assessments and
otherSECTION 8.8 governmental charges that may be levied or assessed upon it or
any of its Property, except where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Borrower or such
other Credit Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (iii) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (iv) the failure to make payment pending such contest could
not reasonably be expected to have a Material Adverse Effect. Compliance with
Laws and Approvals. Observe and remain in complianceSECTION 8.9 with all
Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except in each
case where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. 74 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme098.jpg]
Environmental Laws. In addition to and without limiting the generality ofSECTION
8.10 Section 8.9, and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (a) comply with, and take
commercially reasonable efforts to ensure such compliance by all tenants and
subtenants, if any, with all applicable Environmental Laws and obtain and comply
with and maintain, and ensure that all tenants and subtenants, if any, obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, and (b)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws. Compliance with ERISA. In addition to
and without limiting the generalitySECTION 8.11 of Section 8.9, (a) except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) comply with applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent. Visits and Inspections.
Permit representatives of the Administrative Agent orSECTION 8.12 any Lender,
from time to time upon prior reasonable notice and at such times during normal
business hours, all at the expense of the Borrower, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that (a) such visits and exceptions
shall be subject to reasonable data security restrictions imposed by the
Borrower that are customary in the Borrower’s industry, (b) upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent or
any Lender may do any of the foregoing at the expense of the Borrower at any
time without advance notice and (c) unless an Event of Default has occurred and
is continuing, such visitation, inspection and audit rights may only be
exercised once per calendar year. Additional Subsidiaries.SECTION 8.13
Additional Domestic Subsidiaries. Promptly (and, in any event, within thirty
(30) days,(a) as such time period may be extended by the Administrative Agent in
its sole discretion) after (i) the creation or Acquisition of any Domestic
Subsidiary (other than an Excluded Subsidiary or an Immaterial Subsidiary) or
(ii) a Domestic Subsidiary (other than an Excluded Subsidiary) ceases to be an
Immaterial Subsidiary, in each case, cause such Person to (A) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall reasonably request and deem appropriate for such
purpose, (B) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
applicable Security Document or such other document as the Administrative Agent
shall reasonably request and deem appropriate for such purpose and comply with
the terms of each applicable Security Document, (C) deliver to the
Administrative Agent such opinions, documents and certificates referred to in
Section 6.1 as may be reasonably requested by the Administrative Agent, (D)
deliver to the 75 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme099.jpg]
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person, (E) deliver to the Administrative Agent such updated Schedules
to the Disclosure Letter and Loan Documents as requested by the Administrative
Agent with respect to such Domestic Subsidiary, and (F) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent. Additional Foreign Subsidiaries. Promptly (and, in any
event, within forty five (45)(b) days, as such time period may be extended by
the Administrative Agent in its sole discretion) after any Person becomes a
First Tier Foreign Subsidiary or a Foreign Subsidiary Holding Company (other
than an Immaterial Subsidiary or a Subsidiary described in clause (a) or (b) of
the definition of “Excluded Subsidiary”), cause (i) the applicable Credit Party
to deliver to the Administrative Agent Security Documents pledging sixty-five
percent (65%) of the total outstanding voting Equity Interests (and one hundred
percent (100%) of the non-voting Equity Interests) of any such new First Tier
Foreign Subsidiary or Foreign Subsidiary Holding Company, as applicable, and a
consent thereto executed by such new First Tier Foreign Subsidiary or Foreign
Subsidiary Holding Company (including, without limitation, if applicable,
original certificated Equity Interests (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction), as
applicable, evidencing the Equity Interests of such new First Tier Foreign
Subsidiary or Foreign Subsidiary Holding Company, as applicable, together with
an appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (ii) such Person to deliver
to the Administrative Agent such opinions, documents and certificates referred
to in Section 6.1 as may be reasonably requested by the Administrative Agent,
(iii) such Person to deliver to the Administrative Agent such updated Schedules
to the Disclosure Letter and Loan Documents as requested by the Administrative
Agent with regard to such Person and (iv) such Person to deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent. Merger Subsidiaries. Notwithstanding the foregoing, to
the extent any new Subsidiary is(c) created solely for the purpose of
consummating a merger transaction pursuant to a Permitted Acquisition, and such
new Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 8.13(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with Section
8.13(a) or (b), as applicable, within the time period specified in Section
8.13(a) or (b), as applicable, following the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion). Compliance with Anti-Corruption Laws and Sanctions. The
Borrower willSECTION 8.14 maintain in effect and enforce policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Use of Proceeds.SECTION 8.15 The
Borrower shall use the proceeds of the Extensions of Credit solely (i) to
finance the(a) Transactions, and (ii) for working capital and general corporate
purposes of the Borrower and its Subsidiaries. The Borrower will not request any
Extension of Credit, and the Borrower shall not use,(b) and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents 76 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme100.jpg]
shall not use, the proceeds of any Extension of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the material
violation of any Sanctions applicable to any party hereto. Disclosure Updates.
Promptly (and, in any event, within five (5) BusinessSECTION 8.16 Days after
obtaining knowledge thereof) notify the Administrative Agent if any written
information, exhibit, or report (other than projected financial information, pro
forma financial information, estimated financial information and other projected
or estimated information, other forward-looking information and information of a
general or economic or industry specific nature) furnished to the Administrative
Agent and/or the Lenders contained, at the time it was furnished, when taken
together with the Borrower’s filings with the SEC, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any other Loan Document. Further Assurances. Execute any and all
further documents, financingSECTION 8.17 statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents), which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Credit Parties.
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents. Post-Closing Matters. Execute and deliver the documents and complete
theSECTION 8.18 tasks set forth on Schedule 8.18 to the Disclosure Letter, in
each case within the time limits specified on such schedule. ARTICLE IX NEGATIVE
COVENANTS Until all of the Obligations (other than contingent, indemnification
obligations not then due) have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitments terminated, the Credit Parties will not,
and will not permit any of their respective Subsidiaries to. Indebtedness.
Create, incur, assume or suffer to exist any IndebtednessSECTION 9.1 except: the
Obligations;(a) Indebtedness owing under Hedge Agreements entered into in order
to manage existing or(b) anticipated interest rate, exchange rate or commodity
price risks and not for speculative purposes; 77 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme101.jpg]
Indebtedness existing on the Closing Date and listed on Schedule 9.1 to the
Disclosure(c) Letter, and any Permitted Refinancing Indebtedness in respect
thereof; Indebtedness incurred in connection with Capital Leases and purchase
money(d) Indebtedness in an aggregate amount not to exceed $25,000,000 at any
time outstanding and any Permitted Refinancing Indebtedness in respect thereof;
Indebtedness of a Person existing at the time such Person became a Subsidiary or
assets(e) were acquired from such Person in connection with an Investment
permitted pursuant to Section 9.3, to the extent that (i) such Indebtedness was
not incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or the acquisition of such assets, (ii) neither the Borrower nor any
Subsidiary thereof (other than such Person or any other Person that such Person
merges with or that acquires the assets of such Person) shall have any liability
or other obligation with respect to such Indebtedness and (iii) the aggregate
outstanding principal amount of such Indebtedness does not exceed $10,000,000 at
any time outstanding; Guarantees with respect to Indebtedness permitted pursuant
to this Section (other than(f) Section 9.1(g)); unsecured intercompany
Indebtedness:(g) (i) owed by any Credit Party to another Credit Party; (ii) owed
by any Credit Party to any Non-Guarantor Subsidiary (provided that such
Indebtedness shall be subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent); owed
by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;(iii) and
(iv) owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(vi); Indebtedness arising as a result of,
or pursuant to, Cash Management Agreements(h) (entered into in the ordinary
course of business) and other Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or other similar instrument
drawn against insufficient funds in the ordinary course of business;
Indebtedness of the Borrower or any of its Subsidiaries incurred to finance the
purchase (i) and development of real property (including any Sale Leaseback
transaction in connection therewith) in connection with the relocation of the
Borrower’s corporate offices and the consolidation of certain other office
locations of the Borrower and its Subsidiaries (“Real Estate Finance
Indebtedness”); provided that (i) the aggregate principal amount of such Real
Estate Finance Indebtedness shall not exceed the lesser of (A) $60,000,000 and
(B) seventy percent (70%) of the fair market value of the real property to be
financed in connection therewith (measured at the time of incurrence of such
Real Estate Finance Indebtedness, without giving effect to any change in fair
market value thereafter), (ii) such Real Estate Finance Indebtedness is
permitted to be secured by only the real property (and any improvements thereon)
to be financed with the proceeds of such Real Estate Finance Indebtedness, (iii)
the terms of such Real Estate Finance Indebtedness shall be no more restrictive
(as determined by the Borrower in good faith), taken as a whole, than those set
forth in this Agreement and the other Loan Documents, (iv) the final maturity
with respect to such Real Estate Finance Indebtedness shall be no earlier than
the Latest 78 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme102.jpg]
Maturity Date, (v) the Borrower shall have demonstrated, in a manner reasonably
satisfactory to the Administrative Agent, that any amortization with respect to
such Real Estate Finance Indebtedness shall not (on a Pro Forma Basis after
giving effect to adjustments for any sublease income and/or lease expense and
related savings) have a materially adverse impact on the free cash flow of the
Borrower and its Subsidiaries and (vi) no Event of Default shall have occurred
and be continuing both before and after giving effect to the incurrence of such
Real Estate Finance Indebtedness; [reserved]; obligations in respect of bankers’
acceptances, performance bonds, surety bonds, release,(j) appeal and similar
bonds, completion guarantees, statutory obligations or with respect to workers’
compensation claims, payment obligations in connection with self insurance or
similar obligations provided by the Borrower or any of its Subsidiaries in the
ordinary course of business, and obligations owed to (including in respect of
letters of credit for the benefit of) any Person in connection with workers’
compensation, health, disability, or other employee benefit or property,
casualty or liability insurance provided by such Person to the Borrower or any
of its Subsidiaries pursuant to reimbursement or indemnification obligations to
such Person, in each case incurred in the ordinary course of business,;
contingent liabilities, to the extent constituting Indebtedness, in respect of
any(k) indemnification obligation, adjustment of purchase price, non-compete, or
similar obligation of the Borrower or any of its Subsidiaries incurred in
connection with the consummation of one or more Permitted Acquisitions;
Earn-outs and Holdbacks; provided that any such Indebtedness in the form of
Earn-outs(l) or Holdbacks shall be unsecured; Indebtedness composing Investments
permitted pursuant to Section 9.3;(m) contingent liabilities in respect of any
indemnification obligation given by a Credit Party(n) or its Subsidiaries to a
licensee or customer in the ordinary course of business; Indebtedness with
respect to letters of credit not issued under this Agreement, so long as(o) the
aggregate liability in respect of all such letters of credit does not exceed
$5,000,000 at any time; unsecured Guarantees (other than Guarantees of
Indebtedness for borrowed money) in(p) the ordinary course of business of the
obligations of suppliers, customers, franchisees and licensees of the Borrower
and its Subsidiaries; Indebtedness consisting of insurance premium financing in
the ordinary course of(q) business; unsecured Indebtedness of any Credit Party
or any Subsidiary thereof not otherwise(r) permitted pursuant to this Section;
provided that (i) the Borrower shall have demonstrated compliance with the
financial covenants set forth in Section 9.13, on a Pro Forma Basis (based on
the financial statements for the most recent fiscal quarter end for which
financial statements have been provided) immediately after giving effect to the
incurrence of such Indebtedness, (ii) the final maturity of such Indebtedness
shall not be prior to the date that is ninety-one (91one-hundred eighty (180)
days after the Latest Maturity Date, (iii) such Indebtedness will not have
mandatory prepayment or mandatory amortization, redemption, sinking fund or
similar prepayments (other than asset sale, casualty, condemnation or
extraordinary receipts events, change of control, fundamental change, make-whole
fundamental change or similar event risk provisions providing for mandatory
offers to repurchase customary for high-yield or convertible debt securities,
and, for the avoidance of doubt, any Net Share Settlement provisions) prior to
the date that is ninety-one (91one-hundred eighty (180) days after the 79
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme103.jpg]
Latest Maturity Date at the time of the issuance of such Indebtedness, (iv) such
Indebtedness is not guaranteed by any Domestic Subsidiary that is not a
Subsidiary Guarantor, (v) to the extent such Indebtedness is subordinated in
right of payment to the Obligations, any guaranty thereof by the Credit Parties
shall be expressly subordinated to the Secured Obligations on terms materially
not less favorable to the Lenders than the subordination terms of such
Indebtedness, (vi) the terms of such Indebtedness, taken as a whole, are not
materially more restrictive on the Borrower and its Subsidiaries than the terms
of the Loan Documents, taken as a whole (as determined in good faith by the
Borrower, it being understood that (1) customary repurchase obligations
described in the parenthetical to clause (iii) above and (2) customary
additional interest provisions for failure to file required reports or
additional interest in lieu of customary events of default, in each case shall
not be materially more restrictive), and (vii) no Event of Default shall have
occurred and be continuing or result from the incurrence of such Indebtedness;
and other Indebtedness in an aggregate principal amount outstanding at any time
not to(s) exceed $5,000,000. Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect toSECTION 9.2 any of its Property, whether now owned
or hereafter acquired, except: Liens created pursuant to the Loan Documents
(including, without limitation, Liens in(a) favor of the Swingline Lender and/or
the Issuing Lender, as applicable, on Cash Collateral granted pursuant to the
Loan Documents); Liens in existence on the Closing Date and described on
Schedule 9.2 to the Disclosure(b) Letter, and the replacement, renewal or
extension thereof (including Liens incurred, assumed or suffered to exist in
connection with any Permitted Refinancing Indebtedness pursuant to Section
9.1(c) (solely to the extent that such Liens were in existence on the Closing
Date and described on Schedule 9.2 to the Disclosure Letter)); provided that the
scope of any such Lien shall not be increased, or otherwise expanded, to cover
any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing; Liens for taxes, assessments and other governmental charges or levies
(excluding any(c) Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP; the claims of
materialmen, mechanics, carriers, warehousemen, processors or landlords(d) for
labor, materials, supplies or rentals incurred in the ordinary course of
business, which (i) are not overdue for a period of more than thirty (30) days,
or if more than thirty (30) days overdue, no action has been taken to enforce
such Liens and such Liens are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
and (ii) do not, individually or in the aggregate, materially impair the use
thereof in the operation of the business of the Borrower or any of its
Subsidiaries; deposits or pledges made in the ordinary course of business in
connection with, or to(e) secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of 80 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme104.jpg]
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any material portion of the Collateral on account
thereof; encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of(f) record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, materially detract
from the value of such property or materially impair the use thereof in the
ordinary conduct of business; Liens arising from the filing of precautionary UCC
financing statements relating solely to(g) personal property leased pursuant to
operating leases entered into in the ordinary course of business of the Borrower
and its Subsidiaries; Liens securing Indebtedness permitted under Section 9.1(d)
and (i); provided that (i) such(h) Liens shall be created substantially
simultaneously with the acquisition, repair, improvement or lease, as
applicable, of the related Property, (ii) such Liens do not at any time encumber
any property other than the Property financed by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable); Liens securing judgments
for the payment of money not constituting an Event of Default(i) under Section
10.1(l) or securing appeal or other surety bonds relating to such judgments; (i)
Liens on Property (i) of any Subsidiary which are in existence at the time that
such(j) Subsidiary is acquired pursuant to a Permitted Acquisition or an
Investment permitted pursuant to Section 9.3 and (ii) of the Borrower or any of
its Subsidiaries existing at the time such tangible property or tangible assets
are purchased or otherwise acquired by the Borrower or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition or other Investment, (B) such Liens do not attach to any other
Property of the Borrower or any of its Subsidiaries not securing such
Indebtedness at the date of such Permitted Acquisition or other Investment and
(C) the Indebtedness secured by such Liens is permitted under Section 9.1(e));
(i) Liens of a collecting bank arising in the ordinary course of business under
Section(k) 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof; (i) contractual or
statutory Liens of landlords to the extent relating to the property and(l)
assets relating to any lease agreements with such landlord, and (ii) contractual
Liens of suppliers (including sellers of goods) or customers granted in the
ordinary course of business to the extent limited to the property or assets
relating to such contract; Liens solely on any cash earnest money deposits made
by the Borrower or any of its(m) Subsidiaries in connection with any letter of
intent or purchase agreement with respect to a Permitted Acquisition; any
interest or title of a licensor, sublicensor, lessor or sublessor with respect
to any(n) assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially 81
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme105.jpg]
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness; leases, licenses, subleases and
sublicenses granted to others in the ordinary course of(o) business that do not
interfere in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; and Liens in favor of customs and revenue
authorities arising as a matter of law to secure(p) payment of customs duties in
connection with the importation of goods; Liens on cash collateral to secure the
letters of credit permitted under Section 9.1(o);(q) Liens arising out of
conditional sale, title retention, consignment or similar arrangements(r) for
sale of goods by any of the Borrower or its Subsidiaries in the ordinary course
of business; customary encumbrances or restrictions (including put and call
arrangements) with(s) respect to the Equity Interests of any joint venture in
favor of the other parties to such joint venture; Liens on specific items of
inventory or other goods and the proceeds thereof securing(t) obligations in
respect of documentary letters of credit or bankers’ acceptances issued or
created for the account of Borrower or any of its Subsidiaries in the ordinary
course of business to facilitate the purchase, shipment or storage of such
inventory or other goods; Liens granted in the ordinary course of business on
the unearned portion of insurance(u) premiums securing the financing of
insurance premiums to the extent the financing is permitted under Section
9.1(q); and Liens not otherwise permitted hereunder on assets (other than
intellectual property or(v) Equity Interests in Subsidiaries constituting
Collateral) securing Indebtedness or other obligations in the aggregate
principal amount not to exceed $5,000,000 at any time outstanding. Investments.
Purchase, own, invest in or otherwise acquire (in oneSECTION 9.3 transaction or
a series of transactions) any Equity Interests, interests in any partnership or
joint venture (including, without limitation, the creation or capitalization of
any Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except: (i) Investments existing on the Closing Date in
Subsidiaries existing on the Closing(a) Date; (ii) Investments existing on the
Closing Date (other than Investments in Subsidiaries existing on the Closing
Date) and described on Schedule 9.3 to the Disclosure Letter; (iii) Investments
(including the creation and capitalization of new Subsidiaries) made after the
Closing Date by any Credit Party in any other Credit Party; (iv) Investments
(including the creation and capitalization of new Subsidiaries) made after the
Closing Date by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary; 82 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme106.jpg]
(v) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any Credit Party; provided that any Indebtedness owing by such Credit Party to
such Non-Guarantor Subsidiary shall be subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent; and (vi) Investments (including the creation and
capitalization of new Subsidiaries) made after the Closing Date by any Credit
Party in any Non-Guarantor Subsidiary in an aggregate amount at any time
outstanding not to exceed $20,000,000; provided that (A) no Default or Event of
Default shall have occurred and be continuing, (B) the Borrower shall have
Liquidity of not less than $35,000,000 after giving effect thereto and (C) any
Investments in the form of loans or advances made by any Credit Party to any
Non-Guarantor Subsidiary pursuant to this clause (vi) shall be evidenced by a
demand note in form and substance reasonably satisfactory to the Administrative
Agent and shall be pledged and delivered to the Administrative Agent pursuant to
the Security Documents); Investments in cash and Cash Equivalents;(b)
Investments by the Borrower or any of its Subsidiaries consisting of capital
expenditures(c) permitted by this Agreement; deposits made in the ordinary
course of business to secure the performance of leases or(d) other obligations
as permitted by Section 9.2; (i) Hedge Agreements permitted pursuant to Section
9.1 and (ii) Permitted Call Spread (e) Agreements; purchases of assets in the
ordinary course of business;(f) Investments by the Borrower or any Subsidiary
thereof in the form of Permitted(g) Acquisitions to the extent that any Person
or Property acquired in such Permitted Acquisition becomes a part of the
Borrower or a Subsidiary Guarantor or becomes (whether or not such Person is a
Wholly-Owned Subsidiary) a Subsidiary Guarantor to the extent required by
Section 8.13; Investments in the form of non-cash loans to employees, officers,
and directors of the(h) Borrower or any of its Subsidiaries for the purpose of
purchasing Equity Interests in the Borrower so long as the proceeds of such
loans are used, in their entirety, to purchase such Equity Interests in the
Borrower; Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;(i) Guarantees permitted pursuant to Section 9.1 and Guarantees of
liabilities not(j) constituting Indebtedness to the extent such guarantees or
liabilities are not otherwise prohibited by this Agreement; Investments acquired
in connection with the satisfaction or enforcement of Indebtedness(k) or claims
due or owing to any Credit Party or any Subsidiary thereof (in bankruptcy of
customers or suppliers or otherwise outside the ordinary course of business) or
as security for any such Indebtedness or claims; Investments received in
connection with Assets Dispositions permitted by Section 9.5;(l) Investments
consisting of extensions of trade credit in the ordinary course of business;(m)
83 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme107.jpg]
loans or advances to officers, directors and employees of the Borrower and
its(n) Subsidiaries for reasonable and customary business-related travel,
entertainment, relocation and similar ordinary business purposes; advances of
payroll payments to employees in the ordinary course of business;(o) Investments
consisting of deposit and investment accounts holding cash and Cash(p)
Equivalents of the Borrower and its Subsidiaries; Investments in negotiable
instruments deposited or to be deposited for collection in the(q) ordinary
course of business; advances made in connection with purchases of goods or
services in the ordinary course(r) of business; Investments consisting of
earnest money deposits required in connection with a Permitted(s) Acquisition or
consisting of earnest money deposits required in connection with an acquisition
of property not otherwise prohibited hereunder; Investments not otherwise
permitted pursuant to this Section in an aggregate amount not(t) to exceed
$5,000,000 at any time outstanding; provided that, immediately before and
immediately after giving pro forma effect to any such Investments, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Borrower shall have demonstrated compliance (based on the financial statements
for the most recent fiscal quarter end for which financial statements have been
provided) with the financial covenants set forth in Section 9.13 and (iii) the
Borrower shall have Liquidity of not less than $35,000,000; and Investments not
otherwise permitted pursuant to this Section; provided that, immediately(u)
before and immediately after giving pro forma effect to any such Investments,
(i) no Default or Event of Default shall have occurred and be continuing, (ii)
the Borrower shall be in compliance (based on the financial statements for the
most recent fiscal quarter end for which financial statements have been
provided) with a Consolidated Net Leverage Ratio of not greater than 3.25 to
1.00 and (iii) the Borrower shall have Liquidity of not less than $35,000,000.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested). Fundamental
Changes. Merge, consolidate or consummate any similarSECTION 9.4 combination
with, or enter into any Asset Disposition of all or substantially all of its
assets (whether in a single transaction or a series of transactions) with, any
other Person or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution) except: (i) any Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or(a) into, or be liquidated into, the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or (ii)
any Subsidiary of the Borrower may be merged, amalgamated or consolidated with
or into, or be liquidated into, any Subsidiary Guarantor (provided that the
Subsidiary Guarantor shall be the continuing or surviving entity or
simultaneously with such transaction, the continuing or surviving entity 84
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme108.jpg]
shall become a Subsidiary Guarantor and the Borrower shall comply with Section
8.13 in the time periods specified therein in connection with such transaction);
any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated(b) or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary (ii) any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may be merged, amalgamated or consolidated with or into, or be
liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary; Asset Dispositions permitted by Section 9.5 (including an Asset
Disposition consisting of (c) a disposition of a Subsidiary by means of a merger
transaction); any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary(d) liquidation, dissolution, winding up or otherwise) to
the Borrower or any Subsidiary Guarantor; provided that, with respect to any
such disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets; (i) any
Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of all or(e)
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary; any Subsidiary of the Borrower may merge with or into the
Person such Subsidiary was(f) formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that in the case of
any merger involving a Subsidiary that is a Subsidiary Guarantor, (i) a
Subsidiary Guarantor shall be the continuing or surviving entity or (ii)
simultaneously with such transaction, the continuing or surviving entity shall
become a Subsidiary Guarantor and the Borrower shall comply with Section 8.13 in
the time periods specified therein in connection with such transaction; and any
Person may merge into the Borrower or any of its Subsidiaries in connection with
a(g) Permitted Acquisition permitted pursuant to Section 9.3(g); provided that
(i) in the case of a merger involving the Borrower or a Subsidiary Guarantor,
the continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Subsidiary of the Borrower. Asset Dispositions. Make any Asset Disposition
except:SECTION 9.5 the sale of obsolete, worn-out or surplus assets no longer
used or usable in the business of(a) the Borrower or any of its Subsidiaries or
non-core assets acquired in a Permitted Acquisition; non-exclusive licenses and
sublicenses of intellectual property rights in the ordinary(b) course of
business not interfering, individually or in the aggregate, in any material
respect with the conduct of the business of the Borrower and its Subsidiaries;
leases, subleases, licenses or sublicenses of real or personal property granted
by the(c) Borrower or any of its Subsidiaries to others in the ordinary course
of business not detracting from the value of such real or personal property or
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries; 85 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme109.jpg]
Asset Dispositions in connection with the receipt by any Credit Party or any of
its (d) Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective Property;Insurance and
Condemnation Events; provided that the requirements of Section 4.4(b) are
complied with in connection therewith; Assets Dispositions in connection with
transactions permitted by Section 9.2, Section 9.4(e) and Section 9.3, in each
case to the extent constituting Asset Dispositions; the sale of inventory in the
ordinary course of business;(f) the transfer of assets to the Borrower or any
Subsidiary Guarantor pursuant to any other(g) transaction permitted pursuant to
Section 9.4; the write-off, discount, sale or other disposition of defaulted or
past-due receivables and(h) similar obligations in the ordinary course of
business and not undertaken as part of an accounts receivable financing
transaction; the disposition of Investments in cash and Cash Equivalents;(i) the
transfer (i) by any Credit Party of its assets to any other Credit Party, (ii)
by any(j) Non-Guarantor Subsidiary of its assets to any Credit Party (provided
that in connection with any new transfer, such Credit Party shall not pay more
than an amount equal to the fair market value of such assets as determined in
good faith at the time of such transfer), (iii) by any Non-Guarantor Subsidiary
of its assets to any other Non-Guarantor Subsidiary and (iv) by any Credit Party
of its assets to any Non-Guarantor Subsidiary subject to the limitation and
requirements set forth in Section 9.3(a)(vi) (provided that in connection with
any new transfer, such Non-Guarantor Subsidiary shall not pay less than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer); the lapse of registered intellectual property of
the Borrower and its Subsidiaries to the(k) extent not economically desirable in
the conduct of their business; (i) the sale of any Subsidiary’s Equity Interests
to the Borrower or any Subsidiary(l) Guarantor and (ii) the issuance of
directors’ qualifying shares and nominal shares issued to foreign nationals to
the extent required by Applicable Law; (i) the transfer for fair value of
Property (including Equity Interests of Subsidiaries) to(m) another Person in
connection with a joint venture arrangement with respect to such transferred
Property so long as, after accounting for the value of such transferred
Property, the requirements of Section 9.3 are complied with in connection
therewith, and (ii) Asset Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements; the unwinding of Hedge Agreements permitted hereunder and
Permitted Call Spread (n) Agreements pursuant to their terms; Asset Dispositions
in respect of fixed assets (which, for the avoidance of doubt, shall not(o)
include any intellectual property) to the extent that (i) such fixed assets are
exchanged for credit against the purchase price of similar replacement fixed
assets or (ii) the proceeds of such Asset Disposition are promptly applied to
the purchase price of such replacement fixed assets; 86 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme110.jpg]
Asset Dispositions in Sale Leaseback transactions in connection with
Indebtedness(p) permitted pursuant to SectionsSection 9.1(d) and (i); and Asset
Dispositions not otherwise permitted pursuant to this Section; provided that (i)
at(q) the time of such Asset Disposition, no Default or Event of Default shall
exist or would result from such Asset Disposition, (ii) such Asset Disposition
is made for fair market value and the consideration received shall be no less
than seventy-five percent (75%) in cash, and (iii) the aggregate fair market
value of all property disposed of in reliance on this clause (q) shall not
exceed ten percent (10%) of the Consolidated tangible assets of the Borrower and
its Subsidiaries, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 6.1(e)(i) or Section 8.1(a) or (b), as applicable,
in any Fiscal Year; provided further that the requirements of Section 4.4(b) are
complied with in connection therewith. Restricted Payments. Declare or pay any
dividend on, or make any paymentSECTION 9.6 or other distribution on account of,
or purchase, redeem, retire or otherwise acquire, or set apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that: so long
as no Default or Event of Default has occurred and is continuing or would
result(a) therefrom, the Borrower or any of its Subsidiaries may pay dividends
in shares of its own Qualified Equity Interests; any Subsidiary of the Borrower
may pay cash dividends to the Borrower or any(b) Subsidiary Guarantor (and, if
applicable, to other holders of its outstanding Qualified Equity Interests on a
pro rata basis); (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary
may make Restricted(c) Payments to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary (and, if applicable, to other holders of its outstanding
Equity Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis); so long as no Default or Event of Default has
occurred and is continuing or would result(d) therefrom, the Borrower may make
Restricted Payments to redeem, retire or otherwise acquire shares of its Equity
Interests or options or other equity or phantom equity in respect of its Equity
Interests from present or former officers, employees, directors or consultants
(or their family members or trusts or other entities for the benefit of any of
the foregoing) (i) to the extent that such purchase is made with the net cash
proceeds of any offering of equity securities of or capital contributions to the
Borrower or (ii) otherwise in an aggregate amount not to exceed $5,000,000
during any Fiscal Year; the Borrower may make Restricted Payments consisting of
the repurchase of fractional(e) shares of its Equity Interests arising out of
stock dividends, splits or combinations, or conversions of convertible
securities; to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may(f) enter into and consummate transactions expressly permitted
pursuant to any provision of Sections 9.4 and 9.5. the Borrower may declare and
make Restricted Payments not otherwise permitted(g) pursuant to this Section in
an aggregate amount, when taken together with payments made under Section 87
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme111.jpg]
9.9(b)(v), not to exceed $20,000,000 in any Fiscal Year; provided that,
immediately before and immediately after giving pro forma effect to the making
of any such Restricted Payment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the Borrower shall (A) have demonstrated
compliance (based on the financial statements for the most recent fiscal quarter
end for which financial statements have been provided) with the financial
covenants set forth in Section 9.13 and (B) have Liquidity of not less than
$35,000,000; and the Borrower may declare and make Restricted Payments not
otherwise permitted(h) pursuant to this Section; provided that, immediately
before and immediately after giving pro forma effect to the making of any such
Restricted Payment, (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the Borrower shall (A) be in compliance (based on the
financial statements for the most recent fiscal quarter end for which financial
statements have been provided) with a Consolidated Net Leverage Ratio of not
greater than 3.25 to 1.00 and (B) have Liquidity of not less than $35,000,000.
Transactions with Affiliates. Directly or indirectly enter into any
transaction,SECTION 9.7 including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate of the Borrower or any
of its Subsidiaries, other than: transactions permitted by Sections 9.1, 9.3,
9.4, 9.5 and 9.6;(a) transactions existing on the Closing Date and described on
Schedule 9.7 to the Disclosure(b) Letter; transactions among Credit Parties;(c)
other transactions in the ordinary course of business on terms as favorable as
would be(d) obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party; employment and severance arrangements
(including equity incentive plans and employee(e) benefit plans and
arrangements) with their respective officers and employees in the ordinary
course of business; and payment of customary fees and reasonable out of pocket
costs to, and indemnities for the(f) benefit of, directors (or their
equivalent), officers and employees of the Borrower and its Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Subsidiaries. Accounting Changes;
Organizational Documents.SECTION 9.8 Change its Fiscal Year end or make any
material change in its accounting treatment and(a) reporting practices except as
permitted by GAAP, in each case, without the consent of the Administrative
Agent. Amend, modify or change its articles of incorporation (or corporate
charter or other(b) similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders. Payments and Modifications of Junior
Indebtedness.SECTION 9.9 88 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme112.jpg]
Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or(a) supplement of) any of the terms or provisions of any Junior
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder. Make any
payment or prepayment on, or redeem or acquire for value (including, without(b)
limitation, (x) by way of depositing with any trustee with respect thereto money
or securities before due for the purpose of paying when due and (y) at the
maturity thereof) any Junior Indebtedness, except: with the proceeds of
Permitted Refinancing Indebtedness in respect thereof;(i) payments in exchange
for, or with proceeds of any issuance of, Qualified Equity(ii) Interests of the
Borrower or any Subsidiary; payments (i) as a result of the conversion or
exchange of all or any portion of any(iii) Junior Indebtedness into Qualified
Equity Interests of the Borrower or any Subsidiary or in connection with Net
Share Settlement of the conversion of any Junior Indebtedness, and (ii) in
connection with events of the type described in the parenthetical to clause
(iii) of Section 9.1(r) that does not result from a default thereunder or an
event of the type that constitutes an Event of Default (excluding a Change in
Control); payments of interest and customary fees, expenses and premiums in
respect of(iv) any Junior Indebtedness permitted pursuant to Section 9.1 (to the
extent not prohibited by any subordination provisions set forth therein or in
any subordination agreement with respect thereto); the payments not otherwise
permitted pursuant to this Section in an aggregate(v) amount, when taken
together with Restricted Payments made under Section 9.6(g), not to exceed
$20,000,000 in any Fiscal Year; provided that, immediately before and
immediately after giving pro forma effect to the making of any such payment, (A)
no Default or Event of Default shall have occurred and be continuing and (B) the
Borrower shall (1) have demonstrated compliance (based on the financial
statements for the most recent fiscal quarter end for which financial statements
have been provided) with the financial covenants set forth in Section 9.13 and
(2) have Liquidity of not less than $35,000,000; payments not otherwise
permitted pursuant to this Section; provided that,(vi) immediately before and
immediately after giving pro forma effect to the making of any such payment, (A)
no Default or Event of Default shall have occurred and be continuing and (B) the
Borrower shall (1) be in compliance (based on the financial statements for the
most recent fiscal quarter end for which financial statements have been
provided) with a Consolidated Net Leverage Ratio of not greater than 3.25 to
1.00 and (2) have Liquidity of not less than $35,000,000; (vii) (A) scheduled
principal and interest payments on Real Estate Finance Indebtedness (including
any mandatory prepayments required from any disposition or insurance event with
respect to the real estate financed thereby) and (B) non-scheduled principal and
interest payments on Real Estate Finance Indebtedness in an aggregate amount not
to exceed twenty percent (20%) of Consolidated EBITDA in any Fiscal Year
(determined as of the last day of the most recent Fiscal Year for which
financial statements have been delivered pursuant to Section 8.1(a)); and (viii)
payments of Earn-outs and Holdbacks; provided that, immediately before(ix) and
immediately after the making of any such payment, no Default or Event of Default
shall have occurred and be continuing. 89 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme113.jpg]
No Further Negative Pledges; Restrictive Agreements.SECTION 9.10 Enter into,
assume or be subject to any agreement prohibiting or otherwise restricting
the(a) creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation, except (i) pursuant
to this Agreement and the other Loan Documents, (ii) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 9.1(d), (i) and
(s) (provided that any such restriction contained therein relates only to the
asset or assets financed thereby), (iii) restrictions contained in the
organizational documents of any Non-Guarantor Subsidiary, (iv) restrictions in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (v) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower (which obligation is not applicable to any Person, or
the properties or assets of any Person, other than such Subsidiary), so long as
such obligations are not entered into in contemplation of such Person becoming a
Subsidiary, and any extension or renewal thereof so long as such extension or
renewal does not expand the scope of such restrictions in any material respect,
(vi) customary anti-assignment provisions in contracts restricting the
assignment thereof, (vii) restrictions existing on the Closing Date and
described on Schedule 9.10 to the Disclosure Letter and any extension or renewal
thereof so long as such extension or renewal does not expand the scope of such
restrictions in any material respect, (viii) customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 9.3, (ix) restrictions imposed by Applicable Law, (x)
customary restrictions contained in leases, subleases or licenses otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (xi) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower and its Subsidiaries, (xii)
restrictions on cash or Cash Equivalents or deposits imposed by customers under
contracts entered into in the ordinary course of business (or otherwise
constituting Liens permitted by Section 9.2 on such cash or Cash Equivalents or
deposits), (xiii) customary net worth provisions contained in real property
leases or licenses of intellectual property entered into by the Borrower or any
of its Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Credit Parties and their Subsidiaries to meet their ongoing obligations
and (xiv) customary restrictions and conditions contained in asset sale
agreements, purchase agreements, acquisition agreements (including by way of
merger, acquisition or consolidation) entered into by the Borrower or any
Subsidiary and permitted by this Agreement, solely to the extent in effect
pending consummation of such transaction and so long as such restrictions relate
only to the assets subject thereto. Create or otherwise cause or suffer to exist
or become effective any consensual(b) encumbrance or restriction on the ability
of any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any
Credit Party, (iii) make loans or advances to any Credit Party or (iv) sell,
lease or transfer any of its properties or assets to any Credit, except in each
case for such encumbrances or restrictions existing under or by reason of (A)
this Agreement and the other Loan Documents, (B) Applicable Law, (C) any
document or instrument governing Indebtedness incurred pursuant to Section
9.1(d) (provided that any such restriction contained therein relates only to the
asset or assets acquired in connection therewith), (D) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, and any extension or renewal thereof so long as such extension or
renewal does not expand the scope of such restrictions in any material respect,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to 90 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme114.jpg]
Section 9.5) that limit the transfer of such Property pending the consummation
of such sale, (G) customary restrictions in leases, subleases, licenses and
sublicenses or asset sale agreements otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto, (H)
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business (I) restrictions existing on the Closing Date and
described on Schedule 9.10 to the Disclosure Letter and any extension or renewal
thereof so long as such extension or renewal does not expand the scope of such
restrictions in any material respect, (J) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 6.3, (K) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower and its
Subsidiaries, (L) restrictions on cash or Cash Equivalents or deposits imposed
by customers under contracts entered into in the ordinary course of business (or
otherwise constituting Liens permitted by Section 9.2 on such cash or Cash
Equivalents or deposits), (M) customary net worth provisions contained in real
property leases or licenses of intellectual property entered into by the
Borrower or any of its Subsidiaries, so long as the Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of the Credit Parties and their Subsidiaries to meet their
ongoing obligations and (N) customary restrictions and conditions contained in
asset sale agreements, purchase agreements, acquisition agreements (including by
way of merger, acquisition or consolidation) entered into by the Borrower or any
Subsidiary solely to the extent in effect pending consummation of such
transaction and so long as such restrictions relate only to the assets subject
thereto. Nature of Business. Engage in any business other than the
businessSECTION 9.11 conducted by the Borrower and its Subsidiaries as of the
Closing Date and business activities reasonably related, incidental,
complimentary or ancillary thereto. Amendments of Other Documents. Amend,
modify, waive or supplement (orSECTION 9.12 permit modification, amendment,
waiver or supplement of) any of the terms or provisions of any Material
Contract, in any respect which would materially and adversely affect the rights
or interests of the Administrative Agent and the Lenders hereunder, in each
case, without the prior written consent of the Administrative Agent. Financial
Covenants.SECTION 9.13 Consolidated Net Leverage Ratio. As of the last day of
any fiscal quarter, permit the (a) Consolidated Net Leverage Ratio to be greater
than 3.50 to 1.00. (a) Consolidated Net Leverage Ratio. As of the last day of
any fiscal quarter, permit the Consolidated Net Leverage Ratio to be greater
than 3.50 to 1.00; provided thatNotwithstanding the foregoing, (i) upon the
consummation of any Permitted Acquisition having aggregate consideration
(including cash, Cash Equivalents, Equity Interests, Earn-outs, Holdbacks and
other deferred payment obligations) in excess of $50,000,000, the Borrower may,
at its election (in connection with such Permitted Acquisition and by not less
than five (5) Business Days’ written notice to the Administrative Agent prior to
delivery of financial statements pursuant to Section 8.1(a) or (b) for the
fiscal quarter ended immediately after the consummation of such Permitted
Acquisition), increase the required Consolidated Net Leverage Ratio pursuant to
this Section to 3.75 to 1.00 solely for each fiscal quarter ending during the
twelve (12) month period immediately following such Permitted Acquisition;
provided further that the Borrower shall be permitted to exercise such increase
option hereunderunder this clause (i) no more than one time during any
consecutive twenty-four (24) month period, and (ii) upon the completion of a
Qualified Unsecured Debt Issuance, the Borrower may, at its election (in
connection with such Qualified Unsecured Debt Issuance and by not less than five
(5) Business Days’ written notice to the Administrative Agent prior to delivery
of financial statements pursuant to Section 8.1(a) or (b) for the fiscal quarter
ended immediately after the consummation of such Qualified Unsecured Debt
Issuance), 91 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme115.jpg]
increase the required Consolidated Net Leverage Ratio pursuant to this Section
to 4.00 to 1.00 solely during the period for which such Qualified Unsecured Debt
Issuance is outstanding; provided that the Borrower shall be permitted to
exercise such increase option under this clause (ii) no more than one time
during the term of this Agreement. Consolidated Interest Coverage Ratio. As of
the last day of any fiscal quarter, permit the(b) Consolidated Interest Coverage
Ratio to be less than 3.00 to 1.00. ARTICLE X DEFAULT AND REMEDIES Events of
Default. Each of the following shall constitute an Event ofSECTION 10.1 Default:
Default in Payment of Principal of Loans and Reimbursement Obligations. The(a)
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise). Other Payment Default. The Borrower shall default in the payment
when and as due(b) (whether at maturity, by reason of acceleration or otherwise)
of interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days. Misrepresentation. Any representation, warranty, certification or
statement of fact made(c) or deemed made by or on behalf of any Credit Party or
any Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary(d) thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2, 8.3, 8.4 (with respect to
the existence of any Credit Party), 8.12, 8.13, 8.14 or 8.15 or Article IX.
Default in Performance of Other Covenants and Conditions. Any Credit Party or
any(e) Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof. Indebtedness Cross-Default. Any Credit Party or any
Subsidiary thereof shall (i) default(f) in the payment of any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate principal
amount (including undrawn committed or available amounts), or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount beyond the period of grace if any, provided in the instrument
or agreement under which such Indebtedness was 92 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme116.jpg]
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired); provided that this clause (ii) shall not apply to
(x) secured Indebtedness becoming due solely as a result of the voluntary sale
or transfer of the assets securing such Indebtedness, if such sale or transfer
is permitted hereunder and so long as such Indebtedness is repaid when required
under the documentation for such Indebtedness, (y) any events of the type
described in the parenthetical to clause (iii) of Section 9.1(r), or any
conversion or settlement provisions with respect to any Convertible Debt
Securities or the satisfaction of any condition to conversion or required
repurchase with respect to any Convertible Debt Securities, in each case not
resulting from an event of default thereunder or an event of the type that
constitutes an Event of Default (excluding a Change in Control); or (z) any
early payment requirement or unwinding or termination with respect to any
Permitted Call Spread Agreement. Change in Control. Any Change in Control shall
occur.(g) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
(other than any(h) Immaterial Subsidiary or any Excluded Subsidiary) thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced(i) against any Credit Party or any Subsidiary (other than any
Immaterial Subsidiary or any Excluded Subsidiary) thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Credit Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered. Failure of Agreements. Any provision of this Agreement or any
provision of any other(j) Loan Document shall for any reason cease to be valid
and binding on any Credit Party or any Subsidiary thereof party thereto or any
such Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof. ERISA Events. The occurrence of any of the following events:
(i) any Credit Party or(k) any ERISA Affiliate fails to make full payment when
due of all amounts which, under the provisions of any Pension Plan or Sections
412 or 430 of the Code, any Credit Party or any ERISA Affiliate is required to
pay as contributions thereto and such unpaid amounts are in excess of the
Threshold Amount, (ii) a 93 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme117.jpg]
Termination Event or (iii) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding the Threshold
Amount. Judgment. A judgment or order for the payment of money which causes the
aggregate(l) amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof. Remedies. Upon the occurrence and during the continuance of an Event
ofSECTION 10.2 Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower: Acceleration; Termination
of Credit Facility. Terminate the Revolving Credit(a) Commitment and declare the
principal of and interest on the Loans and the Reimbursement Obligations at the
time outstanding, and all other amounts owed to the Lenders and to the
Administrative Agent under this Agreement or any of the other Loan Documents
(including, without limitation, all L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 10.1(i) or (j), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding. Letters of Credit. With respect to all Letters of Credit with
respect to which presentment(b) for honor shall not have occurred at the time of
an acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower. General Remedies. Exercise on behalf of the Secured Parties all of
its other rights and(c) remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Secured Obligations. Rights
and Remedies Cumulative; Non-Waiver; etc.SECTION 10.3 The enumeration of the
rights and remedies of the Administrative Agent and the Lenders(a) set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent 94 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme118.jpg]
and the Lenders of any right or remedy shall not preclude the exercise of any
other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the other Loan
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default. No course of dealing between the Borrower, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default. Notwithstanding anything to the contrary contained herein or
in any other Loan(b) Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Credit Parties or any
of them shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 10.2 for the
benefit of all the Lenders and the Issuing Lender; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. Crediting of Payments and Proceeds. In the event that the
Obligations haveSECTION 10.4 been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows: First, to
payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lender and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them; Third, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them; 95 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme119.jpg]
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them; Fifth, to the Administrative Agent for the
account of the Issuing Lender, to Cash Collateralize any L/C Obligations then
outstanding; and Last, the balance, if any, after all of the Secured Obligations
(other than contingent indemnification obligations not then due) have been paid
in full, to the Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto. Administrative Agent
May File Proofs of Claim. In case of the pendency ofSECTION 10.5 any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Credit Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: to file and
prove a claim for the whole amount of the principal and interest owing and(a)
unpaid in respect of the Loans, L/C Obligations and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Lender and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Administrative Agent under
Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and to collect
and receive any monies or other property payable or deliverable on any such(b)
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Lender to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Lender, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 3.3, 5.3 and 12.3. Credit
Bidding.SECTION 10.6 96 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme120.jpg]
The Administrative Agent, on behalf of itself and the Lenders, shall have the
right to(a) credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law. Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or(b) with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral. ARTICLE XI THE
ADMINISTRATIVE AGENT Appointment and Authority.SECTION 11.1 Each of the Lenders
and the Issuing Lender hereby irrevocably appoints Wells Fargo to(a) act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. The Administrative Agent shall also act as the
“collateral agent” under the Loan(b) Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and the Issuing Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
Articles XI and XII (including Section 12.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto. Rights as a
Lender. The Person serving as the Administrative AgentSECTION 11.2 hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” 97 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme121.jpg]
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. Exculpatory Provisions.SECTION 11.3 The Administrative Agent
shall not have any duties or obligations except those expressly(a) set forth
herein and in the other Loan Documents, and its duties hereunder and thereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Administrative Agent: shall not be subject to any fiduciary or
other implied duties, regardless of(i) whether a Default or Event of Default has
occurred and is continuing; shall not have any duty to take any discretionary
action or exercise any(ii) discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and shall not, except as expressly set forth herein and in the other
Loan Documents,(iii) have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i)(b) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender. The Administrative Agent shall not be responsible for or have
any duty to ascertain or(c) inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vi) the utilization of
the Issuing 98 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme122.jpg]
Lender’s L/C Commitment (it being understood and agreed that the Issuing Lender
shall monitor compliance with its own L/C Commitment without any further action
by the Administrative Agent). Reliance by the Administrative Agent. The
Administrative Agent shall beSECTION 11.4 entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Delegation of Duties. The
Administrative Agent may perform any and all ofSECTION 11.5 its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents. Resignation of Administrative Agent.SECTION 11.6
The Administrative Agent may at any time give notice of its resignation to the
Lenders,(a) the Issuing Lender and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (provided that the consent of the Borrower shall not be required if
an Event of Default has occurred and is continuing), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above and acceptable to the Borrower (provided that the
consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing). Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause(b) (d) of the definition thereof, the
Required Lenders may, to the extent permitted by Applicable Law, by notice in
writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in 99 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme123.jpg]
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. With effect from the Resignation Effective Date or the Removal
Effective Date (as(c) applicable), (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent. Any resignation by, or removal of, Wells Fargo
as Administrative Agent pursuant to this(d) Section shall also constitute its
resignation as the Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender, if in its sole discretion it elects
to, and Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
Lender, if in its sole discretion it elects to, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit. Non-Reliance on Administrative Agent and
Other Lenders. Each Lender andSECTION 11.7 the Issuing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. No Other Duties,
Etc. Anything herein to the contrary notwithstanding, noneSECTION 11.8 of the
syndication agents, documentation agents, co-agents, arrangers or bookrunners
listed on the cover 100 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme124.jpg]
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder. Collateral and Guaranty Matters.SECTION 11.9 Each of the Lenders
(including in its or any of its Affiliate’s capacities as a potential(a) Hedge
Bank or Cash Management Bank) irrevocably authorize the Administrative Agent, at
its option and in its discretion: to release any Lien on any Collateral granted
to or held by the Administrative(i) Agent, for the ratable benefit of the
Secured Parties, under any Loan Document (A) upon the termination of the
Revolving Credit Commitment and payment in full of all Secured Obligations
(other than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made), (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, or (C) if approved, authorized or ratified
in writing in accordance with Section 12.2; to subordinate any Lien on any
Collateral granted to or held by the(ii) Administrative Agent under any Loan
Document to the holder of any Lien permitted pursuant to Section 9.2; and to
release any Subsidiary Guarantor from its obligations under any Loan(iii)
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Guaranty Agreement pursuant to this Section 11.9. In each case as
specified in this Section 11.9, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Subsidiary Guarantor from its obligations under the Guaranty Agreement, in each
case in accordance with the terms of the Loan Documents and this Section 11.9.
In the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person. The Administrative Agent shall not be responsible for or have a duty to
ascertain or(b) inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. Secured Hedge Agreements and
Secured Cash Management Agreements. NoSECTION 11.10 Cash Management Bank or
Hedge Bank that obtains the benefits of Section 10.4 or any Collateral by 101
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme125.jpg]
virtue of the provisions hereof or of any Security Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. ARTICLE XII
MISCELLANEOUS Notices.SECTION 12.1 Notices Generally. Except in the case of
notices and other communications expressly(a) permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows: If to the Borrower: RealPage, Inc. 4000
International Parkway Carrollton, Texas 75007 Attention of: James W. Harrison,
Senior Vice President & Deputy General Counsel Telephone No.: (972) 820 3923
Facsimile No.: (972) 820 3932 E-mail: jim.harrison@realpage.com With copies to:
Wilson Sonsini Goodrich & Rosati Attention of: Andrew H. Hirsch 650 Page Mill
Road Palo Alto, CA 94304 Telephone No.: (650) 354-4210 Facsimile No.: (650)
493-6811 E-mail: ahirsch@wsgr.com If to Wells Fargo as Administrative Agent:
Wells Fargo Bank, National Association MAC D1109-019 1525 West W.T. Harris Blvd.
Charlotte, NC 28262 102 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme126.jpg]
Attention of: Syndication Agency Services Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092 With copies to: Attention of: John O'Leary
NocitaReid R. Landers 2450 Colorado Ave, Suite 3000W Santa Monica, CA 90404
Telephone No.: (310) 453-73297221 E-mail:
john.o.nocita@wellsfargo.comreid.landers@wellsfargo.com If to any Lender: To the
address set forth on the Register Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b). Electronic Communications. Notices and other
communications to the Lenders and the(b) Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient. Administrative Agent’s Office. The
Administrative Agent hereby designates its office(c) located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested. Change of
Address, Etc. Any party hereto may change its address or facsimile number(d) for
notices and other communications hereunder by notice to the other parties
hereto. 103 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme127.jpg]
Platform.(e) Each Credit Party agrees that the Administrative Agent may, but
shall not be(i) obligated to, make the Borrower Materials available to the
Issuing Lender and the other Lenders by posting the Borrower Materials on the
Platform. The Platform is provided “as is” and “as available.” The Agent Parties
(as(ii) defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses). Private
Side Designation. Each Public Lender agrees to cause at least one individual at
or(f) on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
Amendments, Waivers and Consents. Except as set forth below or asSECTION 12.2
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall: increase
the Revolving Credit Commitment of any Lender (or reinstate any Revolving(a)
Credit Commitment terminated pursuant to Section 10.2) or the amount of Loans of
any Lender, in any case, without the written consent of such Lender; waive,
extend or postpone any date fixed by this Agreement or any other Loan
Document(b) for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby (it
being understood that a waiver of a mandatory prepayment under Section 4.4(b)
shall only require the consent of the Required Term Loan Lenders); 104
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme128.jpg]
reduce the principal of, or the rate of interest specified herein on, any Loan
or(c) Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder; change Section 5.6 or Section 10.4 in a manner that would
alter the pro rata sharing of(d) payments or order of application required
thereby without the written consent of each Lender directly and adversely
affected thereby; change Section 4.4(b)(iv) in a manner that would alter the
order of application of (e) amounts prepaid pursuant thereto without the written
consent of each Term Loan Lender directly and adversely affected thereby; amend,
modify or waive Section 6.2 or any other provision of this Agreement if the
effect (f) of such amendment, modification or waiver is to require the Revolving
Credit Lenders (pursuant to, in the case of any such amendment to a provision
hereof other than Section 6.2, any substantially concurrent request by the
Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so, without the prior written consent of the Required Revolving Credit Lenders;
(e) except as otherwise permitted by this Section 12.2 change any provision of
this(g) Section or reduce the percentages specified in the definitiondefinitions
of “Required Lenders,” “Required Revolving Credit Lenders” or “Required Term
Loan Lenders” or any other provision hereof specifying the number or percentage
of Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly and adversely affected thereby; (f) consent to
the assignment or transfer by any Credit Party of such Credit Party’s rights(h)
and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 9.4), in each case, without the written consent of
each Lender; or (g) release (i) all of the Subsidiary Guarantors or (iii)
Subsidiary Guarantors comprising(i) substantially all of the credit support for
the Secured Obligations, in any case, from any Guaranty Agreement (other than as
authorized in Section 11.9), without the written consent of each Lender; or (h)
release all or substantially all of the Collateral or release any Security
Document(j) (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; provided further,
that (i) no amendment, waiver or consent shall, unless in writing and signed by
the Issuing Lender in addition to the Lenders required above, affect the rights
or duties of the Issuing Lender under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it; (ii)
no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Engagement Letter 105 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme129.jpg]
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (v) each Letter of Credit Application may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, and (vi) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender. Notwithstanding anything in this Agreement to the
contrary, each Lender hereby irrevocably authorizes the Administrative Agent on
its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 12.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 2.7 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Commitment Increases to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Incremental Term
Loan Commitments and the Incremental Commitment Increases, as applicable, or
outstanding Incremental Term Loans and outstanding Incremental Commitment
Increases, as applicable, in any determination of (i) Required Lenders or (ii)
similar required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Revolving Credit Commitment or any increase in any Lender’s Revolving Credit
Commitment Percentage, in each case, without the written consent of such
affected Lender. Expenses; Indemnity.SECTION 12.3 Costs and Expenses. The
Borrower and any other Credit Party, jointly and severally,(a) shall pay (i) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and documented fees, expenses
and charges of one firm of counsel and one local counsel, as necessary, in each
appropriate jurisdiction, for the Administrative Agent, within thirty (30) days
following written demand therefor, together with reasonable backup
documentation), in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Lender (including the reasonable and documented fees, expenses and charges of
one firm of counsel (and, one local counsel, as necessary, in each appropriate
jurisdiction and, in the case of an actual or perceived conflict of interest of
any of the aforementioned counsel, another firm of counsel for such affected
parties) for the Administrative Agent, any Lender or the Issuing Lender, within
thirty (30) days following written demand therefor, together with reasonable
backup documentation), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. 106 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme130.jpg]
Indemnification by the Borrower. The Borrower shall indemnify the
Administrative(b) Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable and documented fees,
expenses and charges of one firm of counsel for all Indemnitees (and, one local
counsel, as necessary, in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest of any of the aforementioned counsel,
another firm of counsel for such affected Indemnitees)), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from (1) a material breach by such
Indemnitee of its express obligations under this Agreement or any other Loan
Document, (2) any claim, litigation, investigation or proceeding between or
among Indemnitees not arising from any act or omission by the Borrower or any of
its Affiliates (other than any such claim, litigation, investigation or
proceeding of any Indemnitee solely in its capacity as, or fulfilling its role
as, an agent or arranger or similar role hereunder), or (3) any settlement
entered into by such Indemnitee without the Borrower’s written consent (which
consent shall not be unreasonably withheld, delayed or conditioned). This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to(c) indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the unused Revolving Credit Commitments and the
RevolvingTotal Credit Exposure at such time, or if the unused Revolving Credit
Commitments and the RevolvingTotal Credit Exposure has been reduced to zero,
then based on such Lender’s share of the unused Revolving Credit Commitments and
the RevolvingTotal Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
107 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme131.jpg]
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable(d) Law, the Borrower and each other Credit Party, the Administrative
Agent, each Lender, the Issuing Lender, the Swingline Lender and each Secured
Party shall not assert, and hereby waives, any claim against any other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent of such Indemnitee’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Payments. All amounts due under this Section shall be payable promptly
after demand(e) therefor. Survival. Each party’s obligations under this Section
shall survive the termination of the(f) Loan Documents and payment of the
obligations hereunder. Right of Setoff. If an Event of Default shall have
occurred and beSECTION 12.4 continuing, each Lender, the Issuing Lender, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender, the Swingline Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Lender or
the Swingline Lender or any of their respective Affiliates, irrespective of
whether or not such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender, the Swingline Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 10.4 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the 108
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme132.jpg]
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, the Issuing Lender and the Swingline Lender agree to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. Governing Law; Jurisdiction,
Etc.SECTION 12.5 Governing Law. This Agreement and the other Loan Documents and
any claim,(a) controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
Submission to Jurisdiction. The Borrower and each other Credit Party irrevocably
and(b) unconditionally agrees that it will not commence any action, litigation
or proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender, the Issuing Lender
or the Swingline Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.
Waiver of Venue. The Borrower and each other Credit Party irrevocably and(c)
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. Service of Process. Each party hereto
irrevocably consents to service of process in the(d) manner provided for notices
in Section 12.1. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law. Waiver
of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLYSECTION 12.6 WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT 109 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme133.jpg]
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. Reversal of Payments. To the extent any Credit Party makes a payment
orSECTION 12.7 payments to the Administrative Agent for the ratable benefit of
the Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
Injunctive Relief. The Borrower recognizes that, in the event the
BorrowerSECTION 12.8 fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages. Successors and Assigns; Participations.SECTION 12.9 Successors and
Assigns Generally. The provisions of this Agreement shall be binding(a) upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Assignments by Lenders. Any Lender may at any time
assign to one or more assignees(b) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions: Minimum Amounts.(i) in the case of an assignment of
the entire remaining amount of the(A) assigning Lender’s Revolving Credit
Commitment and/or the Loans at the time owing to it (in each case with respect
to any Credit Facility) or contemporaneous assignments to 110 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme134.jpg]
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and in any case
not described in paragraph (b)(i)(A) of this Section, the(B) aggregate amount of
the Revolving Credit Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day; Proportionate Amounts. Each partial assignment shall
be made as an assignment(ii) of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Revolving Credit Commitment assigned; Required Consents. No consent shall be
required for any assignment except to(iii) the extent required by paragraph
(b)(i)(B) of this Section and, in addition: the consent of the Borrower (such
consent not to be unreasonably(A) withheld or delayed) shall be required unless
(x) an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Credit Facility; the consent of
the Administrative Agent (such consent not to be(B) unreasonably withheld or
delayed) shall be required for assignments in respect of (i) the Revolving
Credit Facility if such assignment is to a Person that is not a Lender with a
Revolving Credit CommitmentLender, an Affiliate of such Revolving Credit Lender
or an Approved Fund with respect to such LenderRevolving Credit Lender or (ii)
the Term Loans to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and the consents of the Issuing Lender and the Swingline Lender
shall be(C) required for any assignment in respect of the Revolving Credit
Facility. Assignment and Assumption. The parties to each assignment shall
execute and(iv) deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 for each
assignment; provided that (A) only one such fee will be payable in connection
with simultaneous assignments to two or more related Approved Funds by a Lender
and (B) the Administrative Agent may, in its sole discretion, elect to waive
such 111 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme135.jpg]
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. No Assignment to Certain Persons. No such assignment shall be
made to (A) the(v) Borrower or any of its Subsidiaries or Affiliates or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
No Assignment to Natural Persons. No such assignment shall be made to a(vi)
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person). Certain Additional
Payments. In connection with any assignment of rights and(vii) obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to paragraph (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 5.8,
5.9, 5.10, 5.11 and 12.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates, which shall be null and void.) 112 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme136.jpg]
Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary(c) agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender
(but only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice. Participations. Any Lender may at any time, without the consent of, or
notice to, the(d) Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
or modification described in Section 12.2(a), (b), (c) or (d) that directly and
adversely affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.9, 5.10 and 5.11 (subject to the
requirements and limitations therein, including the requirements under Section
5.11(g) (it being understood that the documentation required under Section
5.11(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.12 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 5.10 or 5.11, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 5.12(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.4 as though it were a Lender; provided that such Participant agrees
to be subject to Section 5.6 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is 113 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme137.jpg]
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or(e) any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. Treatment of Certain Information; Confidentiality. Each of theSECTION
12.10 Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties on a need-to-know basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the Administrative Agent,
the Lender or the Issuing Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental regulatory authority exercising
examination or regulatory authority, promptly notify the Borrower, in advance,
to the extent permitted by Applicable Law), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory proceeding (in which case the Administrative Agent, the Lender
or the Issuing Lender, as applicable, shall use commercially reasonable efforts
to promptly notify the Borrower, in advance, to the extent permitted by
Applicable Law), (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower, (i)
to Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates (in which case the Administrative Agent, the
Lender or the Issuing Lender, as applicable, shall use commercially reasonable
efforts to, except with respect to 114 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme138.jpg]
any audit or examination conducted by any governmental regulatory authority
exercising examination or regulatory authority, promptly notify the Borrower, in
advance, to the extent permitted by Applicable Law), (l) to the extent that such
information is independently developed by the Administrative Agent, a Lender or
the Issuing Lender, so long as such Person has not otherwise breached its
confidentiality obligations hereunder and has not developed such information
based on information received from a third party that to its knowledge has
breached confidentiality obligations owing to the Borrower, its Subsidiaries or
their Affiliates, or (m) for purposes of establishing a “due diligence” defense.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Performance of Duties. Each of the Credit Party’s
obligations under thisSECTION 12.11 Agreement and each of the other Loan
Documents shall be performed by such Credit Party at its sole cost and expense.
All Powers Coupled with Interest. All powers of attorney and otherSECTION 12.12
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitments remain in
effect or the Credit Facility has not been terminated. Survival.SECTION 12.13
All representations and warranties set forth in Article VII and all
representations and(a) warranties contained in any certificate, or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder. Notwithstanding any termination of
this Agreement, the indemnities to which the(b) Administrative Agent and the
Lenders are entitled under the provisions of this Article XII and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before. Titles and
Captions. Titles and captions of Articles, Sections and subsectionsSECTION 12.14
in, and the table of contents of, this Agreement are for convenience only, and
neither limit nor amplify the provisions of this Agreement. 115 59442126_10
74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme139.jpg]
Severability of Provisions. Any provision of this Agreement or any otherSECTION
12.15 Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
Counterparts; Integration; Effectiveness; Electronic Execution.SECTION 12.16
Counterparts; Integration; Effectiveness. This Agreement may be executed in(a)
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and(b) words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. Term of Agreement. This Agreement shall remain in
effect from the ClosingSECTION 12.17 Date through and including the date upon
which all Obligations (other than contingent indemnification obligations not
then due) arising hereunder or under any other Loan Document shall have been
paid and satisfied in full, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) or otherwise satisfied in a manner
acceptable to the Issuing Lender) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination. USA
PATRIOT Act. The Administrative Agent and each Lender herebySECTION 12.18
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act. Independent Effect of
Covenants. The Borrower expressly acknowledgesSECTION 12.19 and agrees that each
covenant contained in Articles VIII or IX hereof shall be given independent
effect. No Advisory or Fiduciary Responsibility.SECTION 12.20 In connection with
all aspects of each transaction contemplated hereby, each Credit Party(a)
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(i) the facilities provided 116 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme140.jpg]
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Arranger and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof), (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, the Arranger and the Lenders
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arranger or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Arranger or any Lender
has advised or is currently advising the Borrower or any of its Affiliates on
other matters) and none of the Administrative Agent, the Arranger or the Lenders
has any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arranger and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arranger or the Lenders has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arranger and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Credit Party acknowledges and agrees
that each Lender, the Arranger and any(b) Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, the Parent, any Affiliate thereof or any other person or entity that
may do business with or own securities of any of the foregoing, all as if such
Lender, Arranger or Affiliate thereof were not a Lender or Arranger or an
Affiliate thereof (or an agent or any other person with any similar role under
the Credit Facilities) and without any duty to account therefor to any other
Lender, the Arranger, the Parent, the Borrower or any Affiliate of the
foregoing. Each Lender, the Arranger and any Affiliate thereof may accept fees
and other consideration from the Parent, the Borrower or any Affiliate thereof
for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, the
Arranger, the Parent, the Borrower or any Affiliate of the foregoing. 117
59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme141.jpg]
Inconsistencies with Other Documents. In the event there is a conflict orSECTION
12.21 inconsistency between this Agreement and any other Loan Document, the
terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect. Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.SECTION 12.22 Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: the application of any Write-Down and
Conversion Powers by an EEA Resolution (a) Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and the effects of any Bail-in Action on any such
liability, including, if applicable:(b) a reduction in full or in part or
cancellation of any such liability;(i) a conversion of all, or a portion of,
such liability into shares or other instruments (ii) of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or the variation of the terms of such liability in connection with the exercise
of the (iii) write-down and conversion powers of any EEA Resolution Authority.
As used in this Section, the following definitions apply: “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. 118 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme142.jpg]
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.
[Signature pages to follow] 119 59442126_10 74897129_7



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme143.jpg]
74 91 67 54 _5 A N N E X B Sc he du le 1 .1 L en de rs a nd C om m itm en ts L
en de r R ev ol vi ng C re di t C om m itm en t R ev ol vi ng C re di t C om m
itm en t Pe rc en ta ge In cr em en ta l T er m L oa n- 1 C om m itm en t W el
ls F ar go B an k, N at io na l A ss oc ia tio n $4 3, 07 6, 92 3. 07 21 .5 38
46 15 4% $2 6, 92 3, 07 6. 93 B an k o f A m er ic a, N .A . $3 0, 76 9, 23 0.
77 15 .3 84 61 53 9% $1 9, 23 0, 76 9. 23 JP M or ga n C ha se B an k, N .A . $3
0, 76 9, 23 0. 77 15 .3 84 61 53 9% $1 9, 23 0, 76 9. 23 Fi ft h T hi rd B an k
$3 0, 76 9, 23 0. 77 15 .3 84 61 53 9% $1 9, 23 0, 76 9. 23 C ap ita l O ne , N
at io na l A ss oc ia tio n $2 1, 53 8, 46 1. 54 10 .7 69 23 07 7% $1 3, 46 1,
53 8. 46 C om er ic a B an k $2 1, 53 8, 46 1. 54 10 .7 69 23 07 7% $1 3, 46 1,
53 8. 46 Re gi ons Ban k $21,538,4 61.5 4 10.76923 077 % $13,461,5 38.4 6 T ot
al $200,000, 000.0 0 100.0000 0000 % $125,000, 000.0 0



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme144.jpg]
74916754_5 ANNEX C Amended Exhibit G to Credit Agreement [See attached]



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme145.jpg]
75501995_2 EXHIBIT G to Credit Agreement dated as of September 30, 2014 by and
among RealPage, Inc., as Borrower, the lenders party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent FORM OF
ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme146.jpg]
75501995_2 ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [INSERT NAME OF ASSIGNOR] (the “Assignor”)
and the parties identified on the Schedules hereto and [the] [each]1 Assignee
identified on the Schedules hereto as “Assignee” or as “Assignees”
(collectively, the “Assignees” and each, an “Assignee”). [It is understood and
agreed that the rights and obligations of the Assignees2 hereunder are several
and not joint.]3 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
[Assignee] [respective Assignees], and [the] [each] Assignee hereby irrevocably
purchases and assumes from the Assignor, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”). Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
1. Assignor: [INSERT NAME OF ASSIGNOR] 2. Assignee(s): See Schedules attached
hereto 3. Borrower: RealPage, Inc., a Delaware corporation 1 For bracketed
language here and elsewhere in this form relating to the Assignee(s), if the
assignment is to a single Assignee, choose the first bracketed language. If the
assignment is to multiple Assignees, choose the second bracketed language. 2
Select as appropriate. 3 Include bracketed language if there are multiple
Assignees.



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme147.jpg]
75501995_2 4. Administrative Agent: Wells Fargo Bank, National Association, as
the administrative agent under the Credit Agreement 5. Credit Agreement: The
Credit Agreement dated as of September 30, 2014, by and among RealPage, Inc., a
Delaware corporation, as Borrower, the Lenders party thereto, and Wells Fargo
Bank, National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time) 6. Assigned Interest: See
Schedules attached hereto [7. Trade Date: ______________]4 [Remainder of Page
Intentionally Left Blank] 4 To be completed if the Assignor and the Assignees
intend that the minimum assignment amount is to be determined as of the Trade
Date.



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme148.jpg]
75501995_2 Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR] The terms set forth in this Assignment and
Assumption are hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By: Name: Title:
ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme149.jpg]
75501995_2 [Consented to and]5 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender
By:_________________________________ Name: Title: [Consented to:]6 REALPAGE,
INC. By:________________________________ Name: Title: 5 To be added only if the
consent of the Administrative Agent and/or the Swingline Lender and Issuing
Lender is required by the terms of the Credit Agreement. 6 To be added only if
the consent of the Borrower is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme150.jpg]
75501995_2 SCHEDULE 1 To Assignment and Assumption By its execution of this
Schedule, the Assignee identified on the signature block below agrees to the
terms set forth in the attached Assignment and Assumption. Assigned Interests:
Facility Assigned1 Aggregate Amount of Commitment/ Loans for all Lenders2 Amount
of Commitment/ Loans Assigned3 Percentage Assigned of Commitment/ Loans4 CUSIP
Number $ $ % $ $ % $ $ % [NAME OF ASSIGNEE]5 [and is an Affiliate/Approved Fund
of [identify Lender]6] By:______________________________ Name: Title: 1 Fill in
the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g. “Revolving Credit
Commitment,” “Incremental Term Loan Commitment,” etc.) 2 Amount to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date. 3 Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date. 4 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder. 5 Add additional
signature blocks, as needed. 6 Select as appropriate.



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme151.jpg]
75501995_2 ANNEX 1 to Assignment and Assumption STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor.
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of [the] [the relevant] Assigned Interest, (ii) [the] [such] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document. 1.2. Assignee[s]. [The] [Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets the requirements of an Eligible Assignee
under the Credit Agreement (subject to such consents, if any, as may be required
under Section 12.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to [Section 6.1] [Section 8.1]13
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and (b)
agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents 13 Update as necessary to refer to appropriate Financial
Statement delivery Section in Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit10-2creditamendme152.jpg]
75501995_2 and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. 2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the] [each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the] [the relevant] Assignor for amounts which have accrued to but excluding
the Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date. 3. General Provisions. This
Assignment and Assumption shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 